Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 1 of 124 Pageid#: 240

                                                                                    Page1 of123


                           UM TED STATES DISTRICT COIJRT
                       FOR THE W ESTERN DISTRICT OF W RG W IA
                                  Lynchburg D ivision
   SAR AH LEITN ER
                                              Plnintiff         Caselço.6:2019cv00029
   V.
   LD ERTY UNM RSITY,m C.
   and,                                                               GLERK'B OFPICE tJ.S.DISI CDURT#i?
                                                                         u.;.. ATL
                                                                                 YNCHBURG VA ,  .'s..o''
                                                                             u,
                                                                            '' ..
                                                                                                .

   M ELVIN PRIDE,                                                               uu FILED .
                                                                                         ,
                                                                                         ck
                                                                                          .''
   both individuzly and in llisoflk ialcapacity asLiberty                    SEP 12 2210
   UniversityCounselorEducationand Supervision(CES)
   faculty andDgectorofClinicalTraining fortheCES                      BYJUL C;
                                                                              .ADjDLE% cLERK
   prop am ,and,                                                         ; E
                                                                           .PMUTt
                                                                                YkCLERK
                                                                                   :.:- .-
   LISA SOSIN,
   boni
   U  thveinqividuallyandinherofficialcapacityasLiberty
           rslty CES faculty andD ean oftheCES departm ent,
   and,
   M ARY D EA CON ,
   both individually and in herofficialcapacity asLiberty
   Un
   CACRE
     iversiP
           tyli
              CjS faculty,memberofCESleadership,and
              mson,and
   ELIAS M OITm HO
   BothhzdividuallyaV inllisomcialcapacityasLiberty
   University faculty and asDepartmentChair,and
   SHIELD M INISTRIES,and,
   DAVID TRULUCK?
   both personally and m hisofscialcapacityasExecutive
   DirectorofShield M inistriesand asM inisteratShield
   M inistries,and,
   X LOD IE TRULU CK ,
   both personally and in heroY cialcapacity asaShield
   M inistriesboard mem ber,treasm er,and asProgram
   Coordinator
                                                  Defendants.




                                                                COO LAINT
                                                              Leitnerv.Liberty University d a1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 2 of 124 Pageid#: 241

                                                                                 Page2 of123




                                      C O M PL A IN T

  SIJM M ARY OF ACTION

  1. PlaintiffSarahLeitner(hereinafterS:SaraIA''orCtSaraIALeitnernl,prose,flestbisComplaint
     againstLibertyUniversity,lnc.,itsfactlltym embersDefendantsSosin,Pride,Deacon,and
     M oitinho,in theirpersonaland oo cialcapacities,Shield M inisG es,aswellasDavid
     Tm luck and M elodieTruluck atShield M inistries,both in theirpersonaland professional
     capacities.
  2. Sarah atteststo along stnndingpattern ofdiscrim ination by Liberty Universitybased on
     Sarah'sm embership in severalprotected cl% ses,including genderand disability
     discrim ination dueto herrelationship w1t11aclose fam ily m emberand duetothedisability
                                  ,



     Liberty created through itsnegligenthandling ofSarah'scasein 2015 and 2016.
     Additionally,Liberty Universityretaliated againstSarah dueto herreportofdiscrimination
     to LibertyUniversity.
  3. DefendmztLiberty chosenotto ftzlflltheterm sofitsconkactwith eitherofSarah's
     internship sitesaswellmstheconkactitsigned with theCounselon Accreditation of
     CounselingandRelatedPrograms(CACREP).Thelastdateofdiscriminationwmsin2019,
     w1t11num erousoccu ionsbetween Fall2015to thepresent.The totality ofLiberty'sactions
     resulted in exkem enegligence,aswellasf'
                                            raud and multipleothercharges.
  4. DefendantShield M inistries,mswellmsDefendantsTm luck and Tnzluck,choseto deny
     existenceofitsoralcontractwith W in4Life,which comm enced inN ovember2016,
     reafflrmed on orarotmd December20th, 2016,and wasreferenced in m ultiple emailsto
     Shield M inistries.Sarah Leim er,and hersite supervisoratShield M inistries,M s.Stokes,
     entered into apartnership with Sbield M inistries.TM spnrtnership wouldnothave occun'
                                                                                         ed
     ifDefendantShieldM inisd es,Truluck and Truluck had notom ittedpertinentinform ation.

                                                                COM PLAINT
                                                              Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 3 of 124 Pageid#: 242

                                                                                     Page3 of123



       Shield M inistries,Tnzluck and Truluck werenegligentin theirkeae entofthepartnership
       and ofSarah Leim er.
  5. In hercomplaint,Sarah seeksredzessforactionsthgtwiretaken by al1defendants.W hile
       undersevereconstraintson m any occmsiorlsdueto Liberty'sunclearand ambiguousPhD in
       counselorEducation M anual,Sarah asked for,and wasdenied,assistancewhen she emailed
       DefendantLibertym tlltipletim esdocllm entingthelmgafe,coerciveand abusivehostile
       educationalenvironmentshe endured atherflrstintem ship site,which willbeshown
       throughoutthisdocllment.Sarah fm ally had no choicebutto involuntnrily resipzto avoid
       f'urtherhnrm to herpsychologically,physically,m entally,aswellasto herfnmily and
       fm ances.
  6. Sarah willshow thatgreathsrm to Sarah'swell-being,professionalcareer,and fnm ilial
       relationsMpsincluding negligence,defnmation,defnmationrerse.Dr.Prideand Dr.Sosin's
       repeated denialofSarah'sm ultiplere% onablerequestsdocllmenting the urgentnecessity of
       leaving acoercive and tmsafeinternKltip sitel,Liberty'srepeated rel salto hw estigate
       Sarah'sallegationsz, âequentuse ofterm ssuch asalleged Rabuse''form nnnersthatrem ained
       alleged dueto Liberty,srefusalto mesningfully investigatetheallega
                                                                        'tions3, and contindlal
       referenceto Sarah'slack ofçtprofessionalism''and ucompetency''dueto inaccm ateand
       llninvestigated complaintsby theprevioussupervisor,comprise only apartoftheallegations.
  7. Liberty University'srefusalto uphold multipleconkacm alrelationships,including with
       intem ship sitesand with the Cotmselon Accreditation ofCounseling and Related Prop am s




  1
  2
    29CodeofFederalRegulations(''CFA'')jj553.101
   . Forinstance,intheSllmmerof2018ProvostHicksstatedthatsafqtyissueswqretobedealt
  j
  w1111bytheTitleIXoffke,eventhoughin2016TitleIX ste hadclmmedtheydldnothave
  urisdiction.W orseyet,ln 2018 theTitleIX depsrtmenthadtmken arotmd ten daysto even em ail
  Sarahback,sometMngthatwouldmeanthatacriticalsafetyissue,suchasSarah experieyced
  in 2015apd2016,eouldrlmain unaddressed nntiltoowastoolate.Thus,itlsunknownlf
  ProvostHlckswasbroadenlng thescopeoftheTltleIX ox ceornot.
  3D r. Sosin M arch 2017
                                                                   CO M PLM N T
                                                                 Leim erv.Liberty Uiversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 4 of 124 Pageid#: 243

                                                                                 Page4 of123



     (CACREP),Liberty'sdiscriminytory andretaliatoryactionsjwhich 1edtogreatpersonaland
     professionalharm aswellasSayall'sdism issalfrom thePhD program .
  8. Liberty'sohen contmdictory guidance dueto thechaosthroughoutthedepartmentof
     CounselorEducation and Supervision,within theinternship prop am ,aswellasthroughout

     theUniversitf,andinnumerablesubstantiveandprocedmaldueprocesserrorsdueto
     lm derlying bias,ambiguousm anualsand procedures,aswellastheuseofincorrect
     çtirtform ation''9om Shield M inistries,includingDavid and/orM elodie Truluck,dueto
     excessivehasteby Libertypersonnel.
  9. In sllmm ary,Liberty'sflawed,andm issing,processesandprocedureswereused to bolster
     hasty,arbitrary and decisionsin aperfectstorm ofeaor.Tlliscreated asystem in wllich the
     reportofan unsafeintem ship sitecannotbereported orhw estigated withoutthestudent
     expedencingretaliation includingbeingtold sheisunprofessional.Thissystem ,aswellas
     thekatlma ofendllring thesystem throughout2015and 2016!setSarah up forfailurewhen
     shere-took theintenlship clmsstmderthehostile educationalenvironm entcreated and
     maintained by Liberty University.Even areporttoDr.Falwellin late 2018 aboutstudent
     safetywasdeemedto be adequately hw estigateddueto thenegligenceofLibertv University
     suffandthenegligenceofDr.Falwell,whohasbeenonthenewsformnkingjokesaboutthe
     #metoo movem entand dueto hisuseofexceptionally crudelanguage4.

  Sarah in supportthereofrespectfully éllegesthebelow:




  4Exnm ple:l.patheos,Susan W right,June27th, 2019:
  ho s://-   .patheos.coe locs/susr e ghvzolg/o6/the-m oral-rot-of-'
                                                                   le> -fiwell-l
                                                                               'r-
  M cM ie ted-in-aûack-on-- ssell-m oore/,2.June 5th,2019,Falwelldeletesvtllgartweet.
  he s://relevr % agnzl
                      'neocoY c= envupdate-jee -fiwell-jr-deleted-Ms-x lgr-- eet-to-A vid-
  platt/
                                                               COM PLU T
                                                             Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 5 of 124 Pageid#: 244

                                                                                 Page5 of123



  JY      OI/TIONANDVENIJE

  10.Fordiversitypup oses,Sarah isacitizen ofthestateofSouth Carolina and Liberty
       Defendqntsarecitizensoforabusinesswith itsplincipleofficein theComm onwealth of
       Virginia.

  11.'
     Tkiscourthasoriginaldiversityoverthisclaim ptlrsllnntto28U.S.C j1332becausethe
       m atterin cpnkoversy exceedsthe sllm orvalue of$75,000 and isbetween citizensof
       differentstates.
  12.Thiscourtalsohasoriginaljurisdction underTitleIX oftheEducationActAmendmentsof
       1972,20U.S.C j 1681,etseq.and28USC j1331,andjurisdiction overrelated state
       comm on 1aw and stamtory claim stmdertheprinciplesofancillary and/orpendent
       ju sdictionpursuantto28U.S.S.j 1367.
  INTRADISTRICT A SSIGNM NT

  13.VenueisproperintheW estem DistrictofVirginiapursuantto 12U.S.C.j 1391(b)(2)and
       CodeofVirginia j8.01-26241)becauseasubstnntialpartoftheeventsoromissionsgiving
       riseto Plaintiœ sclaim occurred in theComm onwealth ofVirginiaand becausedefendant
       Liberty'splincipalof/ce and/orresidenceandprincipalplaceofemplom entare in Virginia.

  PA R TV S

                                             Plaintiff

  14.PlaintiffSarah Leitnerisanaturalperson who residesin South Carolina.Tlzroughoutthe
       course ofeventsdescribedherein,Sarah wasastudentatLiberty Urliversity and/orappealing
       theUniversity'sarbitrary and capriciousdecision to expelher. Shewasdism issed in Spring
       2017 from the doctoralprogram despiteastellaracademicrecord. Sarah keptmeticulous
       businessrecordsofa11comm lmicatiom andhereby certiliestheauthenticity ofsuch records
       includedasExhibitsattachedhereto,pursllnnttoVirginiaCodesjj8.01-390.3and 8.01-4.3.

                                                                COM PLAm T
                                                              Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 6 of 124 Pageid#: 245

                                                                                Page6 of123



                                          Defendant

  15.DefenbantLibertyUniversity@ereinaftertçtaibertynl,isaprivate,Christian,Libertyarts,
     reqearch nniversity w1t11aplincipaladdressof1971University Boùlevard,Lynchburg,
     Virginia24515.Liberty isthrlargestnonprofituniversity in theUnited States,and the
     largestlmiversity ofany kind in theComm onwea1th ofVirginia. Ata11tim esm aterialhereto,
     Liberty aded by and through itsagents,employees,and representatives,atleastsom eofwho
     wereacting in thecourse and scopeoftheiremplom entand/brintheprom otion ofLiberty's
     business,m ission and/oraffairs.
  16.DefendantsM elvin M de,LisaSosin,M ary Deacon and ElimsM oitinbo arenattlralpersons
     who areresidentsand domiciliariesofthe Com monwealth ofVirginia.Though defendants
     Pride,M oitinho,Sosin and Deacon were al1acting in thei.
                                                            roflkialcapacitiesassaladed,fu11-
     time,non-adjunctfacultymembersofDefendantLiberty,attimesmatedalhereinoneor
     m oreofthem also acted in m nnnersthatfelloutsidethe scopeoftheiremploym entduties
     whilecontimlingto actin concertw1t11otherLiberty faculty in orderto effectalack of
     investigation into Sarah'sallegationsaswellasSarah'sdism issalâom theLiberty CES
     Program .
  17.DefendantShieldM inistriesisanon-proftcorporation in South Carolina.
  18.DefendpntsDavid and M elodieTruluck arenaturalpersonswho areresidentsand
     dom iciliariesofthe StateofSouth Carolina. Each wœsemployed in officialcapacitiesas
     employeesorconkactorsatShield M inistries. Though defendantsTruluck and Tnlluck were
     a11acting in thei.
                      rofficialcapacitiesassalaried em ployeesand/orcontractorsofShield
     M inistries,attim esm aterialherein oneorm oreofthem also acted in mannersthatfell
     outsidethe scope ofthei.
                            ractivitiesasem ployeesorconkactorsofShield M inistries,while
     acting in concertwith Liberty faculty to effectSarah'sdism issal9om theLibertyCES

     pror am .



                                                               COM PLA IN T
                                                             Leim erv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 7 of 124 Pageid#: 246

                                                                                Page7 of123



     NATURE OF TH E ACTION

  19.Thiscaseadsesoutofoukageousand egregiousactionstaken by DefendantsLiberty,Pdde,
     Sosin Deacon,andM oitinhoconçerning false and tmsupported allegationsofm isconduct
     made againstSarah,a fem ale sm dentatLiberty,hw olving severalfactllty membersin
     collusion w1t11Shield M inisd es,Truluck and Truluck.
  20.Sarah wasa doctoralstudentin LIBERTY'SCotm selorEducation and Supervision prop am
     (CES)through Spling2017.In2015,Sarahcompleteda11com seworkforthePIID depee,
     including practicum ,leaving only theintem ship andthedissertation to complete. Shehad
     arotmd a 3.8 F adepointaverage and an A in previouspracticum courses. Shealso presented
     atacounseling related conferencein Fall2015 wherelicensed practitionersreceived

     ContinllingEducation Units(CEU's)forattendingherpresentations.Sheobtnineda
     provisionallicense,asaLicensedProfessionalCounselorAssociate(LPCA)in South
     Carolinain January 2017. Sarah hasalso been aPrincipalInvestigatoron m any awarded
     proposalsin herrole msaDepnrtmentofDefenseCivilian. Shealsohasbeen an interface,
     m any tim es,between theconkacting departmentatherinslnllation and conkactors,keeping
     an eyeon theconkactand ensllring contractorspedbrm asexpected.These
     accomplishmentsdocum entSarah'shigh levelofacadem icproficiency,com petence,
     expertise andprofessionalism throughoutatwenty yearcareer.
  21.No Liberty ste orfaculty voiced any concernsto Sarah regarding Sarah'sconductin her
     capacity msadoctoralinternship sm dentuntilDecem ber2015,even though Sarah had
     completed threem onthsofinternsllip priorto December2015 and six m onthsofpracticllm
     experience.




                                                               COM PLA IN T
                                                             Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 8 of 124 Pageid#: 247

                                                                                 Page8 of123



                                            FACTS

                            Sum m ary oflegalpointsofcontention

  22.Sarah reported alack ofsafety atan abusive and coerciveintem ship siteiscrushing,even if
     itonly occursonce.W hen thecoercion continuesform onthsdueto theindifferenceof
     Liberty University,thetraum amultiplies.W hen faculty atLibertyUniversity then givethe
     studentafailinggrade24 hoursafterthesm dentleavesthesite,withoutconsidedng the
     written evidence the studentsent- CRUSHING.
  23.Sarah found ittrallmaticto betold thatitwasçlgrace''shewasnotexpelled afterthecoercion
     and abusewentthrough,butthiswmsonly thebeginning ofthetrallm aLiberty inqected. The
     lack ofany investigation - oreven a seriousdiscussion ofwhatoccurred - wasabsolutely
     devastating. Andhaving to send extravideoGpestothosewho did nothing in thefaceof
     reportsoftranmw absolutely unconscionable.
  24.Tothisday,no hw estigation hasoccurred.Theonly way thatSarah waseven given to bring
     herallegationswasthrough agrade appeal,obviously aplacewhere atm inedhw estigatoris
     notavailableforan investigation.
  25.Thefollowing docllm entsSarah'sm anyrequestsforan investigation and Liberty
     University'scleady illegalattemptstopreventan hwestigation 9om going forward.
     Liberty'sconspiracy included saying onething in emailsto Sarah Leitnerand otherthingsin
     LibertyUniversitydatab%es,writing tmdated,zlnnam ed Rsllmm aries''ofwhatoccurred.

     ThesewerecleadyprejudicialandoAendirectlyconkadictedbypreviousdocumentation
     between Sarah Leim erand Liberty University. M ultipleotherclear,blatanterrorsocc= ed,
     such as,in Febnlary 2019,theLiberty Legaldepsrtmenttelling Sarah they did nothavethe
     InspectorGeneralreport,when Liberty hadthe summ ary report.
  26.No docum enution hasoccun'
                              ed ofwhy a factllty m ember,redacted butinsteadto beDean
     Sosin,told arepresentative oftheInspectorGeneralthatSarah hadnotreported being


                                                               COM PLAINT
                                                             Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 9 of 124 Pageid#: 248

                                                                                   Page9 of123



     Etabuse''priorto leaving theinternKhip site.Asisshown in thisdocumenl this is clearly in
     Crror.


  27.Liberty University hastold LibertyUniversity employees- in onec% e,w11h asmiley faced
                                                    '
                                                .


  emojiinemailsno oneatLibertyexpected Sarahtoeversee-thatSarahhadhadplenty of
  opportunitiestoaskforanhwestigation.'
                                      IhisemojisnmsupLibertyUniversity'sconspiracyto
  preventthe investigation Sarah requested,andthatLiberty University isrequired by ltzw to
 provide.

  28.'IxisComplaintwillshow thatthe sitllntion wasfarm ore complicated than the Glcompetency''
  and Gtprofessionalism ''thatLibertyUniversity Defendantsclaim itto be.Thecentralfactsin
  disputeseem tobeasfollows:
         Did Sarah Leim ernotify Liberty University ofthesafety issuespriorto leavingthefrst
         internsllip site?
         IsLiberty University required to follow conkactsitsigned w1t11internship sitesorwith
         CACREP?
         W erea11defendantsconspiring againstSarah Leitner?
         Did LibertyUnivefsity retaliateagainstSarah forprotectactivity,duetohergender,her
         cM ld'sdisability dueto Sarah'sdisability which Liberty created?
         W &sSarah LeitnerF anted afairchancetopassintem sllip in Fall2015through Febrtzary
         2016,Fall2016 and Spring20172 Issublnitting paperwork to substantiate agrade5
         m onthsaftergiving thegradesfair?
         W asLiberty University negligentin causing crushing traum a?
         W hataboutDefam aion and defam ationperse?
         W hy did David Truluck ofShield M inistriesrequireSarah to stop counseling dueto the
         EtBoard ofdirectors''when hehad nottold theBoard ofdirectorspriorto starting the
         psrtnership? W astllisan attemptto protectltisown position?
         Isthe evidenceO oughoutthislawsuitsufficientto show illwillby alldefendants? W hat
         aboutâaud?

                                            O verview

  29.From Sarah Leim er'sJuly 18,2018 em ailto Dr.Sosin sllm marizingpreviously em ailed
     reportsfrom January and February 2016 describinghow Snrsh wmsunsafe atherflrstsite,the



                                                                COO LAINT
                                                              Leim erv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 10 of 124 Pageid#: 249

                                                                                 Page10 of123



      NavalConsolidated Brig. Sarah included aquotation 9om atlemailshehad sentto
      DefendantLiberty in 2016:

         ç1
           . . . atthispointIdo notfeelsafegoing into thebrig....''....Sarah Leitnergoeson to
         stateto Dr.Sosin::ç...'Thisisonly one ofsekeralem ailsIhavefotmd asIhave been
         reviewing a11pastemailsand otherdocllm entation asm y daughterisfmally improving.1
         feltthreatened for3m onthsatmy lite,msa complete listing ofcorrespondencewould
         show .
         1feltextremellthreatenedtobeorderedtoretllrntomyinternshipsiteafterIsenttltis
         erilailto Dr.Pnde.Ibelievethe only resppnseIreceived wasthatIwasordered toretllrn
         tom y siteby Dr.Piideviatelephone.Ifotmd itthreatening to retllrnto any internship site
         in fall2016withoutLibertyhaving dealtw1111this.

  30.From acolleagueatSarah'sjob,AnnaC.,who observedSarah'sdilemmaatthebrigs:

              lam gladtohearyou arepursuingjusticeforhow youwerekeatedwhenyou
      volunteeredtohelpoutattheBriqg,tosupportyourdegree.Iam soproudtoknow youare
      in pursuitofadegreethatwillmsslstso many who seek guidanceand do nothaveacces:to
      colm geling resom ces.
              Iknow how excitedyouwerewhenyouweregrantedthisopportunitytoapplyyou
      skillsettothoseinneed,allfelongdream ofyours,thatyouworkedsohardtoptlrsuit.Your
      pastresearchworkhereatNIW C,tomssistthoseintheM ilitaryw1111braininjtuiesto
      overcome,isoutsianding.
              Unforttmately,when itcam eto seeing how thishnpacted you,how you becam eso
      nervous,how you could com eto work withoutany sleep,Iwillneverknow .'l'    he conflicts
      you encountered were so tmexpected,asIassumed any internship opporhlnity would have
      been m ore stnlctured,monitored,m anagedproperly,percase studypolicyby youreducation
      instimtion.Theconflictsyou dealtwith seem ed to builtonpersonalopinionsand attitudes
      versusa structuredprogram ,open to innovativeassessm entproceduresand recomm endations
      to beconsidered,rathettha11m etw1t11abrick wall ofpersonalopinions.Any correction
      institute,Iwould assumewould haveapolicy and setofprocedtlresin place,and asan
      intem ,you would begbletooffernew ideasbased on yourtrnlning and education received
      9om yotlrinstitution ofhigherlenm ing.
              Iam disappointed to hearthey would notallow you any consideration when you
      conthmously attem ptedto beheard and shotdown ateveryprescribed processthe education
      institutehadputin place.
               Yourfnm ilyneglectin being forced to follow every detailoftherecomm endations
      forreconsideration,Idon'tseehow itcanbeconsideredjustified Yourstresslevel,and



   5Typosin originalasreceived 9om Anna Calessa
                                                                COO LAINT
                                                              Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 11 of 124 Pageid#: 250

                                                                               Page 11of123


     hnpacton yourlifestyle,yourcareerhere atNIW C, yourpersonalself-worth a11took am ore
     thannoticeablenegativeimpact.
             Iam contimlingto pray foryou to beliûed up w1t11realconcem and consideration of
     a11the facts,which obviously may havebeen overlooked.Irecallourm any discussions, and
     m y concem foryou isp eat.Iam morecomfortable now thatyou havesoughtlegaladvice
     and rem ain alistening earforifyou everneed to lnlk through yotlrordeal.

  31. Anna Calessa'sem ailonly beginsto scratch the surfaceofthestresscausedby Liberty's
     negligence.From Novem ber2015 topresent,Sarah hmshad two surgeries,including a
     hysterectomy.Herhusbandhashadtwoormoresurgeries,oneofwhichwmsmajor,aswell
     msonemajorhospitalization.Sarah'schildhashadthreepsyclliaG chospitalizations,
     including ahospitalization accompaniedby àJudge'sorderin Novem ber2018.The trauma
     thatensued dueto Liberty'sinaction'in thefaceoftheextrem etraum a Sarah
     underwentatthebrig madeitdiflicultto im possibleforSarah to explain the siœ ation
     in gradeappeals- asany traum a therapistwould know .
  32.Sarah'semailto Dr.Pride on February 13,2016 at7:33 PM ,detailed herneedto leavethe
     brig dueto itscoercive atm osphereand isonly one ofm ultipleemailsSarah sentDr.Pride
     aboutthelack ofsafety atthebrig,alsoreferencingapreviousem ailto Dr.Pride aboutthe
     crisis:1t...Ihavebeen afraid to bling up whatithœsreally been like,becauseattimesithas
     been so extrem eIfeared Iw ould notbebelieved...''explicitly stating tG...Inm thinking I
     wasnotclearenoul inthatemailoryou orDr.Sosinwouldhavesentmesomesortofan
     replyalready.FortunatelyM ondayisafederalholiday soIcannotbeIatthesitel.I
                       .                                                         *


     desperately need totalk to you M onday asatthispointldo notfeelsafegoinginto the

     (internshipsitej.lhavenoproblem w1t11physicalsafetythere,butIdohaveaproblem with
     em otionalandpsychologicalsafety
  33.Sarah LeiG erreported toTitleIX on July 18,2016,11:13AM :R...ltisunrealthatIbelieve
     Iw asa crim evictim and nothingwasdoneatthetime orsince...''.
  34.Liberty faculty disar eed,repeatedly refusingto rem oveher9om acoerciveinternship site
     despite Sarah'swritten and oralplemsbetween December2015 and February 2016.Tllis

                                                               COO LAW T
                                                             Leim erv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 12 of 124 Pageid#: 251

                                                                                 Page 12 of123



     forced Sarah,tlltimately,to involtmtan'ly resir âom the intem ship site,asitethathad a
     history oftortm eofdetaineeterrorists.
  35.Em ail9om Susan Smnple,whosebrotherwasin Shield M ii stries,to Sarah Leitner,August
     20196:

        SCSm'aIIOIam writingtbisletterin reference to Shield M inistdes. Thesearethe
        complaintsIhaveand Ihopesom eaction istakento improvetheliving conditionsandto
        hold M r.Truluck accountable.
        M ostofthetrailersdid nothaveAC and thosethatdid,werenötallowed to run them
        dm ingtheday - noteven on daysthatwereovera 100 dep ees! Thekailerswerebug
        invested(cockroaches,bedbugs,etc) anddt
                                              'rty. W henmybrotherwasatSllield
        M inisd es,no onecould help him w1111hisinsulin,so Ihadto com edown,threeand a
        halfhotlrseach way,every two weekstoprepr ellisspingeswhich were stored in the
        refrigerator. M y brotherhad to selfadm inistereventhough hewasnotcapabledueto a
        majorskokeandmultiplemini-strokes. Therewasalistingin themain sanctuary of
        whereeach individualhadto gototherapy eaehweek Listed (forthepublictosee)
        w erewhen and why theyw ere receiving therapy.Also Iisted w aswhowasreceiving
        psychiatric/psychologicalservices from the countp This iscertainly notappropriate
        fo* everyone to view .
        M y brotherwascharged $400.00/month foraroom which hesharedwith another
        resident. Thiswasnotconsideredrentdueto the factthatDavid didnotwantto clal
                                                                                  'm
        thism oney.Ididnotrnindpaying form y brotherto stay here becausetherewmsno
        whereelseforhim to go,butGismoneycameoutofmypocket(1paidtaxeson it)until
        hefinally started receiving adisability check and Ithink M T.Truluck should do the
        sam e.o..claim thisincome.M r.Truluck suggested thatIpay on hisdonation website
        which1didafew timesbutjustdidn'tfeelcomfortabledoingbusinessinthismattersoI
        justdecidedtomailthecheckandkeeprecords.M anyofmybrotherfspersonal
        belongingsseem to disappearwhich wereplaced often.Therew asalso extra charges
        for clean'
                 m gup theproperty,which theresidentshad to do them selves.Also
        involvedwasinadequateheatinFcooling.Ihadtopurchaseaspaceheaterforhis
        bedroom and alsopurchased one forthelivingroom sohedidn'    thaveto carryhis
        heaterback and forth from bedroom to livingroom .Tllisalso helped the otherresidents
        wllich they thanked m eforoften. Also,David Truluck forced m y brotherto do
        manuallabor(buildingasanctuary)eventhough hewasdisabled. M anyresidents



  6Pleasenotethatldo nothavepersonalknowledge ofeverything Susan isalleginghere,
  especiallyofwhethertheTrulucksdidordidnotpaytu esonparticipantfees(although it
  appearsâom taxrecordspropertytaxesarebehind).Ialsohavelimitedexposuretodetailsof
  thekailer'sconditions.Thenewesttrailerwmsbuiltaround 1980 according to tax records.
                                                                COM PLA IN T
                                                              Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 13 of 124 Pageid#: 252

                                                                               Page13 of123


         weredisabled and yetthe stepsleading up tothekailerswereeitherrotted and broke
         and certainly unsafe.
         Iam potstlrewhatthe solution isbutIdo know,som ethingneedstobedone. Thereisno
         whereelseforthesemen togösoshuttinkitdownmightnotbethebestsolution.Ido
         know thissifllntionneedsimm ediateatteùtion andweekly m onitoring bythestateor
         cotmty. Mn Truluck needsto beheldaccotmtableforthethousandsofdollarshe
         receiveseach m onth and theliving conditionsheprovides.
         Sarah,you did great. Iknow you the reason my brothergotto thehospitaland
         receivedmedicalattention rightawaywhen hehad hissecond majorstroke.Thanks
         agninl''(EmphasisSarahLeiGer'sl.
  36.Thisem ailfrom Susan SampletmderscorestheuntrustworthinessofShield M inistriesas
     wellasDavid and M elodieTruluck aswellasShield M inistries.
  37.Restlltantharassm ent,coercion,retaliation and intimidation atLibertyUniversity,aswellas
     ShieldM inisG es'sduplicitouscom mentsto LibertyUniversity,ultim ately 1ed to Sarah
     LeiG er'sexpulsion from LibertyUniversityinFebruary 2017.
  38.In fall2016,while Sarah wasenrolled in internship,Sarah Leitnerrequested awithdraw âom
     thecom se duçto catmskopllicfnm ily circum stance.tMswasdenied.Tltiswmsacainst
     established Libertypolicy aswellascommon sense.
  39.From Dr.Taylor,emeritusprofessoratClem son University,aCounselon Accreditation of

     CotmselingandRelatedPrograms(CACREP)accreditedprogram discussingthestressSarah
     wastmderdueto herfam ily situation,thetrallm afrom the& stintem ship siteatthebrig,as
     wellmsShield M irlistries:
           Gtpleasereconsideryourdecision toterm inateSarah LeiG er9om yotlrdoctoral
           prop nm .She isan incredibly dedicated and gifted who hasworked through horriflc
           situationswith herfam ily aswellasatthe NavalBrig herein Charleston.'' Dr.
           Taylorthen goeson to state,
            ltlnmyvocationofservingasadjtmctfacultyattheCitadelforthirteenyersandasa
            professoratClemsonUniversityforeight(b0th CACREPaccreditedprogmms),I
            haveseldom experienced asm dentattemptto overcome such greatadversity. Sarah
            has displayed incredible resilience,em otionalregulation and integrity. This
            resilienceand emotionalregulation willonly enhanceherabilitiesasa clirlician...''
            Dr.Taylorcontinues:&1Iwasunawm'eoftheav eem entbetween W in4taifeand Shield
            M inistrieswhen itwasnegotiated dueto weekly chemotherapy.Dueto an ongoing
            roleasavolunteertherapistw ithin theSouth Caroll a Departm entCorrections
                                                               COM PLA INT
                                                             Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 14 of 124 Pageid#: 253

                                                                                Page 14 of123


            system,ïhavehad num erousdealingswithM r.Truluck Iam aIicensed
            Supervisorand would neverplacea superviseeatShield
            M inistries.....Readm itting M s.Leim erwillnotonly assisther,itwillspeak volllm es
            tothequalityoftheprofessorsandpropamsatLibertyUniversity''(emphasismine).
  40.Thusreadsoneofseveralrscomm endationswritten by colleaguesand supervisorsofSarah
     Eeitner,sope ofwhich areincluded in thisdocum ent.
  41.Also çGReverend''Tluluck''isa sex ofenderwho didnpthotify W in4laife ofhisstatus.
  42.'rhe exptllsion occurred when Dr.Stringerand Sarah Leitnerreported to Dr.Deacon of
     Liberty Universitythatthepnrtnersitip between W hglaifeand ShieldM inistrieswould be
     dissolved duetotheactionsofan erratic individualshewmsinteractingwith atShield
     M inistries,who Dr.Deaconthen proceededto trustinstead ofSarah. Theexpulsion did not
     occtlrbecauseDr.Deacon Rdiscovered''theRtmauthorized''internship site;instead Dr.
     Deacon wasnotiGed thatthepnrtnership between W inc ifeand Shield M inistrieswasbeing
     dissolved,something/lrdiferent.
  43.Thiseaaticindividual,DavidTruluck isatçReverend''with aseriouscriminalbistoryasa
     sex offender7 IftMshadbeenrevealedtoW in4Lifepriortothebeginningoftie
                  .



     pnrtnership,thepartnership would never haveoccurred.
  44.David Truluck located Shield M inistriesw itlnin 1000feetofa comm unity center,which was
     notallowed by South Carolinalaw .He,orsomeoneelse atShield M inisG es,em ailed Sarah
     D king forherphonenumberbecausehehad lostit,m oreillform ation thatshowsDavid
     Truluck isnottobetrusted.
  45.Atnopointdid Sârah LeiG erf11outanv application ofatly typetowork with Shield
     M inistries,furtherevidencethatSarah Leim er'sintem shipwastm derthe controlof
     W inc ife,notShield M inistries.
  46.Truluck and Truluck,ofSllield M inistries,m adefalsereportstoDr.Deacon ofLiberty
     Ui versity aboutSarah Leim eràndthepnrtnership. Dr.Deacon choseto believethewords




                                                                C OM PLA IN T
                                                              Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 15 of 124 Pageid#: 254

                                                                               Page15 of123



      oftllisindividualwithoutgiving Sarah,Dr.Skinger,orhersite supervisor,M s.Stokesof
      W hgLife,achancetorespond.Dr.Deacbn ofLiberty Universitydecidedonthisextreme
      courseofactiondespiteàtzvfng refuseddocumentadonthatSarahLeitnerattemptedtogive
     her.
  47.Later,Liberty University didnotallow Sarah Leitneraccessto the Revidence''untilFebruary
      2019,whkh(Iidnotallow SarahLeimertodefendherselfintheg'
                                                            radeappealsasreqtliredby
      dueprocess.
  48.Theçtevidence''Liberty choseto usewasextrem ely llim sy and oAen incorrect.Forexample,
      in Febz'uary 2019 she discoveredthatonepieceofRevidence''againstherwmsthatshehad a
      prosleon Psychology Today,som ething many individualsw1111alicensedo. Second,
      anotherpieceofGtevidence''wasthatLibertyUniversity claimed Sarah had been threatening
     to calla lawyerfortwo years,som ething Sarah Leim erdidnotdo. Third thelisting of
      Revidence''aèaingtSarahLeimerwastmdatedandhadnonameon it,leavingitunknown
      who created it. This,ifLibertyUniversity faculty needed moreinform ation on whatwms
      written,therewasno oneto goto forclarifkation and to provideneeded corrections.
  49.New evidenceincluded in theFERPA documentsLiberty University sentto Sarah LeiGer
      includedadditionalevidenceofdiscrim ination and retaliation,which wastmavailableuntil
      February2019.
  50.Otherindividllals,up to and including Liberty'swhistleblowerofllceand Dr.Falwellin
      Fall2018,repeatedly refused toinvestigateeitherofthese sim ations. '
                                                                         I'hewhistleblower
      officenotonlyrefused to investigate awhistleblowing case,itreported Sarah'spttem ptto
      whistleblow to othersatLiberty.
   51.This,aswellasDr.Deacon'shrsh attitude,asdescribedbelow,leftLiberty unwilling to
      dialogtzewith Sarah when sheexperienced additionalfam ily problem sand attem pted to
      withdraw from theinternship arotmd when the Shield M irlistriesand W inc ifepartnership
      began.


                                                               CO- LA INT
                                                             Leim erv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 16 of 124 Pageid#: 255

                                                                              Page 16 of123



  52.Liberty University m adem any falseand oukageousstatem entsthroughouttheentireprocess.
     On oneocc%ion,on an unsigned letter9om deparlm enttûleadersltip'',LibertyUniversity
     faculty told Sarah LeiG ershelackedRem otionalregulation''daysafterSarah Leitnerfotmd
     outherchildhad been sexually assaulted,even though LibertyUniversity individualsknew
     herdaughterhadbeen assaulted.


                Ethicaland contractualstandardsviolated by thedefendants

  53.Snmh intem ed attheNavalConsolidated brig,afacility in South Carolina.Conditionsatthe
     intem ship sitewererelatively tmeventfulbetween August2015 and October2015. Sarah
     received a gopd m id-term evaluation in November2015.'l'heap eem entbetween Liberty
     University and theUS Navy Consolidated brig,si> ed by LindaJ.Rnnkinson February 18th,
     2015on behalfofLibertyUniversity,and on February 19*,2015 by Joseph M ichaelColeon
     behalfoftheN avalConsolidated Brig,page2,Liberty Urliversity botmd itselfto:itM ake
     periodicvisitsto theAgency toreview studentprop essand consultwith theField

     Instructorts)aboutlenrningpattem s,problemsandothermatterspertinenttotheoperation of
     theprogranf'.Thus.Liberw bound itselftovisit and did notdo so.m uch to Sarah's
     peril.
  54.Thisintem ship wascoveredunderaconkactsigned by Liberty University and theintem ship
     siteon oraround February 2015. '
                                    Ihisconkactcontained,asa11contractsdo,an implied

     covenantofgoodfaithandfairdealing,whichincludessafetyofthestudentattheinternship
     site.

  55.Afterleaving thesite,Sarah began to realizethathertçgtltfeeling''thatshehadbeen keated
     unfairlyatthebrigwasmoreth% aGçgtltfeelinf'.Shefoundthatstandardsrelatedto
     Cotmseling conflrmed thathow she wmskeated waswrong and wentagainstaccepted

     standards,andnotjustthesyllabusandcoursemanual.


                                                              COM PLA IN T
                                                            Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 17 of 124 Pageid#: 256

                                                                                Page17 of123



   56.PleasenotethatSarah'svery firstappeal,in Spring2016,described defcienciesin the
      internsllip site.LibertyUniversity denied that,and subsequentappeals,withouteverasking
      Sarah Leitnerfortheevidencethatsupported herallegations. On m any occasions,such asa
      recorded m eeting in the Spring of2017,Liberty Faculty deniedthatSarah had eversublnitted
      any com plaintsofi11treatmentpriortoleaving the brig,such asthoserecorded earlierin this
      docllm ent.

   57.Excerpts9om these standardsareplaced herebecausethey arerelevantto many sectionsof
      thedocmnent.M ostimportantly,thesestandardshighlightjusthompoorlySarahwtz,
                                                                               :
      treatedbyLibertyDefendants.

                    AmericanCounselingAssoclation CodeofEthks(2014)
         a. Section F.6.Colmgeling Supervision Evaluation,Remediation,and Endorsement,
            F.6.a.Evaluation requiresRsupervisorsdocllmentand providesuperdseesw1111
            ongoing feedback regarding theirperlbrm ance...''.
         b. F.8.a.Pror nm Inform ation and Orientation: il...counseloreducation facultyprovide
            prospective and currentstudentsw1t11inform ation aboutthecounseloreducation
            progrnm 'sexpectations,including ...2.thetypeand levelofskillandknowledge
            acquisition required forsuccessfulcompletion ofthetrairling;...5.bmsesfor
            evaluation;...7.thetype ofsupervision settingsand requirem entsofthe sitesfor
            required clinicalSeld expedences;8.studentand superdsorevaluation and dism issal
            Policiesand procedures...''
         c. F.9.Evaluation andRem ediation F.9.a.GçEvaluation ofStudentsCotm seloreducators
            clearly stateto students,priorto and throughouttheknining pror nm ,the levelsof
            competency expected,appraisalmethods,and timing ofevaluationsforboth didactic
            and clinicalcom petencies.Counseloreducatorsprovidesmdentswith ongoing
            feedback regarding theirperform ancethroughoutthetrainingprogrnm .F.g.b.
            Lim itationsCotmseioreducators,through ongoing evaluation,areaw areofand
            addresstheinability ofsom estudentsto achievecotmseling com petencies.Collngelor
            educatorsdothefollowing:...2.seekprofessionalconsulGtion and docum enttheir
            decision to dismissorreferstudentsfo'rassistance, and 3.enstlrethatstudentshave
            recom sein atimelym nnnerto addressdecisionsrequiring them to seek assistanceor
            to clislnissthem andprovidestudentswith dueprounablecessaccording to
            instim tionalpoliciesandprocedtlres.''
         d. F.4.SupervisorResponsibilitiesF.4.a.Gç...supervisorsinform superviseesofthe
            policiesand procedm estowhich supervisorsareto adhereand themechanism sfor
            dueprocessappealofindividualsupervisoractions...''
         e. F.10.c.F.10.f,G .2.aa11descdbehow Counselorseducatorsneed tobeawareof
            powerdifferentialsbetween faculty and students.
                                                                COW LAINT
                                                              Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 18 of 124 Pageid#: 257

                                                                                Page18 of123

                '                                   .
           j,
        f. F.6.b.Gatekeeping aùd Rem ediation ...recomm end dism issal9om knining progm ms,
           applied counselingsçttings,and state orvoluntq yprofessionalcredentialing
           procesgeswhen thosesuperviseesareunableto dem onskatethatthey can provide
           competentprofessionalservicesto arange ofdiverseclients.

         Ajsociation forCounselorEduéation and Supervision (ACES)bestpraetices
     TheACES BestPracticesem phasize
        a. the importance bftheworkingallianceand a supervisor/supelyisee relationship thatis
           Içcollaborativeandegalitnrian''(1.c),                                            '
        b. theimportanceutilizingasupervisioncontract(8.a),
        c. theimportahceofbalancingRchallengingand supportive''andGklear''feedbackthatis
                Rconstnlctive...specific,concreteanddescriptive''(3.a& b),
        d. thatthesupervisormustrecognizethatççso 3nm elevelofconflictisihevitableo..'',
                andthatthesupervisormusthandlethisconflictinGGproductiveways''(5.b),
        e. thatthesupervisoraattendsto strains,gapsand/orrupturesin working alliance''
           (5.b),
        f. thatthesupervisorG*elicts''and isopentofeedback (5.b),
        g. thatthesupervisordiscussessuperviseestrengthsaswellaslimitations(7.c,9.a),
        h. thatthesupervisorisattentivetothepowerdifferential(5.c),
        i. thatremediationmustincludeRclearobjectives,reqtlirements,atimeline,and
           consequences''(9.d),and
        j. thattheSupervisorhastheGlcouragetobeimperfect''anddoesnotrequiresupervisees
           tobeperfect(11.d).
         Sim ilarguidelines9om theAPA emphasizethesupervisory relationship and itslink to
  theassessm ent,evaluation and feedback ofsuperviseesx.

                           Am erican PsychologkalAssociation Guidelines

        a. RequùingGGopennessandtransparency''(E.1),
        b. Thatmultiplecounselingsessionsshouldbeincludedinanevaluation(E.2& 3),
        c. Thatfeedbackshouldbeadirect,clear,andtimely,behaviorally anchore4 responsive
           tosupervisees'reactions,andmindfbdoftheimpactontheJwrcrvg/r.prelationsh> ''
           sothat''evaluationisnotasurprise''(E.3),
        d. Highlightthepossibility ofsuperviseeademoralization''(E.3),
        e. Emphmsizetheimportanceofthepowerdiferential(C,C.3),and
        f. Emphmsizingtheimportanceofacollaborativerelationship (ExecutiveSummary).




  8ho ://apaoorfabouvpolicv/cuidelines-supeN ision.pdf
                                                                 COM PLAIN T
                                                               Leim erv.LibertyUniversity etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 19 of 124 Pageid#: 258

                                                                                 Page19 of123


  58. rfheway Liberty Umve
                        i rsity keatedthe sifllntion atthebrig and atShield M inistriesdid not

     meetthese ethicalstandards,which meankthelrctz> enfdidnotmeetCACREP 'sstandards
     asadherencetotheACA 2014isrequiredforCACRRP accreditation.
  59.N aturally,afterthehorrorofwhathad occurred atthebrig,ittook Sarah som etimeto
     processanddescribethehorrorsihathadoccurredaswellasthewaystheexperiencedidnot
     meetcurrentslnndards. Thisnaturally im peded herattem ptsto describethesio ation to
     Dt.Prideand othersatLiberty priorto Iead ng theinternship sitç,a!w'eIIas

     subsequentattemptsto rightthisinjusticethroughtheappealsprocess,TitleIX and the
     like.
  60.W hen Srah'sreasonablerequestin M ay orJune2017form oretimeto filean appeal
     becausehercllild had been raped andhad been in thepsyclliatrichospitaltwicewasdenied,
     thisfurthercompressedthetim eéhehad availableto writeagood appeal. M eanwhile,
     Liberty University faculty often took overam onth to writea shortresponsefo Sarah's
     appeal.

                Sarah internsatthebrig - a chaoticand unsafeinternship site

                                  The dark history ofthe brig

  61.An InspectorGeneral'sreportthatshowed evidence ofwhatm ostpeoplewould calltorttlre,
     oratthem inim um something thatm akesthesite untenableand lnappropriateasa learning
     environmentforan interng.OnedetaineeJosePadilla,hadhissentencereducedbyafederal
     judgedueto PostTrmzmaticSkessDisorder9om whathehadenduredatthebrig,onlyto
     seethesentencere-instated in appeal.
  62.In 2015,M s.Brown-voeltz asked Dr.Nobleifhe would superviseher.Afterleaving the
     brig,Sarah found outDr.N oblehad been sued aspartofa lawsuitpertaining topossible



  9he s://-    .< red.coY 2012/07/gi% o/
                                                                COM PLAIN T
                                                              Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 20 of 124 Pageid#: 259

                                                                                  Page20of123


 '


        detnineem iskeae entatthebiig. TheAmerican PsychologicalAssociation censured this
        practiceasunethicala#erDr.Noblewtu involvedwithdetaineesko.
     63.W hile Sarah LeiGey,and likçly LibertyUniversity,did not% ow ofthqse concernspriorto
                                          '
                     a
        Sarah beginnlngtheinternship,thesitllntion could havebeen rem edied assoon asSarah
                                      -




        notified Libertv som etime in 2016.
     64.The 1ow levelofhar% sm entatSarah had endured atherintem ship siteincreasedto an
        extrem elevelasSarah'sfamily expedenced a severem entalhealth crisis. '
                                                                              I'hiscrisiswms
        precipitated by herchild'sinability to remnin athertherapeuticboarding schooldueto her
        child'sdeterioratingm entalstate.

                     Dr.PrideappearedtobeGasleep on thejob''and evenIazy
     65.Startingwith Sarah'seady contactsw1t11Dr.Pride,thenew intem ship coordinator,in June
        2015,sheim mediately began tonoticeapattern in which Dr.Pridewould anKwerem ailvery
        slowly -sometim esnotata1l- and wotlld sometim esmisscotlrserequirem ents.A few
        exam ples:
           a. Sarah em ailed Dr.Pridew1t11questionson 6/19/2015 = d7/22/2015 withoutreceiving
               aresponse.Finally,on 8/8/2015,asthe deadlineto sign up fortheFallSem ester
               approached,Sarah fm ally em ailed theDean,Dr.Sosin,atwhich pointtheprevious
               Liberty Practicllm and Intem ship supervisorapproved Sarah forthecom se.
           b. On September22,2015,Sarah LeiG eremailed Dr.Prideand did notreceivea
               response untilOctober5,2015.
            c. Thispattern also occr ed in Blackboard,theonlinecourse software.On October 13,
               2015 at4:33 PM Dr.Pridelnally nnnotmcedthedeadlineforthem id-term evaluation
               wotlld betheend ofthe week msapparently hehad missed settingthedeadline. Since
               Sarah'ssupervisorhad been persistently slow in meedng Liberty courserequirem ents


     10see, forinstmnce,he s:
                            //-     .apa.orFnews/press/sGtements/hteaogations
                                                                  C OM PLA IN T
                                                                Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 21 of 124 Pageid#: 260

                                                                              Page21of123



            aàd somewhatlackadaisicalaboutsupervision,Sarah Leim eremailedDr.Pride asshe
            (lid notbelievehersupervisorwould beabletom eetthisdate.
        d. Dr.Pride replied at10:21PM ,suting R'fhese arenothard dates.You arefine.1am
           trying to getthingsupdated thatIm issed,butyou noranyone elsewillbepenalized
            in any ofthiscorrections.''
        e. Thisreply Mglllighted anotherpartofthepattem ofDr.Pride's:1çInm tryhlgto get
            thingsupdated thatIm issed''.Altogetherthingsseem ed veryhaphazal'
                                                                             d and chaotic.
  66.Dr.Pridealso didnotseem to understnnd thecomplexitiesofworkingin acorrections
     environment. Forexample,in an em ailon Friday,November6,2015 12:21PM ,Dr.Pride
     m entionedhow Sarah had stated theEY ay in which contactbeingm ade with yotlrclientsis
     som etim esvery disruptive.Becertain to haveyoursupervisorawareofthe sifllntion andget
     hishelp...''- leaving Sarah to wonderhow D r.Pridecould thinkSarah '
                                                                        ssupervisorwlu
                                                                                     çnot
     tzwtzreofthedisruptivenessofthesituation,sinceinmostcasesaprison isdisnptive.lfDr.
     Pridedidnottmderstand aprison environment,heshould haveconsulted with som eone else,
     asetbically required.


     M s.Brown-voeltzalsoappearedtobeGasleep onthejob''and often excessivelyslow
  67.Theenvixonm entatthebrig and atLiberty Ulversityw aschaoticmsshow nbelow .
  68.Sarah LeiG er'ssupervisoratthebrig and directorofthe ClinicalDepartment,M s.Brown-
     Voeltz,a licensed socialworker,also seemed very slow and lmresponsive,barely supervising
     Sarah enoughto m eetLiberty University'srequirem entsaswellasthe industry standrds.
     Asarestllt:
        a. NoteswereoAen refllrnedto Sarah two weeksafterSarah had written them ,m id-term
            evaluation forthecoursewasretllrned around 30 dayslate.
        b. Sarah had to gequently consultw1t11anotherlicensed clinician atthesite,who saw
            many ofthesame clientsifoffcialsupervision wasunavailable.

                                                              C OM PLAIN T
                                                            Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 22 of 124 Pageid#: 261

                                                                               Page22 of123



         c. M s.Brown-voçltzin February 2016 also stated,in an em ailto Dr.Pridethatshehad
            been bebind,aviolation ofthestandardsdescribçd above.
         d. M s.Brown-voeltzrefnm edthem id-term evaluation to Sarah in m id-Novem ber2015
            around am onth late,assubsfnntiated by em aildocllm entation.
  69.Around October26,2015,Sarah Leim erwassuddenly ordered by hersupervisor,the
     DirectoroftheClinicatthebrig,M s.Brown-voeltz,to changeto anew supervisorassoon
     aspossible.Sarah wmsinitiallyhappy w1t11tllisdueto theattitudeofherprevioussupervisor,
     M s.Brown-voeltz.

                                        N ovem ber 2015

  70.Sarah subm itted theinform ation to change supervisorsto Dr.Pride,ClinicalDirectorat
     Liberty University,on orarotmdN ovember2nd 2015. Twodayslater,NovemberP ,2015
     at8:34 AM Sarah checked with Dr.Prideto seeifhehad looked atit.0nN ovember5*, 3
     daysaftertheform w msinitially subm itted,Sarah again asked Dr.Prideabouttheform. At
     the sam etime Sarah also checkedwith Dr.Prideasthem id-term form ,due around 3 weeks
     Previously,hadstillnotbeensubmittedbyhersupervisoratthesite.Flld%ermore,shedid
     notexpecthersupervisortoretlzrntheform tmtilNovem ber17 ,becausethenew superdsor,
     Dr.Pshellishny,wouldbeoutfornew em ployeetm ining.Finally,on Novem ber6th,four
     daysafterSarah began D kingDr.Pride,hesnally saidthe supervisorinformation form
     ttlooksgood'',thusm eaning the supervisorchangecould go ahead,and stating thathewas
     Rsorry forthe delay''
  71.Atthatsnm etim e,on Friday,Novem ber6,2015 12:21PM ,Dr.Pride sentto Sarah Leitner
     askingforiltform ation on thesupervisor'squaliscationsandthe submission ofthe
     çlsupervisorinform ation form ''to Blackboard,the coursesoftware.Even though thisform
     hadnotbeen com pleted,Dr.Pride stillputNovember2ndastheeffectivedate.




                                                               COW LA IN T
                                                             Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 23 of 124 Pageid#: 262

                                                                                  Page23 of123



  72.On Friday,N èvember6,2016 at1:11PM ,Sm'
                                           ah notifed Dr.Pridethe form would likely be
     com pletedno earlierthm1N ove>ber 16 - ten dayslater- duetothe supervisorsabsence.
  73.DllringOctoberanéNovember2015,Sarahmlzltipletimesaboutaddinganew and/or
     additionalsitedueto theproblèm sSarah had observed and comm uniùatedto Dr.Pride.
  74.Thenlidterm evaluationwzshnallysubxnittedonoraroundNovember17*,2015,amonth
     late,and wasapositiveevaluation.
  75.Thesupérvisorform wascompletedby Dr.Pshenishny aroundNovem ber17* and em ailed to
     Dr.Prideby Sarah Leitner. The form revealedthatthe supeM sordid notm eetLiberty
     University requirem entsasshe(lid nothavea state ofSouth CarolinaLicense,butonly a
     N orth Carolinalicense. W lliletheN orth Carolinalicensewll'suo cientto practiceon
     govem mentproperty,itwtu notsum cienttom eetLiberty University'sreqe ements.
  76.Dr.Pshenishny?sgequentabscensesm adetheturn overexlemely chaotic.
  77.N ote how long D r.Pride took to resolve the supervision form and how little im portance
     heappeared to assign to thetask H ow ever,laterwhen DefendantLiberty wanted to
     expelSarah,suddenly form sbecam eofextrem eim portance.The pattern ofslow ,orno
     responsw continued throughoutSarah'sexperiencesw ith D r.Pride.
  78.'
     l'hesam eweek Sarah had aclientwho seem ed tohave sm ptomsofpsychosis. Sincethe
     supervisor,Dr.Pshenishny,wasout,theDirectorofClinicalTraining and Sarah worked out
     aplan to have Sarah do Rwellchecks''on thisclientin lieu ofhospitalization. W hen Dr.
     Pshei shny refalrnedtheend oftheweek,around Novem ber20th# 2015,Sarah asked Dr.
     Pshenislmy to sitin dueto Sarah'slack ofexperience dealing with thispopulation.
  79.AroundNovem ber21St,2015,Sarah'schild had been picked up by thepolice afterhaving
     nm away from herboarding school,necessitating Sarah to spend a 1otoftim edealing w1111
     the em ergency sim ation and figuring how she could havehercllild athom e.
  80* Priorto Sarah'schild'ssudden retlzrnon oraround Decem ber10th; 2015: plnnningforher
     child'sretlzrnwmsa signifcantskess. Ofcourse,atthatpointhaving a child athom ethata

                                                               COM PLA IN T
                                                             Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 24 of 124 Pageid#: 263

                                                                              Page24 of123



     psychologistwould latersay Sarah and herhusband would beunableto keep athom e
     increasedthestessSarah andtheRm ily weretmdergoing to statosphericlevels.
  81.Sarahw entahead w1111thesession on orarotmd Novem ber23rd,2015,only becauseitwas'
                                                                                     a
     clientwell-check and thushadtg becom pleted and could notbepostponed. Sarah's
     supervisorcame in late,disturbing thesession. Sarah did poorly duetothetmderlying skess
     f'
      rom hercllild'scondition.
  82.EventioughSarahhàdonlybeeninclinicalarotmdseventimessincethelastevaluationand
     Dr.Pshenishny had been offsitemostofthose days,Dr.Pshenishny putSarah on a
     tçremediation plan''on Friday,November27th. Sarah had only com ein thatday- aholiday
     and herhusband'sbirthday -asDr.Pshenislmy had required it.
  83.Sarah wasblindsided by I7r.Phenishny'sinsistenceon rem ediation. Sarah wcâ'noteven
     allowedfveminutestodecidewhattodoasshewastoldtohun.
                                                       ybecauseclinicalwouldbe
     closing eady in afew minutes.Shehadnotreceived any advancewnrningthattheremightbe
     aproblem asherlastevaluation had been good,anotherviolation ofguidelinesandpractices
     within theindustry and alsoofcom mon sense,asshown throughoutthiscomplaint.
  84.'lnhecoerciveenvironmentofthebrig m eantthatSarah feltshehad to si> theform even
     though shedidnotagreew1t11it.Sarah understands9om nzzm erousresom ceson theinternet
     thatcomm onpracticeisthatifan employeein any organization doesnotagreewith an
     improvem entplan,he orshemustsign itanm ay.However,Dr.Pride seem stohavetaken
     Sarah'ssignattzreasbeingofagreementrathert11a11recelpt.
  85.Tlliswasonly theonly secondtim eshehad Rlivesupervision''thatsem ester,msshe had only
     been supervised oncepreviously,in early Septem ber2015,bothtim esforabout15m inutes
     each,anotherviolation ofstandards.




                                                              COM PLM N T
                                                            Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 25 of 124 Pageid#: 264

                                                                               Page25 of123



      Coercive,eonstantwriting and re-w riting ofelinicalnotesfrom Novem ber2015 to
                                        February 2016

  86.Sarah earnestly believed thatwhen Dr.Pride realized how coercivethesihlation w as,
     hewould find a way to releaseherfrom thisethicalobligation,andthatifhedid not,
     DefendantSosin would,since Sqsin knew Jane moreth% DefendantPride did.Thisispart
     oftheremson itcam easa shock whenoayearlaterin late 2016,Dr.Deacon refused to allow

     Sarahtowithdraw duetooverwhelminjfamilydim culties.
  87.Sarah testK esthat9om NovemberorDecember2015to February 2016,shewmsrequired to
     writeand re-m iteeach note 8to 10tim es,clearly inappropriate. Sarah asked forhelp w1t11
     hernotesâom hersupervisors,butreceivedlittlehelp,otherthan comm entssuch asçsthisis
     anotherexampleofyou notlistening''. Dr.Pshenishny would latertelltheInspector
     General'srepresentative- theXO ofthebrig- thateach notewaswritten 6 to 8tim es.
  88.Betweenbecem ber2015andFebruary'
                                    zol6,duringfhistimeperiod shespentin excessof
     four hoursw riting and re-w riting each note,exclusive ofllm e spentbefore D eeem ber
     2015.Tvpieallv each notetakesyessthan 15 m inutes.or20 atthe most.
  89.In desperation,JanespoketoDr.Pride,who stated hecotlldnothelp hersince shewmsnot
     allowedtotakenotesaway 9om theinternship site.
  90.Som etim einDecem ber2015 orJanuary2016,apsychologist,apartâom theintem ship site,
     reviewed notetnking w1t11herand found thatshewaswritingnotesataDoctoralStudent
     level.
  91.In conkmst,theextem alsupervisor,Dr.Stringer,who supervised herlaterinhersecond
     intem ship,reported noproblem sw1t11Jane'snotem iting.Thisç:externalsupervisor''
     remainsSarah'ssupervisorforstate licensure.
  92.'
     I'heonly conclusion thatcan bedrawn isthatSsmh LeiG erwasbeing treated unfairly atthe
     brig,particlzlady asthereisNO pedagogicalreason to require asmdentto re-writenotesover
     and over.

                                                               C OM PLA IN T
                                                             Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 26 of 124 Pageid#: 265

                                                                                Page26 of123



  93.Itissincerely believed by Sarah Decem ber2015wasthepointwhen she began begging Dr.
     Prideto come seetlw sitehim self. Sarah sincerely believed thatifDr.Pddevisitedthe site
     forahalfday - a sixhotlrdrive each way- hewotlld seethecoerdvepnvironm entfor
     him selfand fm d asolution. Instùad,hesuted thiswasim possibleeven though itwms
     required bythe sir ed contractbetween Liberty University and theintelo hip site. Sarah
     found tM sverypuzzling andfm nkly,conilsing. W hy w ould a supervisorchoosenotto
     vksitifthestudentisreporting m ultiple deviationsofstandard practices?

                                        Decem ber2015

  94.December2015began aperiod ofi1lhealth forthe entirefam ily due to theaffectofthebrig's
     hostileenvlonment.Thisi1lhealth hascontinued,assinceDecem ber2015,Sarah hashad
     two surgedes,Sarah'shusbandhashad two ormoresurgeriesandonehospitalization,and
     Sarah'soldestchild hasbeen in thepsychiatrichospitalthreetim es.
  95.Sarah Leim erwasoutofthebrig form ostofDecem ber2015,dueto herillness,herchild's
     sudden retlzrnfrom thetherapeuticboarding schooland herhusband'ssurgery.Theskessof
     thecoercive intenlship site and Ashley'scondition 1ed to alack ofsleep,sickness,and other
     healthproblem sforSarah andthefam ily. Constantreplaying oftheeventskeptSarah 9om
     sleep aswell.
  96.Dr.Pshenishny laterused theseabsencesagailutSarah in an evaluation in January or
     Febnlary2016,aviolation of1aw msthesewerebased on herchild'sdisability,an exnmpleof
     associationaldiscrim ination.
  97.Despitetheextreme sim ation thatSarah wasendllring athom e.com plicated by herhusband's
     surgeryinDecem ber2015 orJanuary 2016 dueto Libe> 'sinaction to Sarah'sreportsof
     abuse atthebrim Sarah wasforced to continue returninz to thebriz.
  98.Sarah asked in an em ailarotmd December15,2015,to withdraw âom theintem ship.The
     previousyear,Dr.Pridehad stated in emailon orarotmd 16D ecem ber2015 thatJanew ould


                                                                COM PLAINT
                                                              LeiGerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 27 of 124 Pageid#: 266

                                                                             Page 27 of123



     beallowediowithdraw.Sarahdecidedtotakean incompleteinstead,becauseethically she
     could notleavenotesincomplete,even though otherprofessionalshad stated her notes
     m etdoctoralstandardsbeforetheextensiveand unwarranted re-m ites.

                                       January 2016

  99.In January and February 2016,Sarah began spending exlahom seach day attheintem sllip
     farbeyond whatwasrequiredbythenow expired çontràct,which /1J# expired in Decemberïb.
  100. Throughoutthistime,Sarah stillthoughtthatDr.Pridewould do the rightthing and
     investigate and allow herto leavetheinternship sitedueto Sarah'sextremereportsto Dr.
     Prideand Dr.Sosin.
  101. On Friday,Janum.
                      y 8,2016 10:32 AM I)r.Pride sentto Sarah Leitner:$6...1willalso
     follow up on therem ediation processatthattime.Have aF eatweekekd.''
  102. On Tuesday,January 26,2016 3:05 PM ,Sarah Leim erstillhad notreceived an answer
     from M elvin Pddeaboutrem ediation:Rl-lastheremediation comm itteemetyetthen?Ifnot,
     isthereanything Ican prepareto help theprocessalongr
  103. On Tuesday,January 26,2016 4:11PM ,Dr.Pridesentthefollow ingto Sarah: RYes,
     thatcom mitteehasm etand isaw areofyoursihladon.Iam certain thatyou willbe
     involved in theprocessw hen they have enough to contactyou.Isthefm alevaluation still
     on target?Iam certain thatthereportwillbenecessaryforthem to seeaswellmsa1lofthe
     otherinformation thatyouhave sent''
  104. Sarahàncw/'o- whatshehadsenttoDr.Pridethatitwlx
                                                     çobviousthefnalevaluation
     wll,noton target-whateverthatmeant- and cbuld notunderstand w/l-pthere s,açnot
     enough informationtoallow Sarqh:/leavetheinternsh# site.SheagainwonderedifDr.
     Pridewaseven reading heremails.




                                                              C OM PLA IN T
                                                            Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 28 of 124 Pageid#: 267

                                                                                 Page28 of123



  105. ThroughoutJanuary and Fc:rlllr-p,Sarah increasingly began towonderwhen Dr.Pride
      would 1etherleavean obviously coercive siteandwhy hehad notallowed herto leave
      akeady.
  106. 0n W ednesday,January 27,2016 Sarah soughtto discussthe sitllntion with theDirector
      ofClinicalatherinternship M s.Brown-voeltz,who wasDr.Pshenislmy'ssupervisor.
      W ithoutbeing given any chanceto discussherconcem sw1t11M s.Brown-voeltz,Sarahw as
      im mediately told thatsheneeded to m ake an appoin% enttp speak to the supervisor,Dr.
      Pshenishny,aboutthe situation,and thateve      ' g in the evaluation wmscorrect,even
      though M s.Brown-voeltzhad notseen itpreviously.
  107. Sarah wmsunsureaboutwhatwasthebestwordsto em ailthe supervisor,asitseemed
      thataskingforan appointmentto m eetw 1t11Dr.Pshenislmywouldbepointless,and wanted
      to take som etim eto calm down. However,at10:36 AM - around an hourlater-the
      supervisorsentthefollowing to Sarah: çT heverybehavioryou exhibitedtoday iswhatIwas
      referring towhen we discussedyou notfollowing guidance.Ispecifically instructed thatyou
      speak with Dr.Pshenisbny to scheduleadatenextweek to sitand chatand thatoverthenext
      few daysyou develop som equestionsand concem s...Isuggested you do thisto takethe
      emotion outoftheconversation andthatDr.P.wotlld be moretha11happy to sitand explnin
      to youwhatsheisseeking.You,'however,Ihavefotmd did notspeak with Dr.P and

      schedulethisdespite my having said to do so dudng ourm eetingand again beforeIwentto
      lunch. Please expln1
                         'n...''
  108. Sarah responded laterthatday,at2:56 PM ,in an attemptto de-escalatetheconversation,
      by statingthefollowing:R ...'l'hnnk you fortheem ail.IfgtlredIneededto waitto makestlre
      Itook the emotion outoftheconversation....''
   109. Sarah imm ediately reported thisto Dr.Prideat11:06 AM : &E...Ireally wanted to goover
      itw1t11my new and o1d supervisorbefore giving itto you,butaftertalking tom y o1d
      supervisorthismorning,Idonotthinkthatwillworka..''Sarah wenton to stateshewas

                                                                 CO M PLA IN T
                                                               Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 29 of 124 Pageid#: 268

                                                                                Page29 of123



     concem ed aboutthe gréde shewould getin thecom se- Sarah did notknow how elseto tell
     Dr.Pridetheevaluation wmsabunch ofblmk - and continued R...Idon'tth1111cI'veever
     worked on a clmssashard asIhaveworked herethisentirem onth....Iknow Ido good work,
     and Iam proud ofit.IfIdid notdo goodwork,Iwouldnothavepdsonersopening up tom e
     asthey are...''
  110. InthesiteevaluationthatSarahLeitnersubmittedtoLibertyUniversitytllrougù
     Blackboard,on orarotmd January 30*, 2016:

        a. Sarah labelled Dr.Pshenislmy,herintem sllip supervisoratthesrstsiteas1 outof5.
            0ne outof5 whsdefm edby Liberty University asRA vcry inadequatelearning
            expedence'',with very italicized in theoriginal.
        b. Atthatpoint,Sarah gaveLiberty supervisorDr.Pridea3 outof5- Satisfactory - ms
            Sarah thouzhtatthatpointthatafterDr.Pddereceivedthisevaluation Dr.Pride
            would finally follow hisethicaldutiesand orderSarah to leave the sitedueto the
            safety issues.
        c. Sarah alsoagain requestedDr.Prideto visitthe site,and observedthatshewasnot
            allowedto takeany video,audio-taping,ornotesoutofthe sitein orderto
            substantiateherconcenlsand to show Dr.Pridethegood work shewasdoing.Dr.
            Pride'srefusalto visit,orto requirethe siteto sendthisdocum entation,continued.
        d. On oraroundthistime sheagnin notifed Dr.Prideofthecoerciverequirem entto
            conslnntly write and re-writenotes.
        Sarah now spentf'
                        rom around 7:30 nm to 12:15 pm atthe site,instead ofherprevious

     unwrittenhoursof7:30am to 11nm.Shethenworkedatherjobwithinsiteofthebrig,for
     six hoursaday tmtil6 pm ,som etimeslater. Shethen wenthom eeach rlightto constzmt
     nighttim eintem zptions,suicidalthreatsand thelike9om herchild.
  112. Thesix hoursatwork each aftem oon Sarah'swere only haven 9om the constantchaos
     andcrnainessofhom eandhersite.

                                                                 COM PLAm T
                                                               Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 30 of 124 Pageid#: 269

                                                                                 Page30 of123



  113. Despitethem any hoursrecorded on Sarah'sinternsllip hom s,Dr.Pshenishny still
     recorded thatSarah had nrrived lateand leR early ontheJanuary orFebruary 2016
     evaluation.Dr.Pridecould have velo ed theinaccm acy ofthisstatem entby lookingatthe
     logssi> edby Dr.Pshenislmy butapparently chosenotto.
  114. PrevioustoJanuary 2016,Sarah had asked Dr.Pridein oneormoretelephone callsto
     visitthe site.Atthispoint,Sarah also began asking in writing forDr.Prideto visitthe site so
     he could view the extrem econditionsforhimselfand act. Forexample:Arotmd January 30,
     2016:AsSarah wrotethe siteevaluation shewmsconcem ed abouthow bestto describethe
     abusiveand coerciveintem ship site.Plemserealizehow diY ctlltthisreportwastom ake due
     to thepowerdifferentialbetween Dr.Pshei shny and Sarah,Dr.Prideand Sarah,and Dr.
     Pride'spreviouslack ofresponseto previoujreports.

  115. InadditiontoDr.Pride'slackofrequestofobjectivedocllmentation from thebrig,the
     Brigwassteadfmstin itsrefusalto allow Sarah tovideoàpeherperlbrmance orto send

     copiesofhernotestoDr.Pridesohecouldhelpherand objectively rateherperformance.
     D r.Pride did nothelp resolve thiseven though itw as againstLiberty's eontrad w ilh
     the brig.

                                        February 2016

  116. ThroughoutDecember2015 andJanuary and February2016 Sarah repeatedly notified
     DefendantLiberty aboutunsafeconditionsatherinternsllip site,forinstance:tEltistmsafefor
     metoretllrnto my intem sllip site''in Febnlnry 2016.In February 2016,Sarah appealed
     directly to Dr.Pride,via telephone,who told hershehadto go back. Sarah retllrned because
     shefeltshehad been threatened by Dr.Pride. Sarah snally resir ed when resigning became
     the only optionto escapethecoercive and abusive ae osphereatthe siteand itseffecton her

     psychologicalandmentalhealthaswellasherfnmily's.Sarahwtzxa#aidshewouldbein
     evenmoretroublet/à/lecalledthepolice.

                                                                COM PLAINT
                                                              Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 31 of 124 Pageid#: 270

                                                                                Page31 of123



   j17. Conversafonsandemails* 111Dr.PridewerekoublingasDn Pridçneverseemedto
      understandtheseverjty ofthesituation.SAràh begantowonderifDr.Pridewaseven
      readlng herem àils. Förinstance,much to Sarah'ssurprise,in early February 2016,Dr.
     Pdde said to Sarah som ethingto theeffectofççit'sbetternow ,ish'tit?'' Saiah slmmm ered out
     areply,unbelieving whatshewashenring.Timeand tim eagainmshetried unsuccessfully to
     getDr.Prideto fulfillhisethicalresponsibilities,butyet,Dn'pride continued to actin a
     negEgentm ànner.
   118. Sarah LeimertoDr.Prideto SarahLeitùer,M onday,February 1,20168:08AM :R ...I
      nm m ostanxioustoheariflcan changesitessoon,asIdo notthink thingsare going to work
      outhere....Iknow thenew pror nm m anualstatesonecnnnotswitch in themiddle ofthe
     semester,butIjustcompletedtheincomplete.Ihavebeenwaitinguntilthecommittee
     completesitswork and weknow whatisgoing on w1t11theincomplete. Can you please
     clm'ify and/orexplain...lsthereany ideahow long itwillbetmtilIcan receivea gradeand
     thecomm ittee can com pletetheirwork? ''
   119. Dr.Prideto Sarah Leim er,M onday,February 1,2016 8:49 AM :RIam goingto review
     yourie ormation today and advisethecom mittee ...Iwillgetback to you thisweek when l
      am given som e guidance.'I'
                                hisinform ation thatyou havesentareessentialpiecesofwhatis
      needed to m oveforward.Iwillgetback toyou imm ediately when Igetany inform atiom ''
   120. On M onday,February 1,2016 9:50AM ,Sarah Leitneronce again sentan email- inthis
      caseavery longem ail- describing theeventsofJanuary 26 and 27to Dr.Pride. Shealso
      notified Dr.Pridethatshewotlld haveto spendtheentirem onth ofFebruary re-doing 15 or
      so re-doing each therapy notenine orten tim es,when no oneatLiberty had every had a
      problem with herwriting. Shewenton to statethatshedid notthink flve orsix hoursper
      note w as appropriate and thatcontinuing the site w ould take around 1000 hours to get
      260 m orehoursoffaceto facetim ewith clients- w hich obviously could notbedone
      and should notbedonedue to thecoercive environm ent.Thisonce again notifed Dr.


                                                                COO LM NT
                                                              LeiG erv.LibertyUniversity etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 32 of 124 Pageid#: 271

                                                                               Page32 of123



     Prideoftheinappropriatenessofthe siteand the impossibility ofcompleting240 faceto face
     hoursin thenm otmtoftimeallowed to completethe course. 'Ihisemailwasnever
     answ ered by Dr.Prideand itisImkmown ifhe eversentanv ofthisinformation tothe
     mvsteriousrem ediation comm ittee.
  121. Dueto themvsteriouslack ofaction ofthismvsteriouscomm ittee,Sarah wondersifthis
     com mittee issolelv an attem ptby Libertyto protectitsreputation and keep from behm sued.
     Shealsowondersifthe comm itteehaseverfound thata studentdidN OT dowhatthe student
     wasallegedtohave done- and ifthe comm itteeistargeting wom en,those who aredisabled
     and/orassociated,usually through familialconnections,withthosewho are disâbled.
     R egardless,D r.Pride eonstantly pointed back to the rem ediation com m ittee rather
     than acdng in a crisis situation.
  122. On W ednesday,February 3,2016 12:57 PM ,Sarah Leitneragain m entioned herchild's
     health problem sto Dr.Pride,statingthatcurrently they werein theER and asking ifDr.
     Prideneeded mlything elseâom her. Dr.Prideagain dem onstrated M slack oftmderstanding
     oftheseriousnessoftheproblem by stating,on W ednesday,February 3,2016 3:20 PM :
     QGokay.Ipray thatyourdaughteriswellquickly.Nothing elseneeded fornow''.
  123. Sarah wasactively waitingfrom Dr.Prideto lnd outwhattheplan forward w as
     since the sem ester agreem entw ith the site had ended on or around D ecem ber 18.2016,
     and theincom pletehad ended attheend ofJanuary.W asDr.Pridelnally goingto
     listen? W hy wasDr.PrideNOT listening.
  124. Dr.Pride'slack ofunderstanding wasdem onstrated on Thursday,February 4,2016 11:20
     PM Dr.Pridesentto Sarah:E<Ipray thateveryonefeelsbettershortly''.W hen achild keeps

     threateningtonm away? W henahusbandhasjusthadstlrgery? W henSm'ahwasbeing
     forced,every day,toretum to acoercive internship site? How intheworld could anyonefeel
     bettershortly?



                                                               COM PLA m T
                                                             Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 33 of 124 Pageid#: 272

                                                                                Page33 of123



  125. Fotlrdayslater,on M onday,February 8,2016 3:56 PM ,Sarah again msked whatwas
     going on w1t11therem ediation com mittee,emphmsizing thatin addition to thecoercion she
     had desctibedpreviously,she saw now ay to com plete theinternship by Augustatthe
     internship site. Sheagain msked aboutinterviewing anew supervisortom oveto complete
     the internship siteatrecovery hom esthatsheknew ofthatactively wantedherto com plete
     theinternsllip there.
  126. On M onday,February 8,2016 4:36 PM ,Dr.Prideto Sarah Leitner:G$Goahead and
     investigatethepossibilitiesforasite sinceyou cnnnotgetyourhom shere...Iwilltry to get
     guidance from therem ediation comm itteethisweek.Eitherway,Iwillgetback to you
     beforetheweek isover....''
  127. On February 9,2016,11:07 am ,Sarah em ailed Dr.Prideto appraisehim ofanother
     emercencv:RljustspoketolDr.Pshenishny& M s.Brown-voeltzj.Sarah'ssitesupervisor
     found outyesterday thatF.had written aletteron my behalf...1feltpushed afew minutes
     agototellthem thatIwasplnnningtofmdanothersite...lsupervisorsstateqthatInm
     splitting staffsinceIwrotean emailto som eone elsewho used to be in clinicalaboutthe
     sitllntion yesterday....otherthm1yesterday,Ihavenlmost100% stoppedàlkingto otherstaff
     aboutanything tom ake sureno onethinksIam splitdng.'
                                                        Fheonly exception isthatIhave
     needed Frank'sencom agementto sGy within thissitllntion.....Yesterday 1even reported
     when Iaskedanotherstnffmemberwheremoretoiletpaperwas,justso lsarah'stwosite
     supervisors)wouldknow lnm notsplitting....Iwmstoldyesterdayby gsarah'ssite
     supervisors)thatIhadtold someoneIdidnotwanttotnkeins% ctionfrom mysupervisor
     becatzsesheisaGS 12inthefederalsystem landIam aGS 13)...lwmsalsoupsetbecause
     tltisKnlm or''wastnken as% th withoutmskingm e aboutit.....Iworked so very hard to work
     thingsoutthisJanuary,nrriving early and staying 1ate....''.- P     OIA and
     RETA LIA TIO N !



                                                                COO LAIN T
                                                              Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 34 of 124 Pageid#: 273

                                                                                 Page34 of123



  128. Dr.Pride'sresponseto Sarah'sexkemesituation,whichcnmejustoveranhourlater,
     did noteven addressthecrilcaland extrem çnatureofthesituation,stating only:
     ç&-fhnnk you.Aspreviously indicated,1willgetguidance from the comm itteethisweek.''
  129. 0n Friday,February 12,2016 10:22 AM ,Dr.Prideto Saliah Leim er:R'rherem ediation
     com mitteehasindicated thatlmustfollow theproceduresmsindicatedinthem anuals
     pertaining to thePhD .In them eantim e,lreceivçd thenoticeâom Dr.P.thatyou had
     subm itted yom resignatipn w ith adateofFebm o 26to completethepaperwork.Arethey
     givingyou anew evaluation?TheonethatlhavelistsaCID''foryourF ade.How did you
     leaveitwiththem?Iam stillcarryinganKl''foryou forlastsemesteratthemoment.Plemse
     advise.IfIdon'tgetbacktoyourightawaytoday,Iam notignodngyou,Ijusthavebackto
     back comm i% entsand cnnnotgetto my em ailtimely.''- O nceagain,Sarah haspresented
     an em ergency and been told thatDr.Pridem ay notbeableto getback to herthesam e
     day.Proceduresseem ed to bem ore im portantthan studentsafety.
  130. On Friday,February 12,2016 12:15 PM ,by Sarah Leim er,toDr.Sosin and Dr.Pride,
     describing the sitedirector'serroneousstatemensforwhich no proofcould beprovided for
     the statem entstndh or1111-% th:u...we have already established thatthere are
                        ,



     misinterpreGtionsin whatissaid to you by m yselfand Dr.Pshenislmy and whatyou hear,
     processand feedback''.N o evidencewasevergiven ofany establishmentofany
     Gçm isinterpretations''by Sarah Leitner- cruel!
  131. Sarah believesthatD r.PrideorDr.Sosin,w ho weredesignated m andàted reporters
     forTitleIX by Liberty University,shouldhavereported thissitllntion to Title IX by
     February 13th, 2016 atthevcr.platest.The mandatedrepol didnotocctlruntilSllmm er2018

     withindaysofSarah'shusband'ssurgeryandjustaqerSarah'shusbandhadalmostdiedin
     theem ergency room and subsequently had been hospitalized forSvedays.Dr.Sosin and Dr.

     Pridewere,andarenot,expertsin interviewingsubjectsinabusivesitllntions;thustheneed
     foran end to theinternship activitiesatthatsite and an hw estigation by a trained

                                                                COO LA W T
                                                              Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 35 of 124 Pageid#: 274

                                                                                Page35 of123



     investigator.M andated reporting isimpodmnt,asattimes,such msthis,an individualis
     unableto tbink cleady enoughto makeareport.
  132. From Leim er,Sau day,February 13,2016 7:33 PM ,toDr.Pride,Sarah once again
     notified Dr.Prideshehad had an em eraency w1111herdaughterthepreviousday,% ked herif
     hehadreceivedheremail9om TuesdavassàewasamazedDr.Pridehad notansw:red a
     clearcrv for help, and clarifed theem ailasfollows:'
                                                        2....Idesperately need totalk to you

     M onday asatthispoint1do notfeelsafegoing intothebrig.Ihavenoproblem with
     physicalsafety there,butIdohaveaproblem with emotionaland psychologicalsafety...''.
     Sarah stated twicethat E%hingshave gone9om badto worse''. Shealso asked Dr.Prideto
     pleaseom itthelastevaluation sinceitwouldnotprovideany new information. Shewanted
     to statethatreceiving an evaluation would giveDr.Pshenislmy and M s.Brom wvoeltz
     anothertim eto accuseheroftriangulating when shewmssimply asking Frnnk Rusefor
     adviceon dealingw1t11yetanotherofherdaughter'sem ergencies,tellherthatherwork at
     herplaceofem ploym entwasno good even though M s.Brown-voeltz and Dr.Pshexlishny
     had noteven been to herworkplace ormethersupervisor,orcomeup w1t11yetanotherfalse
     accusation agninsther.

  133. On Saturday,February 13,2016 10:49PM ,Prideto Sarah Leimer,Dr.Pride indicateshe
     dayistjustslowingdown''>thatheisRsorrytoheartbis'.
                                                      ':thatthecommittee'sremediation
     plan m ustbefollowed,thatççW ecan'ti> oreanything atthispoint,yourcom ments
     included'',thathewillbeunavailabletomorrow whileon afiveorsix hotlrdrive,and thathe
     willcontinueto :tItrustandpray thatyourdaughterisdoingbetten''Thism akesitappear
     as iffollow ing the com m ittee's plan w asm ore im portantthan Sarah's physicaland
     psychologicalhealth.
   134. DuetoDr.Pride'sinabilitytoprovide any guidance in thisem ergeney situation,and
     trying to bem indfulofthe powerdifferential,Sarah LeiG ersentadditionalnotesaboutthe
     previouswçek on Stmday,February 14,2016 7:51PM by Sarah LeiG erto Pride,stating RI

                                                                COO LM N T
                                                              Leim erv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 36 of 124 Pageid#: 275

                                                                                Page36 of123


               '            .
          a,
     thlnk perhapsIhayeabetterideahow tohàndleitnow t11= Idid yesterday,butIwould still
     liketo talktoniorroF ifpossible-''
  135. On Tuesday,February 16,2016 9:20 PM ,Sarah Leitnerto Dr.Pride::t...Thelastfew
     daysIhave dealtwithm y fnm ily thatisstillgrievingthelossofotlrlittleboy 9yearsago,as
     wellasm y daughter'ssicknessand my husband'ssurgery.But,thingsarelooking up in al1of
     thoseareas..o.lrea1ly likedthe supçrvisorIinterviewed tozlightand itgivesm equietabitof
                        .



     hope we can getital1skaightened out''-thisismostlikelytheem ailwherù Sarah'sfirst
     (1ra1)2had explicitly containedtheword ttabuse''in it,where Sarah had rem oved theword
     Rabuse''9om thefinal(11.0 in ordertoappearprofessional.
  136. On W ednesday,February 17,2016 8:51AM ,Sarah Leitnerto Sosin,PrideandHinson:
     <ç
      ...      Dr.Pridesaid Icould arrangeanew supervisorand sitesinceIam unableto getenough
     faceto facehoursatthissite.LastnightIinterdewed asupervisorwho seem sto beap eat
     lk.Sheeven hmsbeen readingthe smnebook on utilizing PositivePsychology in supervision
     thatlwasreading thispastspring.Shehelpsm etohavetheconfidenceto finish up atmy
     c= entsitewell,andrem indsm ethatGod isgoing tohelp m e.... Som ehow Irm d this
     em ailofm ineoverly positive....''- yetDr.Pridedid notrespondto Sarah'sdescription of
     theem ailasoverlypositive.
  137. On W ednesday,February 17,2016 2:37PM ,Dr.Prideto Sarah Leitner:ççNo problem .
     Thanksforthe follow up.You arein my prayers.''
  138. Dr.Pshenishny on W ednesday,February 24,2016 1:33PM ,after Sarah had left
     clinicalearly dueto an em ergeney,stated to Sarah Leitner:<tYou havecom pleted your
     notesand haveqtlittheintem sllip.Therefore,thereisnoneed foryou toretllrnothertha11to
     tllrninyourintem brig badge.Iwish youwould have donethatbefore you leA thism orning.
     Pleasebring thatto m eorM s.Pshenishny asap.W eneed to haveitpriorto 1500.Since
     you did notm eetwith m eto go overyourevalthismom ing,Iwillscan and send you acopy



                                                                 COM PLA m T
                                                               LeiG erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 37 of 124 Pageid#: 276

                                                                                  Page37 of123



     andwillalso sendittotheschool.Again,pleasereturnyourintern brigid that#vesyou
     accesjto thecipherdoorlocks...''
  139. On W ednesday,February 24,2016 1:41PM ,Sarah Leitnersentto Dr.Prideand Dr.
     SosinoattachingDr.Psheishy attheinternship site'soukageousdem and thatSarah rehlrn
     thebadgeimmebiately:R...mydaughter'
                                       semergencyfrom yesterdayhascontinuedinto
     today.Iam notat(myjobaquarterofamileaway)andam withher,and am unabletoleave
     thebadgeby 3 pm today...Iwasaboutto em ailyou thatIcould come anytime ata11on
     Fridayifyouwouldjustgivemeatime.''
  140. On W ednesday,February 24,2016 2:04 PM ,Sarah LeiG ersenttoDr.Pride,Hinson and
     Sosin,seeking advice/consultation in tllisemergency sitllntion in wllich shehad been given
     lesst11m190 m inutesto retllrnthebadge::1Ialm osthad tohospitalizem y daughteryesterday.
     larranged withm y intem ship sitetofmish today asIhad toleave eady yesterday becauseof
     m y daughter'sissues.Isattheretmtil11am today,completingthings,knowing my
     supervisorwasverybusy today....sheisalso dem anding Iretllrnm y ID badgeby 3pm
     today,which isimpossible...Pleaseadvise.''
  141. Sarah rm ally w entback to theinternship site and returned thebadgeby 3 pm to the
       ardatthedeskykeepingherehildinthecarwithh siieatalltimesasshewasunsure
     whathercu d would do asanotherpsychiatrichospitalization m ightbenecessary that

     day.Sarak âelfel'
                     e,tltisplacedSarah andher(Wfl:indanger,butin lessdangertkan éf
     Sarah /1,#rqfusedtoreturnitthatday.
  142. On Thtlrsday,February 25,2016 8:11AM Sarah Leitnerstatedto Dr.Pride,Sosin and
     Hinson:<1Ididm anagetoretllrnmy badgeyesterday.1haveattached m y finalevaluation
     9om thissite.Ihavebeen deeply disturbed bythe accusationswithin it,asIdo notbelieve I
     nm deceptive,tmethical,ormostoftheotheiclaim swilhin.... A11Ican do isquestion its
     validity since itrunscotmterto thepriorexperiencesIhavehad in my lifeaswellascotmter
     to al1theevaluationsIreceivedin practicum and internKhip beforeIhadtllissupervisor.''

                                                                 COM PLAINT
                                                               Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 38 of 124 Pageid#: 277

                                                                                Page 38 of123



  143. N otethroughoutthistheseem ailshow many times Sarah œsked whatthenextstepswere
     and/ordescribed frightenl g situaions- i.e.,wmsheready to getheroutofthebrig ashe
     wœsrequired to ethically - yetreceivedno answer,averylate answer,oran answerthat
     vmstly underestim atedthecrisis- som elhingthatseem ed unexplainable.Itseem sasifDr.
     Pridewœsactivelv trvinato heie ten Sarah anxiew and wasnotm erelv neclizent.Itw aslike
                               -




     pullhm aflrealnrm foram aiorflreand havingno response.
  144. 0n Thtlrsday,February 25,2016 4:56 PM ,Dr.PridetellsSarah Leim erçGl am sorry
     thatthingshaveended thisway atthissite. Unfortunately,itwasnecessary for m eto
     posta gradeofGC''forthe semester.1am praying foryou and yourfnm ily,asking God for
     clarity,healing and peace.Blessings....'' Unfortunatelv.N /rrpand /lelll, and peaceand
     pm ver''wasDr.'rz#e'slzllpresponsetoSarah'xdesperate criesforâelp.
  145. In sum mary,Dr.Priderefusedto investigate,oreven allow Sarah to speak to the
     remediation comm ittee,and ultim ately ordersSarah toretzzrntothecoerciveinternship site.
     Tbistriggered Sarah'sinvoluntaryresir ation.
  146. '
       Fhenextday,along w1t.
                           11multipleuntrue statem ents,DirectorofClinicalattheN aval
     Consolidated Brig,M s.Brown-voeltz,acknowledged Ge opping theball''in an emailon or
     around Febnzary27,2016to Dr.Pride.M s.Brown-voeltz also blam ed Sarah'sperformance
     on adisability in blatantviolation ofthe law. Thisw asespeciallv egregioussinceDr.
     Pshenishny and M s.Brow n-voelt w erewellaware thatSarah wasdealing with her
     child's extrem e psychiatrk eondition.
  147. M s.Brown-voeltzalso alleged thatSarah had leA hersrstpracticllm site in January 2014
     dueto etbicalproblem s,even though she admitted shedid notknow.Dr.Pride checked with
     theprevioussupervisoratLiberty,Dr.Jenkins,andtold herthatwasnottrue,and told her
     thatSarah had leA theprevioussitebecauseofthe supervisoratthatsites'unethicalbehavior,
     and msked M s.Brown-voeltznotto conucthim again.



                                                                COM PLAINT
                                                              Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 39 of 124 Pageid#: 278

                                                                                Page39 of123



  148. Sarah stillwondersifthereason Dr.Prideasked M s.Brown-voeltznot'to contacthim
     agnin isbecausehewasexperiencing a sm allsmbtmtoftheproblem sSarah had with her.
  149. rl'he sitllntion wassevere enough thatweek thatSarah'scllild'sprevioustherapist,that
     week,told Sarah andherhusband thatthey would beunabletokeep theirchild athom e.
     Sarah and herhusband wereofcottrse devastated.
  150. On thelastday Sarah wasatthe brig,Sarah hadto retllrn home dueto herchild's
     em ergency. However,shereceived an em ail,arotmd quarteroftwo,from Dr.Pshenishy,
     stating shehad toreturn herbadgeto thebrig immediately,no laterthan 3pm,duetoher
     formersupervisor'semails. Sarah soughtadvicew1111Liberty faculty becauseshehad to
     rem ain with heril1child,butLiberty University faculty didnotnnqwer. Sarah thushad to put
     heri11child inthe car,tnkeheron thebase,and drop thebadgeoff,keepingherchild in site
     ata11tim esz This could haveharmed Sarah orherchild.
  151. Liberty choseto believeSarah wasnotcom petentandprofessional,and held the
     resir ation agaihsther.Dr.Pridechoosing only to say hewmsRsony''to givehera C,which
     1ed directly to expulsion tmtilreconsidered am onth laterin the & stappealto Dr.Prideand
     Dr.Sosin. Sarah stillwmsnotgiven any reason fortherem ediation,otherthan
     dçprofessionalism ''and tçcompetency''which ofcom seisvague and global.
  152. ln February orM arch 2016 Sarah Leitnernotiled Dr.Pddeand/orDr.Sosin of
     retaliationwithinthebrig againstanemployeeatthebrig whohadstoodupforher.Sarah
     may orm ay nothave reportedretaliation againqtherself,sinceduetothem any em ailsshe
     had sentto DefendantLiberty,itwasobviousshewasbeingretaliated agsinst.


                       RelevantContractslaw in an edueationalsetting

  153. Duetotheimplied safety implicitin every conkact,such astheconkactthatLiberty
     University siR ed w1111thebrig arotmd February 27,2015,Liberty University shotlld have
     respondedto Sarah'sem ailsby hw estigating the situation asitwasoccurring.

                                                                COM PLA IN T
                                                              Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 40 of 124 Pageid#: 279

                                                                                Page40 of123


  JJ#. Example:Klèinknechtvs.Gettysburg College, 9890AJJ 1360(3rdcircuitcourt),wherea
     Urtive
          'rsity wassuccessl lly sued forwrongfuldem isebecauseschooldid nothavetheproper

     preventativepoliciesand procedtlresnecessitated by thespecialrelationship between the
     studentand lmiversity,thus,notmeetingitsstandard ofcare; Conclusion:W University can

     beliablefornothavingproperpreventativepoliciesandprocedures.
  155. Example:Rinsky v.TrusteesofBoston University,2010U.S.Dist.L.E.X.I.S.136876
     (2010)quote:Gr iventhatRinsky'sBU supervisorswereallegedlyonnoticethatshewms
     subjectedtoregularsexllnlhar%smentatherinternship,itisplausiblethattheirfailtlre...or
     takeany othersim ilaraction wasunreasonable.Atthisstage,itwould bepremattlreto
     dism issRinsky'sTitleIX clnim agninstBU .'' And ttA.stheinternship progressed and Rinslty
     continued to complain to Dobek thatClientB wastouching her...evaluationsofherbecnme
     increasingly negative.Rinqk'y reported ..to herBU supervisors ...W hi1ethey instnzctedher
     to 5lea complnint...they also toldherthatifshe broughtup hersexualhazmssm ent...she
     would be demonskatinga ''lack ofcomm itm entto the socialwork profession''and,

     lElèl
         'nsky'sallegationsarguablymakeoutaclnim ofa''serialviolation''(ratherthanasystemic
     violationl');Conclusion:Failuretotakeactionwhensupervisorsareonnoticedofdanger
     may beunreasonable.
  156. Example:NovaSoutheastern University,Inc.v.Gross,758So.2d 86(Fla.2000).In
     discussingifduty ofcareexistedto wnrn studentofdangeratpracticllm sitewhere grosswas
     subsequently raped:GtW eread thisstatem entbroadly asan indication thatthe duty,one of
     ordinary caretmderthe circumslnnces,could include butisnotnecessarily limited townm ing
     oftheknowndangersattllisparticularpracticllm site.''Similarly,onceSarahLcf/ncrnot@ed
     Lf:er/y ofthedangersandLfher/y didnotpracticeordinarycaretasrequire4 Libertywtzx
     liable.

  157. Examples.Doev.BoardofRegentsofthe University ofMichigan,et.alrcase#2:18-cv-
     11776,6* Circuitl Doev.Baum,Pritzel,UniversityofM ichiganet.al,andDoev.Rhodes

                                                                C OM PLA W T
                                                              Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 41 of 124 Pageid#: 280

                                                                               Page41of123



     College,CaseNo.2.
                     .19-cv-02336-.11F-, p show thatTitleIX requiresdueprocess.
     Conclusion..T/;cRhodes Collegecaserequiresdueprocess inprivate Universities.
  158. Example:Tina Varlesiv.WayneStateUniversity,etal.,4.50.14-1862,6thCircuio,W hile
     Varlesi,apregnantstudentwhofiled aTitle IX lawsuit,com pleted an internship outsidethe
     University,theUniversity isstillliableandan hwestigation isrequired when discrimination
     isalleged.

  159. Exnmple:Deskinsv.Dep'toftheNavv,29M SPR 276(1985)-Theemployeewas
     subjectedtoverbalabuse,insults,andharmssmentthatinterferedwithMsabilitytoperform
     hisjob.Inaddition,employeewasdeniedprivilegesotheremployeesweregranted.
     Em ployeewasderliedreasonableopporttm ity to demonstrateim proved performance.This
     showsthegovem m entdoesnotusually tolerate ttabuse,insultsand harassm enf'.
  160. F//cu
           çecasesleadtothefollowing conclusion.
        a. First,Lfàcrf.p'
                         slackofordinary carewhenDr.Pridewlà'notsedofdangerwlâ'
            unreasonable.

        b. Secon4 a Universitycanbesuedforalackofpoliciesandprocedures,asoccurred
            in the CounselorEducation and Supervision DepartmentatLiberty University
            Thir4 dueprocessisrequiredeven fzlaprlvateIlafver-
                                                             W/y.


         DefendantLibeo 'sviolationsofLiberty'sown coursemanualandsyllabus

  161. Throughout2015 and2016,Sarah worked hard atm intniningprofessionalism inlightof
     Liberty University'scoursemanualand itsemphasison professionalism ,allowing afailing
     gradesimply forbeing Runprofessionap',w1t.
                                              11no delnition ofwhatcould orshould be
     considered unprofessionallz- withoutany specificprocedm eforastudentto show thiswas




  12Liberty Ui versity's2015 to 2016internship maliual,p.32

                                                                COO LA IN T
                                                              Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 42 of 124 Pageid#: 281

                                                                               Page42 of123



     notthecase.n isstong emphmsison professionalism ,coupled with NO instruction ofwhat
     todo in acasein which a sm dentisabused orharassed,andDr.Pride'scontinuallack of
                                                              #
     response to Sarah'scriesforhelp,putSarah in ano-w in siœ ation. Sarah wondered how she
     wassupposed toreportabusewhen thosein thechain ofcom m and atherinternship site
     wereinvolved and Dr.Pride and Dr.Sosl did notlisten.Dr.Pride'slack ofresponse
     m adeSarah believethatherreportofabuse would beconsidered çttmprofessional''especially
     sincesometimesitseemedasifDr.Pddew&snotevenreadhm herreoorts. (emphmsis
     throughoutminel.'w
                       ev


  162. However,thesam esection ofthem anualpromisedthatonly R...verm ablecomplaints
     aboutthe sm dentâom the SiteSupervisororthesitedirector''would be considered- yetDr.
     Pliderefused to give Sarah an opportunity to show thecom plaintswerenotverm able.

  163. Thesnme section also stated:Rlfthesupervisorand/orLiberty University faculty
     determinesthatthesm dent'sc= entemotional,m enul,orphysicalwell-being comprom ises
     theintegrity ofthe Practicum/lntem ship experience orpotentiallyplacesthesm dent,or
     others,in hnrm 'sw ay oran tmdtlly vulnerahleposition.''- yetSarah w asneverallowed to
     Ieavetheintenselyvuh erablesituation which kepther constantly in harm 'sw ay

     (emphasisSarahLeitner's).
  164. Thefollowing few pointsarerelevantto Fall2016 to Spring2017,butare collected here
     forsakeofclazityasthesecommentsaddresstheambiguityoftheLiàertyUniversityPhD
     internship manual.

  165. Throughoutthe courseof2015 to 2017,LibertyU niversityutilized severalversionsof
     theIntem sllip m anual,leading to achronicstateofconfnsion and chaos.Itisbelievedthatat
     times,such asFallorSpring 2016,the Rauthoritative''version ofthem anualon Liberty




                                                               COO LAINT
                                                             LeiGerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 43 of 124 Pageid#: 282

                                                                               Page43 of123



     University'swebsitediffered from theversion given in Blackboard,thecoursem anagem ent
     software.

  166. Throughouta11m anualsSarah hasseen between 2015and 2017,them anualdoesnotgive
     any precisedeGnition ofan ttapproved''oran ttnapproved''internship site. ln the c= ent
     (2019)version,LibertyUniversitydoesclarifythis,explicitlystatingthatasiteinadiferent
     location isa separatesite,even ifitisunderthe snm esitesupervisorand extem alsupervisor.
     W ithouttbisclearstatement,Liberty University wasable to decidethatSarah had an
     tmapproved internship sitedueto itsdiscriminatory intent. Thisisa lack ofclarity and a
     source ofam biguity.

  167. Liberty givesonly aprocedm eon how to getan approved intem sbip site.Itdoesnot
     statethatifthereisa differentgeographicallocation,itisanew site.Therefore,sinceLiberty
     UniversitydidN OT includethis,Sarah'sdecision to follow hersuperdsor'sinstruction is
     entirely reasonableand expected.Liberty University'sdecisionto notspeak to Sarah's
     supervisorbefore labellingthesiteasan ltlmauthorized internship site''iswrong,
     unexpected,and showsa fundam entaland com pleteIack ofdueprocess.

  168. Throughout2015to 2017,Saralzisresponsibleto obey whatiswritten inthe
     docllm entation,notwhatLiberty University intended towriteordid write orm eantto
     w rite because ofCA C REP standards.

  A ppeals & investigations

                                      A cadem ic appeals

  169. Sarah discovered arotmd April2016thatDr.Pdde assumed Sarah had sir ed itas
     mssuming thatSarahagree4 notsimply received it. Thisisunreasonableasolen
     individualssi> performanceplansthatthey vehem ently disagreewith. Regardless,it
     appearsDr.Pride wasgiven an unsir ed copy oftheapeementby thesite,impeding the


                                                               COM PLU T
                                                             Leimerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 44 of 124 Pageid#: 283

                                                                              Page44 of123



     hw estigation ofwhatoccurred. ThisleavesitunclearifDr.Prideeven notm ed the
     com m ittee thatSarah did notagreewith the rem ediation plan sinceSarah hasnot
     received any ofthenotesfrom them eetingsoftherem ediation com mittee,som ething
     elsenotprovided asrequired by FERPA.
  170. Sarah cited standards,guidelinesand bestpracticesin appealsand other
     docum entation to L ibertp Liberty hasnotresponded or asked Sarah to substantiate
     anv ofherallegationsatanv point. ln snm marythesewthreesetsofguidelines/bestpractices
     and standards,particularlytheACA ethicscodes,reqtè etheprop am to coveral1sm dent
     expectations,have clearly written dism issalpoliciesandprocedm es,requireongoing
     feedback throughoutthe internship period,to docnm entdecisionsto dism iss,andprovide due
     processto students.Violationsofthese standardswillbefotmd throughoutthisdocllmentas
     wellasviolationsofthesyllabusand com se manual.Itisbelieved thatifCA CREP knew
     oftheseviolations,CACREP wouldneverhaveapproved theprogram atLibeo
     University.
  171. ThroughoutSarah'sacademicappeals,Dr.M yersstatedthatSarah had notdem onskated
     profciency so shecould notreceiveapassing r ade.Thisisconkary to theACA ethical
     codem akesitclearthatwhen astudentisunableto dem onstrateto dem onskatethatthey can
     providecom petentprofessionalservicesto arange ofdiverseclients- notthatthestudent
     hasnotdemonstrated a skill,asinterpreted by Dr.M yersin Sllmm erand Fall2016.

                         TitleIX attem ptsto Slea com plaintin 2016

   172. M erdeciding Sarah'sTitleIX reportwasoutofscope,on W ednesday,Jtme8,2016
     3:21PM Brittney D.W arlaw ofthe TitleIX oflicesentthefollowing Dr.Sosin and Dr.
     M oitinho asreleased via docllm enGtion releasedunderSarah'sFERPA request:RAII- I
     havesom econcem saboutthisreport. Ispokewith overthephoneand 1'm notsureI
     understnnd whatshe'sallegingbutIhave afeeling itwillnotbethe lmstthatany ofusheaz


                                                              COM PLA IN T
                                                            Leimerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 45 of 124 Pageid#: 284

                                                                              Page45 of123



     9om her.Pleasegivem ea callatyourearliestconvenience so 1can provideupdates.Thnnk
     y01110
  173. Itappearsobviousthatifa TitleIX ofscialdoesnotunderstand thealleaations.heorshe
     should ask questionspriorto dismisshm acomplaintand not1etoneofthepartiesthereport
     wasaboutknow aboutthecomplaint. 1$appearstM stricaeredrelatiom tarceted to Sarah.in
     the CounselorEducation and Supervision department.
  174. Brittany W ardlaw then sentSarah to EEOC,which didnoteven haveiudsdiction. Since
     Brittany W ardlaw wmssupposed to bean expertatTitleIX,itisbelieved sàew ould Ilnow
     when som ething should or could go to EEO C.

  175. Retaliation appearsto have conthm ed in theSnmm erof2016when Sarah notified Dr.
      Sosin thatshewasspenkingto Title IX w1t.
                                             11intentto 5leacomplaintw1t11theTitleIX oo ce
      ofLibertyUiversity.

   176. December 1,2016,Brittey W ardlaw to Sarah,cc'ing RussellM onroe:R...wedo not

     havethejurisdiction orauthorityto doanythingabouttheintemshipsite...theextentofotlr
     responsewould beto neverrecom mendthatsiteforinternshipsagain and allow you to
      appealwithin theprop nm which Ibelieveyou havedone.Federalguidelinesarevery clear
     thattheTitleIX applicationisatthejnlWfzl/fonthatisreceivingthefederalfunding.lwould
      encom age/adviseyou to reportthe interngllip to theEqualEmplom entOpporttmity
      Commission....''(emphasisBrittneyW ardlaw's)
   177. December1,2016,Brittney W ardlaw to Sarah,cc'ing RussellM om oe:G1...we donot

     havethejurisdiction orauthoritytodoan 'gaboutthehltemshipsite...theextentofour
      responsewotlld betoneverrecomm end thatsiteforintem sllipsagain and allow you to
      appealw ithin theprogram wllich Ibelieveyou havedone.Federalguidelinesarevery clear

     thattheTitleIX applicaionisattheinstitudonthatisreceiving thefederalfunding.Iwould
      encom age/adviseyou to reportthe intem slzipto theEqualEmploym entOpporturlity

      Commission....''(emphasisBrittneyW ardlaw's)
                                                              COM PLU T
                                                            LeiG erv.LibertyUrliversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 46 of 124 Pageid#: 285

                                                                               Page46 of123



  178. Thisisbutoneexample,taken 9om the FERPA docum entation released in February
     2019,ofwhere Sarah wasdefamedwithin Liberty.'l'
                                                   hisdefamation m adeindividualssuch
     asEliasM oitinho unableto look attheappealin an unbiased m npner.such asElias
     M oitinho,who saw m any ofthe emailsthatdefamed Sarah LeiGer.


   AdditionalattemptstoseekjusticewlthinLlbertyUnlversityduHngSummerand Fallof
                                             2016


  179. Sincethe departmentand TitleW wereunwilling orunableto address,oreven
     acu owledgewhathad happened atthe intem ship site,Sarah reached outto otheroftk es
     within Liberty University.

  180. Sarah attempted toreportthesituation to the om ce ofdisabilitiesin theSllm m erof2016.
     TheattemptwasunsuccessfulasSarahw asnotallowed to 5lea grievancebecauseher
     supervisorattheintem sllip siteperceived thatSarah had adisability,despitesendingrelevant
     sections,verbatim ,ofthe CodeofFederalRegulationsto the Disabilitiesom ceatLiberty
                                                                     .



     University,contniningthepertinentfederallaw.

  181. In Summ erandFall2016,Sarah also em ailed the legalofficeand theDean'sofdce,
     seeking to appraisethem oftheillegalactivity and/oractivitythatwentagainsttheCodeof
     Federalregulations.

                                           Fall2016

  182. M ertaking am inim alamotmtofrecovery tim eaqerthetratlm aoftheprevious
     internship,Sarah enrolled again in internsllip.M isunderstandingsdueto Sarah'schild's
     m entaldisorderresulted in adepsrtmentofsocialserviceshw estigation on orabout
     Septem ber30,2016 through on orarotmdN ovember9th, 2016. Sarah wastheonly parentfor
     thistim eand wasth. unableto accumulatehourstowardsherinternship. Shehadto


                                                               COW LAN
                                                             LeiG erv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 47 of 124 Pageid#: 286

                                                                                 Page47 of123



     providedatatoSocialServices,takeherchildrentocotmselingappoints,andkeep ajob,
     leaving Sarah unableto iompleteinternship.
         a. Sarah'syotmgerchildremaineddistressedtmtilveryrecently(September2019),as
             Sarah'syotmgestchildreported in 2017 or2018thatthesocialworkerhad askedher
             ifshewanted anew fnmilv. Thishas1ed to attachm entdio cultiesand periods.of
             actingout,now decreasing in intensity.
         b. Sarah'syotmgestchild'sactingoutwasso extrem eenough during Fall2016- while
             Sarah wmsattem ptingintem ship asasuddenly singleparent-thatSarah frequently
             fearedshewouldhavetoseekmedicalassistanceduetoinjuriesâom herchild.'l'his
             m adethesituation much worseth% itlikely appears.
         c. However.when Sarah requested towithdraw from theinternship.itwasnotallowed.
   183. Throughoutthisprocess,Sarah Leimerw astold multipletimesthatshewmstnking
     complaintsto thewrong individuals,tskingthisRup thechain''withoutre% on,etc.
  184. Some ofthisocc= ed because Sarah Leim erhad been told by aLiberty faculty m ember
     orDean (LikelyDr.M eyers)thatifnew informationbecameavailable,an appealcould
     alwaysbereopened,startingwiththeprofessorwhohadinitiallygiventiegrade.
  185. On oraround Novem ber2016,when Sarah Leim erattemptedto givenew ie orm ationto
     Dr.Prideaboutthe case,asnew information had developed aspartofthe InspectorGeneral
      Investigation,hetold herthathecouldnothelp her. Sarah Leim erlikely took thisreply up
      the chain only to betold thatwasinappropriateand ohesign ofalack ofRemotional
      regulation''.
   186. Atthe sam etime,e.g.,aroundNovem ber2016,Sarah LeiG erwasalso penalized for
      sending arequestaboveDr.Deacon'shead aboutthep ade appealapeement.Thisoccurred
     becauseDr.Deacon wasintep retingtheap eem entasstating Sarah Leitnerhad to complete
      the clinicalportion oftheinternship flrst,whentheap eem entexplicitly stated Sarah LeiG er
      could startw1t.
                    11AN Y portion oftheinternship Grst. TothebestofSarah'sknowledge,she

                                                                 COW LAINT
                                                               Leim erv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 48 of 124 Pageid#: 287

                                                                                Page48 of123



     received no answertoherquery9om Dr.M yersorDr.W r en,instead being toldthatshe
     had to com pletetheclinicalportion flrst.
  187. Thefollowing occurred witllin daysofeach other,m nking the already dio cultsituation
     even w orse:

        a. Atvirtuallythesametimeshehadjustfoundoutherchildhadbeenmssaulted
            repeatedly atcamp. Sarah Leimerwasleû confllsed asshe wascalled by apolice
            om ceratLiberty University who seemed intenton maldng a SocialServicesreport
            butdid notseem to eareaboutthe crim esthathad oceurred againstSarah
            Leitner atthe brig,or any ofL iberty U niversity'sresponses thatm ay have been
            illegal.
        b. Sinceshewasnow beingtoldthatshehad to completetheclinicalportion Grst,this
            appeared tobe an attemptto m akesureSarah Leitnerdid notgraduateby
            mnking sureshedidnothave enough tim eto completethepropam within theten
            years.

  188. OnNovember29,20168:39PM ,SarallLeitnertoRussellM onroe,subject:Internship
     abusequery:çt1understand 9om theLU PD officer1spoketo today thatyou are looking into
     the issuesIhavehad inthe counseling depnrtment.....Butthelargerissuesarew1t11m y PItD
     in cotmseling internsllip in Fall2015.Ireported issuesto the DirectorofClinicalTraining,
     Dr.Pride.Hedid notdo anytlling untilmy new supervisoratthesitereported problem s
     arotmd am onth later''.Despitethe factthatIhad a B/B+ evaluation 8 daysearlieraccording
     to the srstsupervisor,when thenew supervisorsaid Ineeded rem eé ationohedidnotletme
     even presentm y sidetotherem ediation comm ittee.''Atthatpoint,the sitllntion was
     somewhatabusivebutsteadily grew worse.
  189. November30,2016,RussellM onroeto Sarah:tt-rhank you forcontacting m e.l
     tmderstand you spoketo Om cerBrown yesterday and believesom e clarity m ay beneeded.
     A1llmiversity employeesarerequiredto directany reportofpossibleabuse ofaminorto

                                                               CO M PLU T
                                                             Leimerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 49 of 124 Pageid#: 288

                                                                               Page49 of123



     LUPD ...Iunderstand thatyou are seekingresolution to som eissuesrelated to your
     intem ship site.Unfortunately,LUPD orm yselfarenotin aposition to hw estigatethose
     concem s.AsIunderstand it,thebestuse ofyourtim ewould beto continueto pm suethis
     through theCenterforColmseling and Fnm ily Sm dies,which itsoundslikeyou already are.''
  190. Laterthatsam eday,November30,2016,Sarah to RussellM onroe,cc'in Britm ey
     W ardlaw and Steven W an'en in response:RW hatIam notunderstandingishow Libertyis
     ableto notlook ataclaim ofdiscrim ination atan intem sllip site.M though theclaim isnot
     againgtaLiberty employee,Liberty hœslaken action based on information providedaspart
     ofretaliation ordiscrim ination againstm e. ItseemsthatmakeLiberty apartnerto
     discrimination onceLibertywasnotified ofthediscrim ination hwolved,butyetchoseto do
     r1()tl)i&1éj...''
  191. Lateron November30,2016,Sarah to Brittney W ardlaw and RussellM onroe:<çIm ay not
     m entioned in theem ailsthissllmmerthatthe supervisoratmy sitebreachedm y
     cov dentiality w1t11Liberty asfaraswhatItmderstnnd isprotected heali ie orm ation ...
     Since Liberty already% ew theinform ation theprivacy breach wasm uch lessofaproblem
     th% itcould havebeen...''

                                       Deeem ber2016

  192. 0n orap und December5 or6,2016,Sarah wroteto theSm dentAdvocate,only to
     cancelafterLibertv'sthreatenhm letterofconcem incorrectlv stated thatshewasoutof
     appealsand hinted stroncly thatifshekeptappealina shewouldbe expelled. Sarah'sattem pt
     to addresstheincorrectinformation to Dr.Sosin w&snotallowed,asDr.Sosinm ade itclear
     she only w anted Sarahto com pleteinternship.
  193. Theletterofconcem also saidthatSarah needed towatch herem otionalregulation,

     whichseemedinstlltingbecauseshehadjustlem edherchildhadbeenassaultedandwms
     notgiven an opportunity to explain.


                                                               COM PLM NT
                                                             Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 50 of 124 Pageid#: 289

                                                                                Page 50 of123



                                  ChaosatShield M inistries

  194. Thepnrtnership w1t11ShieldM inistrieswasorally agreed to between Shield M inistries
     and W in4Lifeorarotmd November18th,2016. Thepartnership wasnm rmed again around
     December18,2016,in a meetingw1t11Sarah Leim er,M s.StokesofW inc ife,and David
     Truluck.
  195. Sarah Leitnerhad been told viaemail,by Dr.Pride,in Spring 2016 thatasio ation such
     asthiswmsallowed,aslongastherewasa connection between thetwo non-profts.ln a
     meetingin lateM arch oready April2017,a Liberty University faculty m embersecond-
     guessedthisby sayingthatSarah should nothavetrusted acom munication 9om so long
     before. However,itwasreasonable forSarah totrustpreviouscommllnicationsfrom Dr.
      Pride.
   196. Cotm seling began threeorso daysaqerDr.Pridereceived a courtesy em ailnotifying
     llim ofthe situation when theUniversity stated emailswereto beretllrned witllin 48 hours
     A'
      ND when Dr.Pridehad notrespondedto many em ailsin thepœst.

  Dr.Deaeon'sbiasaswellasIack ofHm eand attention tothe course shewasteaching

  197. In Fall2016 Dr.Deacon cancelled classfrequently,m ainly becauseshewasbusywith
     the CACREP accreditation.Pleasenotethatshe wmsdoinathinasthatwere disallowed under
      CACREP in orderto zetCACREP accreditation.

            Dr.Deacon quickly deeidesSarah hasan Gunauthorized''Internship site

   198. Dr.Deacon som ehow decided - asisrecordedin the audiotapeoflateM arch 2017 - that
      Sarah Leitnerwasdoingthisasan lGend nm''around Liberty University rules. She apparently
      mssum edthatthepossibleinternship site Sarah Leitnerhad sentherin late Octoberwasthe
      siteatShield M inisG esand Sarah wastryingto go arotm dtherulesin orderto getstarted at
     the sitequicltly.Sarah had quickly realizedthesitewouldnotwork becausethe sitebecause
      too m anypeople weregoingto beoutdueto theThanksgiving and Christmasholidays.
                                                                COM PLAINT
                                                              Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 51 of 124 Pageid#: 290

                                                                              Page51of123



  199. In reality,emailsto Dr.Deacon and Dr.Prideshow thatthe site Sarah Leitnerproposed
     in lateOctoberorearly Novem beralready had an internship agreem entsir ed w1t11Liberty
     University.Additionally,Sarah Leio erdid noteven know oftheexistence ofShield
     M inistriestmtilarotmdNovember13,2016.
  200. ln February 2017,Dr.Deacon decidedthatworked asan intem forW inc ifeatShield
     M inisG eswasan tmauthorized intem ship site,despitethefactthattherewasno guidanceto
     allow Sarah to know thatitwasan tmauthorized siteand Dr.Deacon had refused to see
     Sarah'sdocumentation,
  201. Sal'
          ah stilldoesnotunderstànd how Dr.Deacon cam eto thisconclusion. W hileDr.
     Deacon wasmnking thisquick anddiscrim inatory decision,Sarah wason abusinesstrip and
                                                              '
                                    .
     tryingatthe smnetim eto determlneifherchild needed to goto apsychiatrichospital.Dr.
     Deacon had been toobusy to have classthatweek - som ething thatoften occurred -but
     nottoo busy to decideSarah Leitnerhad an unauthorized internship site.

                  Dr.Deacon'sbias& unfair evaluatitm s & Iack ofgrading

  202. Asofaround M ay 2017,Dr.Deacon STD L had notgraded Sarah Leitner's
     assignm entsfrom theprevioussem ester,i.e.,Fall2016,Featly impeding Sarah'slesrning.
     SinceDr.Deacon washeavily hwolved with theCACREP accreditation,itseemed that
     accreditation wasm oreimportantthan adually havingand following necessary
     proceduresand providing necessary docum entation,including dellnition ofterm sused
     in thedocllm enution.
  203. 0n oraround July 2017,livem onthsafter the eourseended,Dr.Deacon further
     showed herbiasby com pleting a checklistaboutSarah Leim er'scounseling arotmd 5
     m onthsaftershehad given Sarah an F. She'also graded Sarah m uch low erthan Dr.
     Stringer,herexternalsupervisor- anothersign ofbims. Sarah isunsure ifsheever
     received gradesforherassignm entsfrom Fall2016 astheIasttim eshechecked,likely
     around M ay 2017,tkey stillhad notbeen graded.
                                                              COM PLM NT #
                                                            Leim erv.LibertyUniversity etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 52 of 124 Pageid#: 291

                                                                               Page52 of123



  204. Dr.Deacon received oneortwo videosofSarah'scounqeling beforetheend oftheFall
      Semesterin 2016 yetstillhad notgiven Sarah any feedback inFebruary 2017.Thiswasan
      unfairevaluatiom asthiswasone ortwo ofthe frstcounqeling sessionsSarah didaAerthe
      horriscabuseatthebrig - abuseDefendantLiberty refused to investigateoreven
      acknow ledge could Eave occurred.
  205. Know ingthatindividualswho had refusedto listen,investigate,oreven validate Sarah's
      concem sm adeitveryhard forherto record any videotapesasitseem ed any videotape
      would betreated poorly - in thiscasew ith silence.
  206. Finally,Dr.Deacon broken ethicalstlmdardsby notgiving Sarah any feedback on her
      videotapes.

    W arning Si> satShield M inistries- Chaoseontinuesyeventually notallowing Sarah to
                              ethically providecounseling services

  207. Sarah LeiG ersaw many wnrning signsatShield M inistries,which she shared w1111Dr.
      SttingerandM s.Stokes. Shedidnotsharethem with Dr.Deacon becauseDr.D eacon
      cancelled clmssquitefrequently and did notseem to beavailable.
  208. Below m.
              e som eofmany examplesofthe chaosandtmprofessionalism atShield
      M inistries.
   209. Forinstance,on December26,2016,DavidTnlluck em ailed Sarah Leimer,statinz he
      had lostthecontactsin hisphoneandneeded Sarah to resend herphonem lmber.
   210. Alsoon M onday,Dec26,2016 at5:09 AM ,som eone9om Sllield M inistriesem ailed
      Sarah Leimerasfollows:R...Also,pleasebe sure you havea releaseform si> ed by
      everyone you arecounselingwith. '
                                      l'hew eekend eventsw1t1:                    concluded
      w1t11him being adm itted to TridentHospital. W ithouttheform ,we areputting ourselvesand
      them en atrisk''.
   211. On anotheroccasion,rfhw Dec29,2016,8:28A M viatext,RDavid,M elodie,thisis
      Sarah.         needsam edicineconsultwith mentalhealth A SAP thismorning.He is
                                                               COM PLAINT
                                                             Leim erv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 53 of 124 Pageid#: 292

                                                                              Page53 of123



     experiencing som eissuesw1t11hisscllizophrenia...''.To thebestofSarah Leim er's
     knowledge,they stated they would m ake surehewasatm entalhealth thatm orning,but
     insteadwaited fortheaftemoon -onadayrightbeforeamajorholiday- whichmeant
     'X'
       XX'X didnotgetthenecessary care.
  212. '
       FheTrulucksdidnotappearto lm ow the em ergency m entalhealth numberforChadeston
     Cotmty even though they ran a Rministry''thathoused sex oftkndersand othersand had had
     multipleoccmsionswheresomeonewmsremovedinanambulance.SarahLeitner(Thu,Dec
     29,2016,9:13AM)sentthefollowing:::4843)414-2350istheemergencynumberatmental
     health.Itisavailable24/7.ltcan be called aboutconcernswith any Chadeston cotmty
     resident...''
  213. 0n Decem ber30th, 2016,David orM elodieTruluck em ailed Sarah LeiG er,and others,

     asking ifanyone knew wherethekey to the backroom w as.
  214. Som etime in January Sarah LeiGerwastold thatDavid Truluck wason thesex offender
     registry and sowmsKevin Belt,afrequentvolunteerand mem beroftheBoardofTrustees.
     I'
      hishadnotbeen revealed previously to W inc ifeorthepsrlmersllip agreem entwould
     NEVER havebeen executed in Novem ber2016.
  215. The Trulucksstatçd fhatthev wanted Sarah Leim ertocounselatShield M inistries.bu$
     constantly madeitdim cultand som etim esimpossible forherto cotmsel.On Saturday,
     January 14,2018,11:20 AM ,Sarah Leitnernotised DavidTruluck thatitwastoo loudto
     cotm selw1:11dem olition occurrinz. On multipleotherocc% ions,David orM elodieap eed
     thatSarah LeiG ercould usethesanctuary/m eeting areato counsel,only to have itnot
     availablewhen Sarah show edup.
  216. Davidand M elody Truluck,by texton M onday,Jan 23,2017 at6:03 AM notised Sarah
     LeiG erthatshehad to stop cotmseling çlM y board oftrusteeshasconcem saboutthe
     relationship between SHIELD M W ISTRIES andyou '
                                                    Fhey havetold meto suspend all

     counKelingeffectiveimmediately...''(emphmsismineq

                                                              COO LM NT
                                                            LeiGerv.Liberty University eta1.
                                                                                Page54 of123
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 54 of 124 Pageid#: 293


  217. At7:28AM the sam eday,Sarah Leitner% ked,viatext:GsArethere specificconcem sI
      should be awareoT How long do you tllink itwilltaketo haveawritten contract?''.She
      received no answer.
   218. ln thenextdays,Sarah Leitnerhad to cancelappohle entswith a11clients,and on Fri,
      Jan 27,2017,12:50 PM today David viatext:GG...lam concerned ifthisrequirem entnot
      to counselgoeson too Iong itwillcauseproblem swith clients...'' Shereceived no
      atlsW er.

   219. David and M elodieTnzluck spentthenextfew weeksputting offwhen adecision would
      bem aderepeatedlv.Dr.Deacon msked atsom epointwhy Sarahhad notnotified herthatshe
      had leftSllield M irlistries- butshehad notleft.shewascontinuallv beinz puton hold,
      m uch to the detrim ent ofher clients.
   220. Finally,David and M elodieTruluck,on Friday,February 17,2017 7:31AM ,sentvia
      em ailto Sarah Leitnerand Dr.Stringer: RW ewillneed to re-schedulethem eeting on the
      23rd,with you,Chaplain Golden,David and myself. Chaplain Golden'swifeishaving a
      medicalprocedure. Hewillletm eknow ofllisavailabiliy '' ThiswasaHUGE etllical
      problem becauseSarah wmsnotabletoprovide careto clientsasDavid Truluck keptnot
      allowing herto cotmsel.
          Atthatpoint,Sarah once again spoketo Dr.Stringerathernextscheduled supervision
      appointm entaboutthe sim ation.Sarah stated thatdueto theTruluck'serraticnature,as
      wellasquestionable ethicaldecisions,shethoughtsheshould notreturn to Shield
      M inistries. Dr.Stringer,with Sat'
                                       ah Leitnerin heroffice,wroteDr.Deacon an em ailstating
      thatthepartnership wasbeing cancelled dueto an individual'serraticbehaviorornature.
   222. lnstead ofasking Sarah LeimerorDr.Stringerwho the çterratic''individualwassorwhat
      problem shadoccurred.Dr.Deacon imm ediatelv beaan to investicate Sarah.




                                                               CO W LM N T
                                                             Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 55 of 124 Pageid#: 294

                                                                              Page 55 of123



     D r.D eacon apparently and erroneously letitbe ltnow n atLiberty thatshe discovered
               Sarah w asatan unauthorized internship site- DEFA M ATIO N!

  223. Latergrade appealsstated,erroneously,thatDr.Deacon haddiscovered Sarah wasatan
     tmauthorized intem ship site.Thisisuntrue,asthisem ailw assentasw ellastheend of
     Novem beremailappraising Dr.Prideofthesituation. Thisappearsto havebiàsed the
     appealreview ers againstSarah Leitner.
  224. Som etime on orbefore2/21/2017:Shield M inistriesnotifiesSarah Leitnerthatshewill

     betmableto cotmseluntilsheseesChaplainGoldman(sp?)sometimeintheindeterminate
     future.Thiswasthelastofm any incidentsthatm adeitclearTruluckswerenotreally
     concem ed abouttheb clients.Al1Sarah had been told,in a month orso,wasthatSarah had
     çtoneortwo things''to flx
  225. On Tuesday,February 21St,2017,Sarah notifed David Truluclq viatelephone,thatas
     wellashaving issueswith patientcare dueto thelong timewithoutcare,SarahLeitnerwould
     m ostlikely failand be expelledbecause shewasnotableto getthehotu'ssheneeded to
     completethe class. At5:30 PM ,asafollow up,David recomm ended to Sarah thatshespeak

     to çteroyM ooreM obile(843)640-6202CallLeroyatTricointyFnmilyM inistries''.
  226. Sarah LeitnernotbelieveDavid Tm luck wouldhave sentherto TricountyFnm ily
     m inistriesifDavid Truluck wasas'çupset''ashe statedto Dr.Deacon,oratleast,asDr.
     Deacon thoughthewas.
  227. Dueto David Truluck'sIack ofintereston 2/21/2019,Sarah notm ed W in4luifethat
     shecould notethically continueherpartofthepartnership w ith Shield M inistries.
  228. On Feb 22,2017,1:55PM ,viaem ail,SarahnotifiedM s.StokesofW in4Life: 1t1nm
     goingtohaveto stop Cotmseling atShield M inistries.David hashadtoom any dem andsthat
     seem to impairpatientcare....''.PlemsenotthatSarah Leitnerspecifcally cited David'sRtoo
     m any dem andsthatseem to im pairpatientcare.''



                                                              CO O LA IN T
                                                            LeiGerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 56 of 124 Pageid#: 295

                                                                                   Page56 of123



  229. On Tuè,Feb 28,2017,8:18AM Sarah Leitnertexted David Truluck:GTvebeen expelled
        now''whileat3:47 PM David Truluck stated:tGInm very sorryto hearthat.IfIcan help you
        in any way 1etm eu ow''- yetanothersign ofDavid'scontradictoryanswersto Sarah
        Leitnerand Liberty Uiversity.
  230. Sarah LeiGerstatedto M s.StokesofW in4Life atM ar28,2017,12:57PM :ûi-
                                                                           f'
                                                                            he entire
        processw asso fastthatIcouldrfteven figtlre outwhatwasgoing on beforeadecision was
        m ade.''

  B ias against Sarah Leitner atLiberty U niversity cause deeply lh w ed and hurried decisions

  231. W hen Sarah Leitnernotitied Liberty University thattheRReverend''thatthey were
        tnzstingwasalso asex offender,DEFENDAN T LIBERTY choseto disregard this
        inform ation.
               a. Sarah Leitnercouldnotfm d apolicy atDEFENDANT LIBERTY aboutthisbut
                   theremaybeonein Liberty'swebsite in adirectory would notopenl3. However,
                   newsreportsshow thatin 2007,DEFENDAN T LIBERTY asked a contractorto
                   flretllree sex offenderswho wereworldngattheschooll4. Thus,itwould appear

                   thatLiberty University isconcerned aboutsex offendersandthatthisisan
                   exam pleofLiberty'sbiasagainstSarah Leitner.
  232. DefendantLiberty appearstohavenottaken into accountSarah'sexternalSupervisor's
        reportthatDavid Truluck ofShield M inistrieswmserratic.
  233. Sarah Leitner notiled D r.D eacon thatshe had notseen allpertinentem ails. Dr.
        D eacon disregarded thisstatem entby Sarah Leitner.
  234. SinceDr.Deacon did notspeak to Sarah'ssite supervisorpriorto ending her
        hwestigation,Sarah'ssite supervisordid nothavea chanceto affirm thatshehad been in



   13       h% s://> w.libe> .edi1dex.c% ?P1D=763
            he s://fo= s.aseaoged.coY fo= s/vieM opic.php?N l3&r-3lo7
                                                                    COM PLA INT
                                                                  Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 57 of 124 Pageid#: 296

                                                                                 Page57 of123



      m eetingsin which theW in4taife/Sllield M inistriesdiscussed the conkact.Even Defendant
      Liberty'sinternaldocum entsdidNOT even mention Sarah site supervisor,butinstead suted
      only Dr.Stminger.
   235. Sarah w as not even allow ed to presenther case before the expulsion occurred as
      Sarah Leitnerassum ed Dr.Deacon w ould speak tohersitesupervisorbeforedeciding
      thatSarah Leitnerhad an Rtmauthorized intem ship''.Thisisagainsttheclearpoliciesofthe
      ethicscode,thatrequirepoliciesand procedtlres,such ashere:
              <T .7.i.Field PlacementsCotmseloreducatorsdevelop clearpoliciesand provide
          directmssistancewithintheirtraining progm msregarding appropliate fieldplacementand
          otherclinicalexperiences.Colm seloreducatorsprovidecleady statedrolesand
          responsibilitiesforthesm dentorsupervisee,thesitesupervisor,andtheprogrnm
          supervisor.They contirm thatsite supervisorsarequalified toprovide supervision in the
          formatsin which servicesareprovided and inform site supervisorsoftheirprofessional
          and ethicalresponsibilitiesin thisrole''.

   236*   FERPA:M arch 10th5 20175 M aryDeacon to Lisa Sosin and RussellM onroe:M ary

      Deacon goeson to statethe following: CCSm'
                                               aIAstated thatshewasplnnningto seek
      consultation beforedecidhzgwhetherto attend am eeting with faculty laterthatm onth.''
      M ary Deacon goeson to explain thatshefeelstllisisathreatoflegalaction and athreatto
      herlicensure. DEFAM ATION !
   237. However,consultation isakey partofCotmselorEducation,and in factism entioned 26
      tim esintheAmerican CounselingAssociation 2014 codeofethics,which govem sM ary
      Deacon'slicenseand which Liberty UniversitiesCotm selingprogram subscribesto.Sarah
      believestheplain meaning ofconsultation with anothercotmseloreducatorwasclear. This

      showsyetanothertimeM aryDeaconjumpedto aconclusionwithouthenringal1ofthe
      evidence and biasingthoseSarah would betaldng hercaseto later.
   238. Additionally,according to thedocllm entsreceived tmderFERPA,thisem ailwasopened
      atsomethneby Stephany Steger,TitleIX,apossibleindication ofbiasin the TitleIX
      process,aprocessthatissupposed tobeimpartial.


                                                                COM PLA IN T
                                                              LeiG erv.LibertyUniversityetal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 58 of 124 Pageid#: 297

                                                                                 Page58 of123



  239. ArotmdM arch 2017,DefendantSosin choseto stateto Sarah in an em ailthatsheshould
      notbotherappealing,asadecision had already beenm ade. Thiswasoneofm anv
      occurrencesthatshow thatthe reasonsSarah wasexpelledw erein factpretextual. Dr.Sosin
      didNOT back down untilthe StudentAdvocatetold herthatSarah had tohavea chanceto
      appeal.

                                           2017 Appeals

  240. Sarah Leitner'sappealsin2017werealsorejected onthegrotmdsthatshewouldnot
      havebeen ableto achievecompetency by the end ofthesemesteranyway,so itdid notmatter
      thatSarah wasnotallow ed to completethecourse.Dr.Stringerstated to oneorm oreLiberty
      University DeansthatifSarah had been allowed tocom pletethecotlrse shewould have
      achieved com petency. Theargum entthatSarah would nothaveachieved com petency
      wasparticularly crueland discriminatory sinceLiberty University D efendantshad
      created the disability by their inaction w hile Sarah w as at the brig.
   241. M uch ofthedetailsofhow theacadem icappealsweretreatedby Liberty University is
      lmknown since Liberty University did notreleasean incidentreporq notesâom the
      remediation comm ittee,asrequired tmderFERPA.

   242. Onatleastoneoccasion,Sarah'sgradeappealwasrejectedbyindividualswhohad
      alreadyreceived bimsed intbrm ation âom othersatLiberty University.


   243. Oneem ailthatSarah Leio ersentseem sto sllm ofthesitllntion atthebrig:
         Thingsgotsteadily worseand many sectionsofthe Code ofFediralRegulationsand
         ethicalcodeswereignoredbythesite,aUSNayyfacilityoutsideChadeston,SC.Dr.
         Pride leftan incom plete open,som ehow expectlng thingsto getbetter.A sthings
         deteriorated,1askedto getoutofan abusivesite,and wastoldto go back by Dr.Pride.I
         criedeverydayatmydeskformonthsgwhileattheintem shipq.....Thesimationhms
         becom eacutebecauseIhavebeen trym' gto re-dointernship thissemester.1finally fileda
         complaintto the lndependentGovernm entInvestigatorsincem y sitewasfederal
         government...1describedlossofmy cov dentialitytoLibertybymysupervisorsand
         associatedpossiblediscrimination ...1feelveryinvalidatedbyLlberty'shandlingofthe
         sitllntion wlthm ypriorintem ship.Thism akesm efeelunsafeand unableto perform ,
         particularly when Dr.Prideisinvolved. 1believeifhehad listened in Octoberand

                                                                  CO M PLAm T
                                                                Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 59 of 124 Pageid#: 298

                                                                               Page59 of123


         Novem ber2015,thissituation wouldnothave occurred,yetheissupposedto beapartof
         the solution.ltned totalkto him via emailtwo weeksagoto cleartheair,and hedid not
         even know theairneeded to becleared.W hen Idescribed the issuein m ore detail,hedid
         notevenbothertoansqermyemail.Atthispointin manywaysLiberty'sresponse
         hasbeen m orewoundm g than theoriginalabuse.

                                2018 reportto theTitleIX office

  244. In M ay orJune2018,Sarah called theTitleIX offcebecause shewantedto subm ita
      complaintaboutthe abuseatherinternship siteaswellasLiberty'snegligentand
      discrim inatory handling ofthesituation.
  245. Sarah Leitnerbegged to beableto speak to the TitleIX investigatorbecausethekallm a
      wasstilldiftkultto speak aboutatthattim eand even harderto writeabout. However,she
      wasnotisedthata11commllnication hadto be in writing.M uch latershelenm edthatthis
      wasaviolation ofLiberty'sTitleIX policy asitstatedthatwritten ororalcommunication
      waspermitted.
  246. Forabouttwo weeks,Sarah Leitnerem ailed theTitleIX officeaskingwhatwasrequired
      forsubmittingthecase.Eachreply wassomethingsimilartoGloh,justm itedownthe
      discriminatory behaviorthatoccurred''. However,asisevident9om thiswriteup,writing
      down a11chargesin apr agraph ortwo isdim cultand shereceived no help âom Liberty
      University.
   247. Sarah Leitnerspecifkally asked who wasrespondingtotheTitleIX em ailssince
      respondingto an tm-nam ed individual,who continually saidwordssuch asçlalleged''was
      alm ostimpossible.W asthisperson som eonewho had already pooh-pooed hercomplaint?
      W asthisan individualsuch asDr.M yers,who had told Sarah thathercomplaintwasvery
      seriousand wasshestlre,thereforeinvalidating whatshehadto say?
   248. Sarah em ailed the hw estigatorstatingthe2016investigation had been closed forreasons
      thatapper edto be againstfederalregulations,asdiscussed above.Theinvestigatorstated
      thattherecord stated theinvestigation hadbeen closed becauseSarah LeiG erhadnot
      responded.

                                                               COW LAINT
                                                             Leitnerv.LibertyUniversityeta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 60 of 124 Pageid#: 299

                                                                               Page60 of123



  249. TothebestofSarah LeiG er'sknowledge,Sarah did notreceiveeven an apology when
      shesentpreviousem ailsshowingthatin 2016theTitleIX ofdcehad refusedto investigateas
      described above.
  250. TitleIX prematurely closed tlzecase on orarotm dJuly 13,2018,telling Sarah thatshe
      could re-submitatany time. Sarah im mediately suted thatshehadm eantto email,butthat
      in thepmstfew w eeksherhusband had been hospitalized afternlm ostdying andhad stlrgery

      thatveryday(e.g.,July13,2018).
  251. On July 18,2018Dr.Sosin sentreportofwhathappened to TitleIX duetotheem ail
      Sarah Leitnerhad senttoDefendantSosin earlierthatday. Sarah included a quotation from
      a!lem ailshehad sentto DefendantLiberty in 2016:

         GG
           . . . atthkspointIdo notfeelsafegoing into thebrig....''.... Sarah Leitnergoeson to
         stateto Dr.Sosin:GG...'l'
                                 llisisonly one ofseveralemailsIhavefotm d asIhavebeen
         reviewing a11pastem ailsand otherdocllm entation asmy daughterisfm ally im proving.I
         feltthreatened for3 monthsatmy site,asa complete listing ofcorrespondencewould
         show .
         IfeltextremelythreatenedtobeorderedtoretllrntomyinternshipsiteafterIsentthis
         emailto Dr.Pnde.Ibelievetheonly responselreceived wasthat1wasorderedto ret'urn
         to my siteby Dr.Prideviatelephone.Ifolmd itthreaterlingto reblrnto any intem ship site
         in fall2016 withoutLiberty having dealtw1111this.
         Letuswork towardsreconciliation,and asaresult,createtheneeded policiesand
         procedm esto ensurethisdoesnothappen agnin.Iwillnotstop advocating formy fellow
         smdentsinthismatter.ItwastnzlyahopelessfeelingtobetoldIhadtorettlrntoan
         tmsafeintemshipsite.OverallattlmesIdidfearformyghysicalsafetyjustapparently
         notatthetimelwrotethisparticularemail(emphasismlnel''
   252. Dr.Sosin'semaildoesnotseem tohavebeen reported in theveryincompleteFERPA
      recordsreceived 9om Liberty University in Febt'
                                                    uary 2019.
   253. Around aweek orso later,theProvosttold Sarah Leitnerthatallegationssuch asthis
      neededtobedealtwith by theTitleIX oftk eand thatshewasoutofappeals- som ething
      alm ostirrelevantto thesafety issuesSarah had raised in the em ail.




                                                               CO O LA m T
                                                             Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 61 of 124 Pageid#: 300

                                                                                Paje61of123


             b. Sarah Leitnerwasang'
                                   ry because shehad already been to theTitle IX oflice
                multipletim es,whhN O assistance.
             c. Sarah Leitnerw aseven angrierbecausetheTitle IX oY cehad often takenten
                daysto respond toa complaint.Obviously the TitleIX oflk ewasunableto
                respond quickly in a cdsis!
             d. Instead,arotmd July orAugust2018,Sarah wmstold in an em ail9om theProvost
                stating to Sarah Leim erthatshewasoutofappeals.
   254. Sarah Leimerfmally senttheoffice27 pagesofdocum ents- mairtly previousem ails-
      because shewasunableto respond in thematterthatLiberty required ofher. These27pages
      ofdocum entsdo noteven appearto havebeen m entioned in the TitleIX daGbaseassentto
      Sarah Leittlerin February2019.
   255. Aroundten dayslater,DefendantLiberty sentamlmberofquestionsto Sarah aboutwhat
      shehad written.AfterSarah wastmableto respondquicldy totheirrequests,itappearsthat
      Liberty again closed thecase,withoutdoclzmenting there-opening and second closureofthe
      casein internaldocllmentsreceived underFERPA inFebnzary 2019.
   256. In sum m ary,theTitleIX officehad acted in bad faith to Sarah Leitnerby m aking it
      alm ostim possible to subm it a com plaint,yetstated internally thatshe had been offered
      the opportunity to subm itand had not. A s show n elsew here,one individualeven
      responded to another Liberty individualstating Sarah Leitnerhad been offered the
      opportunity to subm it- w ith a sm iley face!

   Sum m ary ofPretextualFactors

   257. Sarah identifiesthefollowing24 specificirregularitiesthatshebelievesdem onstrate
      gender,and/orassociationaldiscrim ination aswellasreGliation formnking aTitleIX report
      in Sllmm er2016.Thisisbutapartiallisting ofthe many factorsthatshow thatthese
      activitiesby DefendantLiberty werepretexm alin natureand notbased on Sarah's
      perform anceorcompetency.
                                                                COM PLA IN T
                                                              Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 62 of 124 Pageid#: 301

                                                                               Page62 of123



              Sarah wmsnotgiven key evidence,oreven a completelistofallegationsagainst
              her,in ordertoprepareherm adeappeal;
           b. Evidencewasused by DefendantLiberty on gradeappealsthatdid noteven exist
              tmtila day ortwo beforethe appealwasdenied,fivem onthsatterthe exptllsion
              wasordered;
           c. Thatthissnme evidencewascreated by Dr.Deacon in retaliation againstSarah,as
              evidenced by herCounseling checklist,written around fivem onthsafterthe grade
              wasgiven,and m uch lowerthan previously given by Sarah'sexternalsupervisor
              on eitheroftwo occasions;
           d. Liberty claim ed to hig,
                                     h leveladm inistrators,such asJerry Falwell,thatthecase
              had been adequately investigated,when in actuality,itappearsno investigative
              reportwaseverbeen written by qny individualthathad anybackgTound or
              training in hw estigations.Ifan investigativereportwasprepared beyond
              Liberty'sflawed slzmm ation ofthecase,asshown below,Sarah hasnever
              received acopy,even in thedocum entsshereceived from FERPA;
              Thatthedocllmentsreferenced below,titled KGLU lndividualshw olved with
              M attersRelatedto M s.XXXX'',and released via FERPA,includem ultiplepieces
              of 'çevidence''thatisnotsubstantiatedby variousrecords,isplainly contradicted
              by the existing records,and/oriscited asevidencewithoutany statem entson why
              orhow theitem isin fad evidence;

              ThatLiberty,rejectedherappeal,havingalready seenpreviousinformation,
              includingfrom TitlelX ,thatbiased them againstherand prompted them to actin
              a discrim inatory and retaliatory m nnner;
           g. 'FhatDr.D eacon did notgradepapersfrom Fall2016priorto giving Sarah a
              failing g'
                       radein Febnzary 2017,im peding Sarah'sabilityto meetcotlrse standards;



                                                               COM PLAINT
                                                             LeiG erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 63 of 124 Pageid#: 302

                                                                               Page63 of123



           h. ThatDr.Deacon did notp adeorgiveany feedback on videotpes,depliving
              Sarahoftheopportunltytoimproveandshow thatshehadmetcoursestandards;
           i. ThatSarah wasrequired to subm itvideotapesin herinternship when shelcnew of
              no oneelsewhohad to subm ita singlevideotape,letaloneatotalofsix to
              completethecom se;Fttrthermore,shewasrequired to subm itthesevideotapesto
              individualswho hadalready actively minimized herpreviousexperiences,and
              thusshowed exkemebias.
           j. ThatRevidence''includedinLiberty'sitcmsesllmmary''receivedthroug,
                                                                              hthe
              FERPA requestwasherdaughter'silh ess,adisability,asshown below.
           k. ThatLiberty choseto sutein a gradeappealthateven ifSàrah hadbeen ableto
              conthmeto attend inthecourse,she would nothaveachieved competency,despite
              Sarah'sexternalsupervisorhaving attestedotherwise.
           1. ThatdefendantLiberty choseto statein a gradeappealthateven ifSat.ah had
              been ableto continuein thecotlrse,shewould nothaveaclzieved com petency,
              despiteknowingthatSarah from Sarah'sm tlltiplereportsthatshefeltunsafe
              retllrningto intem ship,and stated thattheabuse suffered attheinternship sitehad
              decreased hersenseofprofessionalcompetency.
           m .ThatLiberty in an tm sir ed docum ent,9om çt eadership''ofthe CES program ,
              emailedto herby theadm inistrativemssistantoftheCES Depnrtm ent,Bonnie

              Gold,onDecember5,2016(butwithattachmentdatedinternallyDecember6,
              2016)thatmadevadousuntt'uestatements,includingthatSarahhadnoappeals
              lefq
           n. ThatSarah notifed StudentA dvocacy,Erin Bass,thatshehadwithdrawn her
              generalcomplaint,recom mended to herby Dr.W arren,dueto defendant
              Liberty'sthreatto expelherâom the CES department,in antmsigned docum ent



                                                              COM PLA W T
                                                            Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 64 of 124 Pageid#: 303

                                                                              Page64 of123



              from leadership ofthe CES progm m ,ifshe m ade any m ore com plaintsshe
              w ould be expelled,clearly retaliation.
              ThatSarah attem pted to notify Liberty,through Dr.Sosin,oftheerrorsin the
              tmsigned docllm ent9om leadership,such asthatshehadnotcompleted thegrade
              appealprocess,butwastold only to continueto continueworking on internsllip.
           p. '
              rhatDefendantSosin told an oflicialgovernmentinvestigatorthata1lstandards
              had been m etatthegovernm entaffiliated site,even though sheknew thatSarah
              had subm itted m any standardsthathadnotbeen metatthesite.
           q. ThatLiberty knew thatSarah'sfam ily wasexperiencing catastrophic and
              trallm aticexperiences,yetstillchoseto tellSarah shecould notwithdraw f'
                                                                                     rom
              the cotlrse,thussetting her up forfailure;

              ThatLibertyknew thatSarah hadjustfoundouthercllildhadbeen sexually
              assaulted,yetstillchoseto tellSarah,within daysafterwards,in adocllmentâom
              the Leadership ofthe CES progrnm ,thatshewashaving difficlzltiesin çlem otional
              regulation''.
              ThatLiberty,includingDefendantSosin,had seen a listofstandrdsthatthe
              governm ent-ao liated sitehadnotm et,yetdid notask Sarah for any
              inform ation to substantiateherallegations. Thus,defendantLiberty
              knowinglyrejectedSarah'sappealswithouthavingdoneduediligenceby
              gatheringnecessaryinformation.
              No known docllments,including in docllmentsobtained through FERPA,show
              any sol'tofexplanation ofhow thepurported evidencewasprocessed in msrelated
              to allegationsatbothinternship sites.

           u. ThatSarah,afterworkingforLibertyasAdjunctFacultyforsixyears,teaching
              threeterm sayear,suddenly received no more cottrseassignm entsâom



                                                             COM PLAINT
                                                           Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 65 of 124 Pageid#: 304

                                                                                  Page 65 of123



                DefendantLiberty,in closeproxim ityto thetim eSarah fledherflrstoo cial
                Departm entappealin Spling 2016,an exnmpleofdiscrim ination.
             v. DefendantLiberty stated in adocum ent,(A epeatedly contacted SAO todiscuss
                eventsincluding StAbuse''suffered atintem ship and difficultieswith daughter.
                Thisstatem entisevidenceofdiscrimination againstSarah by defendantLibertv.
                since Sat'ah isbeing discrim inated agninstdueto herfam ilialassociation with her
                cllild.
             w .DefendantLiberty stated in adocllm ent,RRepeatedly contacted SAO todiscuss
                eventsincludhzg RAbuse''suffered atinternship and difficultieswith daughter.
                Tlzisstatem entisevidenceofdiscdmination aaainstSarah by defendantLiberty.
                since Sarah'sallegationsofbeing avictim ofacrim eweredescribed asuAbuse''
                withoutanv investization. Otherdocllm ents,includingonefrom Dr.Sosin,even
                usetheterm alleged Elabuse'',again withoutany investigation.

        Selectdiscrim inatory,defam atory,and negligentLiberty U niversity docum ents

   258. Asreceived in docllmentation 9om DefendantLiberty in 2019,m tlltiplenon-dated
      docllm ents,with no authorname,appearto describehow D efendantLiberty,includes
      additionalinform ation showinghow a11Liberty Defendantsm ongly portrayedthe above
      events. Forthesakeofclarity,a copy ofeach docllm ent,in whole,isplaced in-linein this
      docllment,followed by infonnation related to thatdocllmentisplaced together. Thatisthen
      followed by com mentsand evidericerefuting Liberty'sassertions.

    Liberty's discrim inatory sum m ars titled GLU IndividualsInvolved w ith M attersR elated
    to M s.Sarah L eitner''A N D SSSU M M AR Y O F AC A DEO C EVE N TS LEM X N G TO M S.
                                   LE ITN ER 'SD ISM ISSAI,D
   Lu personnelInvolvedwith M attersRelated to SarahLeitner
      * Brittney W ardlaw - DirectorofTitle1X ,LU
      * RussellM onroe- SeniorAssociate DirectorofLuo/GraduateComm tmity Life,LU
                                                                 CO M PLA IN T
                                                               Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 66 of 124 Pageid#: 305

                                                                                Page 66 of 123


     *   Dr.M ark M eyers- AssociateDean ofCounselorEducation,LU
     .   Dr.K evin Strubel- Chair,Graduate School,LU
     *   Dr.SteveW arren - Interim Dean,SchoolofBehavioralSciences,LU
     *   GeneBrown - LUPD Officer
     .   Dr.M ary Deacon - DirectorofCotmseling Prop am s,BehavioralSciences,Faculty
         Supervisor,LU
     *   Dr.Kathleen Stringer- Internship SiteSupervisor
     *   Dr.M elvin Pride- DirectorofClinicalTraining,BehavioralSciences,LU
     *   Dr.Lisa Sosin - DirectorofPhD in Colm selorEducation and Supervision Program , LU
     *   Erin Bass- StudentAdvocate,LU
     *   Dr.Jeffery Boatner- AssociateDean,BehavioralSciences,LU
     @   Dr.EliasM oitinho- Depnrfm entChair,BehavioralSciences,LU
  Summary ofAcademicEventsLeading toMs.Leitner'
                                              sDismissal
     * Sarallbroughtforward allegation ofabuseoccllrring ata non-tau ao liated intem ship site
       in Fall2015.Issue addressesby Title IX and OffceofComm lmity Life,determined out
         ofjtuisdiction,recommendedrecoursethroughthepropnm andoutsideresources.
       Outcom eprovidedto Sarah viaem ail.
     * Sarah wantedto add anew internship siteand wasinform ed atthebeginning of
       N ovemberboth the SiteApprovalform andtheaffiliation Ap eementwererequiredpzior
       to seeing clients.
     * Sarah commllnicated thatherc= entsiteW in4Lifeasked herto providecounseling
       servicesto clientsaffiliated with a differentsite,ShieldM inistries.
     * Sarah wastold thatan aY liation agreementwould benecessary forthenew site,Shield
       M inistries.
     @ Sarah started seeingclientsatShield M inistriesW ITHOUT a signed copy ofLiberty's
       Affliation Agreem ent.
     * Sarah wmstoldthreeseparatetimesto discontinueseeing clientsata1lInternship
       locationsuntilallpaperwork had been adequately com pleted.
     @ In correspondencew1111theDirectorofShieldM inistries,itwasdetermined Sarah hms
         misrejresentedtherelationshipbetweenWilgLifeandShieldMinistries,W hich
         potentlally createdaconflictofinterestforthetwoorgnnizationsandjeopardizedtheir
         ability to provideservices.
     *   Sarah advertised through Psychology Today to seeclientsldependently,without
         approvalorsupervision from progrnm coordinators.
     *   Repeatedly contacted SAO to discusseventsincluding GW buse''stlffered atinternship and
         dix cultieswith daughter.
     *   Sarah wmsdism issed 9om theLUO Pl'   ID Cotmsellg Education program in M arch 2017.
     *   Sarah appealed thedecision,butitwasupheld.
     *   Overthecourseofthelasttwo years,Sarah had tk eatened islegalaction'',butdeclines
         when asked to clarify herintentions.




                                                               CO M PLA IN T
                                                             LeiG erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 67 of 124 Pageid#: 306

                                                                                  Page67 of123



           RebuttaloftheinaccurateGsumm aries'',above,from DefendantLiberty

  259. Sarah'ssite supervisor,M s.Vanessia Stokes,isnotlisted hereby Liberty.lnstead,the
     externalsupervisor,Dr.Stringer,islistedasthesitesupervisorin eaor. The decision wms
     llnilaterallym adebv Libertv to revoketheintetnship site.withoutspenkinztothe Site
     Supervisor0R followin:theLibertvUniversitv-W in4LifeAffliation acreement.Itappears
                                                                              -




     Dr.Deacon assllm ed thatSarah'sexternalsuperdsorwasSarah'ssitesupervisor. Thus,Dr.
     Deacon did a11herGdinvestigation''by speaking only to Sarah'sexternalsupervisorand notto
     Sarah'ssite Supervisor. Sarah w ason a businesstrip atthetim e and wasgoing to
     answerDr.Deacon'sem ailswhen possible.Sarallknew thatDr.Deacon had noteven
     spoken to her site supervisor,thusm aking the reasonable assum ption thatthe
     investigation w ould notend untilafter Sarah had spoken to hersupervksor.W hen
     Sarah'sexternalsupervisorwastm sure ordid nothavean answerto aquestion,itappears
     D r.D eacon assum ed Sarah had been unethicalw hen in actually she w asspeaking to the
     wrone individual. Additionally,the positivecom m entsofSarah'ssite supervisor,orof
     Sarah'sexternalsupervisor,are noteven m entioned in theFERPA Klesreceived from
     Liberty U niversity asfar as Sarah can tell. Sarah w asbarred from subm ittinz critical
     inform ation to D r.D eacon prior to her decision.
  260. Liberty alleges:Sarah broughtforward allegation ofabuseoccuning atanon-Lu
     affiliated intem ship sitein Fà112015. Sarah asserts:thissitew asaftsliated with Libertv
     accordingto theafflliation agreem entsigned between thesiteand Liberty in Febnzary 2015
     and referenced above.
  261. Liberty alleges:Issueaddressesby TitleIX and OffkeofCom mllnity Life,determined

     outofjudsdiction,recommendedrecotlrsethroughtheprogrnm andoutsideresources.
     Outcom eprovidedto Sarah viaem ail.
            a. Sarah asserts:A sshown by thefollowing covered EducationalProzram shave
                iurisdiçtion withj-
                                  p TitleIX asTitleIX coversaIIeducationalactivities. Thus.

                                                                 COM PLM N T
                                                               Leim erv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 68 of 124 Pageid#: 307

                                                                                 Page68 of123



                thisfindhm wasin errorand isoneofm any piecesofevidenceto supportatz
                allegation ofpretextin the contextofTitleIX related discrimination.
                Seethefollowing from theDepnrtmentofJustice at
                hûps://-    .iustice.aov/cY title-ix (emphasesby Sarahl:
                       Etln conducting such factualinquiries,itisimportanttoremem berthat
                       determinationsasto whatconstitutesa covered educationprogram must
                       bemadeasbroadly aspossible.
                       çç/ff/zerecèientdoeshaveeducadonasitspeimarypurpose,suchas
                       colleges,universities,schooldistricts,training institutes,and academies,
                       thenthefederalfundsresultininstitution-widecoverage.''
                        f'Sexualharassmentmay beprohibited even when itdoesnotocctlron the
                       progrnm provider'spremises,aslong astheoff-premisesactivity during
                       which thesexualharassmenttakesplacerelatesto thecovered
                       educationalprogram.Crandell,D.O.v.New York CollegeofOsteopathic
                       M ed.,87F.Supp.2d304(S.D.N.Y.2000)(off-campusmisconduct
                        actionableunderTitleIX whereharassm entoccurredin clinic during the
                        student'spaidintemshipl....itiswellestablishedthatthecovered
                        educationpropnm oractivityencompassesal1oftheeducational
                        institudon '
                                   soperationsincluding,butnotlimited to,''traditional
                        educationaloperations,faculty andstudenthousing,campusshuttlebus
                       service,campusrestaurants,thebookstore,and othercommercial
                       activities....''

   262. Liberty alleges:Sarah wanted toadd anew internship siteandwasinform ed atthe
      beginning ofNovemberboth the SiteApprovalform andthenm liation Agreementwere
      requiredpriorto seeing clients.
             a. Sarah Asserts:Liberty em ailsherewere asomceofconfhsion becausethesite
                Sarah attem ptedto add.thelocaldrugand alcoholcenter.wasalreadv aLiberty
                aY liated site.Dr.D eacon passed Sarah'semailsto Dr.Pridebeforeshehad a11
                thedetailsand thusdidnotknow the sitennm eorthatithad an already-existent
                agreementwith Liberty University.
             b. In an in person,recorded meeting between Sarah andtheLiberty faculty on or
                arolm dM arch 27,2017,Dr.Deacon aclcnowledged thatshehad msstlm ed Sarah
                had decided thatsince itwasgoingto taketoo longto gettheprevioussite
                approved Sarah had decided to do an end-run arotmdtherequirem entsthrough

                                                                COM PLA m T
                                                              Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 69 of 124 Pageid#: 308

                                                                                    Page69 of123



                thispnrtnership.ItappearsDr.Deacon assumedthattheprocesswould notbe
                quick because she wasnotaware ofthe existenceofthesigned affiliation
                agreem entbetween Liberty and theprevioussite,the County drug and alcohol
                facility and thusthoughtSarah wastnking ashortcut.
  263. Liberty alleges:Sarah commllnicated thathercurrentsiteW in4Lifeaskedherto provide
     cotmseling servicesto clientsaffiliated with a differentsite,Shield M inistries.
            a. Sarah asserts:Atnopointin NovemberorDecember2016 did Dr.Prideor
                Sarah statethatthisw asa differentsite.Em ailto Dr.PrideofLateN ovember
                2015m akesitclearthatSarahbelieved Shield M ii striesto bethesam esitems
                W inc ife,mssherem ained tmderthesuperdsion ofW in4Life.Additionally,if
                Sarah had been attempting to do an ççendnm''asDr.Deacon assllm ed,logically
                shewouldnothavetold Dr.Prideaboutthesituation.Instead,thisisa
                differenceofopinion overa few words,w hen Sarah'sfam ily wasin extrem is
                and a requesttowithdraw from the internship had been denied by Dr.
                D eacon w ho knew Sarah's fam ily w as in extrem is.
            b. Atno tim ew asShield M inistriesrepresented by Sarah asa differentsiteas
                defendantLiberty suggests.Atnotim edid Sarah reportto any personnelat
                ShieldM inisties.
                Sarah did com municatewith David Truluck ofShield M inistrieswhen necesso ,
                butonlv when therewassimzed relea eofinform ation between the clientand
                SllieldM inistriesso thatW in4Lifecouldreleasetheinformation.M oreover,
                David Truluck clearly knew Sllield M inistrieswasnottheinternship siteashe

                waspushing,inanexistingemail,forSarahtoensmeK clientshadsir ed
                releasesto him,whetherornottheclientwantedto sign arelease,which Sarah
                considered to betmethical.On m ttltiple occasionsSarahrefused to giveDavid
                Truluck inform ation becausethereleasehad notbeen com pleted. Sarah'srefusal

                                                                   COM PLA IN T
                                                                 Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 70 of 124 Pageid#: 309
                                                                                      Page70 of123



                  to giveinform ation David Truluck requested,m ay havegiven David Truluck,an
                  individualwith a seriouscrim erecord,m otivation to allegeincorrectie orm ation
                  to DefendantLiberty.
              tf Internship wasconducted atShield M inistriesundersupervision ofW in4Life,
                  using W in4laifeform s,etc.- in otherwords,everything exceptforlocation was
                  conducted identically asatW in4taife msSarah had told DefendantPride in her
                  November,2016 em ail. Tliiswasnffirm ed by Sarah'ssitesupervisorvialetterto
                  defendmltLiberty.AIIcotmselingwasconductedunderthe W inzm iferubric,as
                  explnined to Sllield M illisttiesaswellto each clientseen.TheW in4tzifesite
                  supervisor has previously affirm ed thatshe w as in a m eeting w here the
                  partnership betw een W in4lzife and Shield M inistriesw as discussed and
                  approved by both parties,despite to D avid Truluck's allegationsto the
                  contrary.
              e. ThecurrentLiberty internsllip m anualattheURL:states: çGcotmseling clients
                  priorto receiving the em ailfrom the internsllip depnrtmentverifying their
                  approvalofthe siteand/orsupervisor,including sitesnm liated * 111an approved
                  site''. H ow ever,thisw as not in the m anualatthe tim e Sarah w as in the
                  Course SOt1l*CC:15.
                        y


             f ItislogicalthatLibertyincludedthisduetoSarah'scase.Ifthishad beenwritten
                  in themanualorsvllabuswhen Sarah took the course.thisissuewould nothave
                  occurred msSarah wasvery carefulto observeALL details ofthecoursem anuals,
                  syllabus,and emailsfrom pm fessorsaIn fact,dllring discoverym any emailscan
                  beprovidedthatshow m any occasionswhereSarah asked forclaritk ation.Thus,




   15he s:
         //ww .Libeo .ede ehavioral-sciences/cou selor-efN -
   content/uploads/sites/lg/zo19/01/COUC 999 lnternship Manual.pdf,paje15,comparewithmanualwithheading
   PhD Practicum andlnternshipManual2Y15-2%16edit3-F-16,whichwaslneflbctwhenSaralltookinternship
                                                                     CO O LA IN T
                                                                   Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 71 of 124 Pageid#: 310

                                                                                 Page71of123



                itw ould appearthatLiberty isacknow ledging thatan errorwasm adein
                Sarah'scase,oratthe minim um ,thatthe existing docum entation,and Dr.
                Pride'sem ails,lacked clarity.
                SinceSarah did notcom pleteatany tim e an application to bean intern,
                volunteer,orin any other capacity atShield M inistries,itappears
                llnreasonableforDavid Tnzluck to expectthatshe wascom pletingherinternship
                tmderShieldM iniskiesandnotW in4taifeand to tellLiberty University tbis.
   264. Liberty alleges:Sarah wastold thatan aY liation agreementwotlld benecessaryforthe
      new site,Shield M inistries. Sarah asserts:A plain reading ofDr.Pride'sem ailofDecem ber
      2016,asreferenced above,partictllady in lightofDr.Pride'sem ailoflate Spling 2016,leads
      to an entirely differentconclusion than whatLiberty states.
   265. Liberty alleges:Sarah started seeing clientsatShield M inislziesW ITHOUT a signed
      copy ofLiberty'sAffiliation Ap eement. Sarah asserts:no affiliation agreem entwas
      necessary becauseSarah m eta11thecriteriaofDr.Pride'semailsofDecember2016 and
      Spring 2016.
   266. Liberty alleges:Sarah wastoldthree separatetimesto discontinueseeing clientsata11
      Internship locationstmtila11paperwork had been adequately completed.
             a. Sarah asserts:Sarah wason abusinesstrip dudng a1lofthesetltreetim es,and
                thusappr ently did notrespond asquicldy and asDr.Deacon assum ed
                 appropriate;
             b. Sarah did notbelieveitwasappropdate forDr.Deacon toorderherto ceaseand

                 desist9om gllcotmselingasalicensedprofessional;
                 Sarah had already told Dr.Deacon thatshehad quitcounselingclients,so Sarah
                 wmsconflsed when,afterSarah had voluntarilytoldDr.Deacon shewasno
                 longerseeing clientsand Dr.Deaconkeptasking herthreem oretim es!



                                                                  COM PLA INT
                                                                Leitnerv.LibertyUniversity etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 72 of 124 Pageid#: 311

                                                                                  Page 72 of123



   267. Liberty alleges:In correspondencew1t1,
                                             1the DiredorofShieldM inistries, itw as
      determined Saralzhasmisrepresentedtherelationship between W in4Lifeand Sllield
      M inistries,W hich potentially created acoM ictofinterestforthetwo organizationsand

      jeopardizedtheirabilitytoprovideservices.
             a. Sarah asserts:Sarah andhersitesupervisorM s.Stokey,both attested to
                DefendantLibertythatShieldM inistriesHAD agreed to the sam eterm sand thus
                itwasnotam isrepresentation.M ultiple emailsin January and Febnzary2017,
                where W in4Life soughtto writedown thevexbalareement,served asnoticeto
                Shield M inistriesthatW in4iifeconsidered theverbalcontract/partnership
                between Sllield M inistriesand W in4taifetobefully in effectstartingin late
                N ovem ber2016.ThussifShield M inistdesdid notY IIIta contractwasin forces
                ShieldM inistrieshadm ultiple opporttmitiesto speak to W in4laifeaboutthis
                m atter.ThusitisShieldM inistriesthathasgrievously m isrepresented the
                relationship between W in4Lifeand Shield M inistries.
                .   Dr.Deacon to Sarah Leitneron February 21,2017 9:40:33 PM explicitly
                acknowledged theskessofthesituation and asked form N O clarifying
                docllm ents,som ething incom prehensiblesince Dr.Deacon did nothavethe
                w holestory.ç(lam blessed thatyourdaughterdoesnotneed to bein court.Asfar
                assending m ecladfying docum entation,thereisnotapressing need forit.Yotzr
                earlieremailprovided suo cientinformation form e.Atthispoint,lneed to get
                additionalinform ation directly9om the site.Becausethere isnota signed
                am liation agreem entbetween Shield M inistriesandthelmiversity,you cannotsee
                clientsatthatsiteasapartofyourinternship.Ineed to haveyou confinn thatyou
                tmderstandthatthisisthecase,and thatyou willnotsee clientsatShield
                M inistdestmtilthereisa signed agreementin place..o.pleaserespondto this
                em ailindicating thatyou m'eno longerseeingclientsatShield M inistdes.''

                                                                 COM PLA INT
                                                               Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 73 of 124 Pageid#: 312

                                                                                   Page73 of123



             b. Sarah w asleA in confusion becauseshe did notunderstnnd why Dr. Deacon
                would tIIiI).
                            ICthatSarah wotlld be seeingclientsatSllield M inistries,sinceDr.
                Stringerand Sarah Leitnerhadnotifed herthatthepartnership was dissolved.
             c. SarahLeitnertoDr.DeaconFelv ary22at7:09AM explicitlystatedshewaslkq
                lonaer&:1am nolongerseeing clientsatShield M inistries....''YetDr.Deacon,on
                February 22 8:10AM again asked Sarah forconfirmation.
                Sarah wasveryconfused by thiswhole interaction becausewhen Sm'
                                                                             ah and
                Sarah'sexternalsupervisornotified Dr.Deaconthatthe agreem entbetween
                Shield M inistriesand W in4Life duetotheerraticnamre ofDavid Truluck,it
                seem ed obviousSarah w msnotretllrning to thesite. Sarah also doesnotbelieve
                Dr.D eacon can orderSarah to stop a11cotmseling,including cotm seling under
                Srah'sprovisionallicense,only the counseling in theinternship after all
                proceduresin the m anuals are follow ed,and only then.
             e. AfterDr.Deacon keptmsking ifSarah wasstillseeing clientsatShield M inistries
                after Sarah and D r.Stringer had already m ade it clear she w as notSarah
                rem ained iffearthatDr.Deacon wolzldtry to forcehertoretllrnthere,sim ilarly to
                Dr.Pride'stbreatin 2016.

   268. Liberty alleges:Sarah adveM sed through Psychology Today to seeclients
      independently,withoutapprovalorsupervision from program coordinators.
             a. Sarah asserts:Sarah wasnevereventold aspartoftheappealsprocessthatDr.
                Deacon wasusingthePsychology Today pageasççevidence''agninsther.
             b. Sarah does notknow ofD efendantLiberty having any policy disallowing a
                student,partictllarly onethatislicensed,f'
                                                         rom advertising forinternship clientsat
                an approved internship site,through Psychology Today.
             c. Logically,itwould appearthatmany Liberty PbD studentsalso advertisethrough
                Psychology Today asthey havetom ake aliving while attending school.

                                                                 COM PLAINT
                                                               Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 74 of 124 Pageid#: 313

                                                                                  Page 74 of123



             tf '
                fhe oneclientseenthrough Psychology today wasnotifed,verbally and in
                writing,using thesam eW in4Life al eementform.thatshewastmdersupervision
                aswellasan intem atLibertyUniversity and thustmderDefendantLiberty's
                supervision. '
                             Fhiswasnotincluded in theadbecausetherewasno placeto
                ùwludethis.
             c. Therefore,Sazah doesnottmdersfnnd whatorhpw Libertv thinksthisisevidence
                againsther,particttlarly sincedefendantLibeliy doesnotappearto have explained
                how any ofthisRevidence''wasevidence;
   269. Liberty alleges:Repeatedly contacted SAO to discusseventsincludingEW buse''suffered
      atintem ship and dlflk ultieswith daughter.
             a. Sarah asserts:'
                              Ihisstatem entisevidenceofdiscrimination againstSarah by
                defendantLibe> .since Sarah isbeing discrim inated agninstdueto herfnmilial
                mssociation with herchild.
             b. Logically,Sarah doesnotunderstandhow a grade can even be civen based on the
                alleaationsofan abusive suoervisorwithoutan investiaation to determinewhat
                occurred.W ithoutan investigation orany otherattem ptto resolveissues.the
                relationship between Sarah Leitnerand Liberty facultv m emberswhohad been
                itw olved in thefaultv decisionm aking wasirrevocablv poisoned.
                Sarah did discusstheissuesofabusewiththe StudentAdvocatevarioustim es.
                 Sincethistmdatedm emo 9om DefendantLiberty doesnoteven statewhen these
                contactsoccurred,Sarah isunabletorespond. Sarah likely contactthe Student
                Advocatewhen theTitle IX om cerefused to considerhercaseand shewantedto
                know how shecouldreporttheallegationsso an investigation could occtm
             d. Asafacultym ember,Sarallbelieved thatitwasherdutx asan employeeto enstlre
                thesystemicissuesthatoccr ed wereinvestigated,asshebelieved they werea
                 sigrlificantrisk ofliability to Liberty.Thus.asan em ploveeshehad to discuss

                                                               CO M PLA m T
                                                             Leitnerv.Libezty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 75 of 124 Pageid#: 314

                                                                                   Page 75 of123


                  these eventsto theattention ofDefendantLibertv and thatSarah w as
                  perform ine awhistleblow ine function.
                  Sarah did discussissueswith herdaughterbecauseshewaslmableto find anv
                  accom m odation w1114Liberty University,asshehadbeen discdminated against
                  dueto herchild'sdisability.
         Liberty alleges:Sarah wasdismissed from theLU O PhD Counseling Education program
      in M arch 2017.Sarah asserts.
                                  'seecomm entsaboutlack ofdueprocessthroughoutthis
      docltment
         Liberty asserts:Sarah appealedthedecision,butitwasupheld. Sarah asserts:that
      necessaryinform ation forherdefensewaswithheld throughouttheappeal,such asthis
      document,aswellasinherattempttofilewithTitle1X.Sarahwtzu
                                                             çalsorefusedan
      extensionoftimewhenherchildhad beenrapedandbeeninthepsychiatricfacility during
      thetimeSarah had to write theappeal.
   272. Liberty alleges:Overthecourse ofthelasttwo years,Sarah had threatenedGûlegal
      action'',butdeclineswhen askedto clm'ify herintentions.
                  Sarah asserts;Since itisunknown when thisdocum entwaswritten,Sarah does
                  notknow whenthe i%wo years''started orended.M oreover,shedoesnotknow of
                  any tim ebeforeearly 2018 thatsheeven m entioned legalattion,letalone
                  declined Giwhen asked to clarify herintentions''.Thus,tllisisflagrantdefamation
                  and defnmationperse.
                  Sarah did ask form ediation on multipleoccasionsbetween the Sllmm erof2016
                  andeady 2018.
                  Sarah did everything in herpowerto avoid filing a lawsuit,including contacting

                  GodlyResponsetoAbuseinChristianEnvironments(GRACE),inM arch 2017,
                  aswellasseveralotherm ediators.



                                                                  COM PLAINT
                                                                Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 76 of 124 Pageid#: 315

                                                                                   Page 76 of123



                   D efendantLiberty'snaw ed KsT im eline ofTitle IX A ctivity''
   273. Below isthe Liberty University docllm enttitled çûTim elineofTitleIX involvem enf',in

      1 11.Comm entson each point,includinghow each pointisinvalid,areincluded below .

      W hilesom eofthisisincluded elsewhere,itisincluded again herein orderto underlinethe

      inaccurate and incompletenatureofthe ddevidence''used againstSarah Leitntr.

   Date          Descri tion ofEvent
    Jtme82016 EmailtoTitleIX EBrittney W ardlawqfrom Sarah Leitner:Lookingforaççsense
    11:41AM       ofsafetf'.claimsçGnoallegationsofabuseareinvestigatedevenifonly
                  infonually''
                  andwouldbesatisfied with ltm ediation ordisputeresolution.''

    Jtme82016 PossiblephonecallbetweenBrittneyW adaw (DTIN andSarahLeitnerno
    Aftem oon?    notesavailable.

    Jtme92016 EmailtoSarahLeitnerfrom TitleIX (BrittneyW ardlaw)tW llegedabuseis
    2:17 PM       em otiona/psychologicaland alleged abusersarenotemployeesofthe
                  lm iversityoreven independently contracted.'' Optionsavailableto Sarah at
                  thattim ewereGtcomplaintwith theboard filea complnintwith thedirectorsof
                  thesiteorappealtotheAssociateDean in CounselingEducation.''
                  Acu owledged Sarah wasF anted graceto stay in theprogram despitethe
                   dism issalpolicy.Gtlwillnotbeableto assistyou furtherwith tllism atter9om
                  theperspectiveofthe Title IX Offk e.''

    June142016 EmailtoDr.M arkM yers(Assoc.DeanofCotmselorEducation)âom Sarah
    1:54 PM       Leitner:t&lrem ain upsetthatIreceived aC dueto arlabusive supervisor. Ido
                  notbelieveIshouldhaveto keep aC fQral1tim e simply becausean abusive




                                                                CO M PLA IN T
                                                              Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 77 of 124 Pageid#: 316

                                                                                  Page 77of123



                  supervisordecided Iwasincom petentwhen Ihad livesupervision in âontof
                  heron oneoccasion.''             '

    Jun 152016 PM Emailto SarahLeitnerfrom Dr.M arkM yers(Assoc.DeanofCotmselor
    4:58          Education).Registrarwascontactedtodetermineoptionsforacademic
                  accom modations.Recom mended Sarah use Glestablished protocol''to address
                  issuesexperienced while in the progm m .A dm onishes çllfyou are alleging that
                  alicensed counseloratyoursite abused you.You need tom ake sure thatitis
                  whatyoum ean.Accusing someoneofabuse opensthem up to serious
                  repercussionsaswellasopensyou up to a 1aw slzitifthataccusation is
                  llnfounded orexaggerated. You previously told m ethatitwasn'tthatserious
                  and thatit4wasnotreportable'.'' Reiterated following appealinstructions
                  previously provided by Dr.EliasM oitinho..

    June152016 EmailtoTitleIX (BritneyW ardlaw)from Sarah Leitner:toreferencetothe
    4:58PM        emailreceived to her9om Dr.M ark M yers. Sarah writesçll-lereisan exnmple
                  oftheminim ization oftheabuseIincurredthisoneby aLiberty professor. I
                  haveforwarded itto Dr.W arren asw e1l.''

    Jtme262016 EmailtoSarahLeitnerfrom TitleIX (BrittneyW ardlaw):GtBynomeansare
    9:23AM        weneglecting yourconcernsorignoling thatwe arehere foryou. However
                  wehavedoneduediligencein exhausting a1leflbrtsto giveyou thenecessary
                  supportaswewould any individualwho ispartofthecom mllnity weserver.
                  M oreoverwehavefollowed through with theprotocolthatgivesustheability
                  to respond totheallegations.''

    November      EmailtoDr.SteveW arren (Interim Dean SchoolofbehavioralSciences)âom
    25 2016 4:48 Sarah Leitner:ç1Ispentm onthsbeingtold daily by m y supervisorsatthe brig
    PM            thatlwmsno good asacounselon'' She statesfaculty itolzly listenedto the

                                                                 COM PLAW T
                                                               Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 78 of 124 Pageid#: 317

                                                                                Page 78 of123



                   wordsoftwo abusivesupervisor''and shewasTGblamedin asim ation where
                   shereally needed supporto'' Sarah then detailssom epersonaleventsinvolving
                   herdaughter'shealth including thatherdaughterrevealed shewassexually
                   abused wlzileatsum mercamp.



       R ebuttalon Liberty'sheavily lh w ed and defam atory StTim eline IX involvem ent''

   274. Below are comm entson DefendantLiberty'sdocumentSTimelhle ofTitleIX
      involvemenf',detailing where DefendantLiberty'scom mentswere clearly discriminatorys
      retaliatol'
                v orintim idatinz.

   275. June9,20162:17PM -Emailto Sarahfrom TitleIX (BrittneyW ardlaw)RAllegedabuse
      isemotional/psychologicaland alleged abusersarenotemployeesoftheuniversity oreven
      independently contracted.'' Optionsavailableto Sarah atthattim ewereQ omplaintwith the
      board,file acomplaintwith thedirectorsofthesite,orappealto theAssociateDean in
      Cotmseling Educatiom'' Acknowledged Sarah wasgranted p aceto stay in theprogram
      despitethedismissalpolicy. &tlwillnotbe ableto assistyou furtherwith thism atter9om the
      perspectiveofthe TitleIX Office.''
   25.Sarah notes:Pleasenote comm entsaboveaboutTitleIX above asthisisclearlyN OT how
      TitleIX works,asal1educationalprogrnm sarecovered. P

   276. June14,2016 1:54PM EmailtoDr.M arkM yers(Assoc.DeanofCounselorEducation)
      from Sarah:<1Irem ain upsetthat1reeeived aC dueto an abusivesupervisor.Ido notbelieve
      1shouldhaveto keep aC fora11tim esimply becausean abusivesupervisordecided Iwas
      incompetentwhen Ihad live supervision in gontofheron one occasion.''
          Sarah notes:TM sisyetanothertim ewhen Sarah notified DefendantLibeo ofthe abuse
      thathad occurred.




                                                                CO M PLM N T
                                                              Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 79 of 124 Pageid#: 318

                                                                                Page79 of123



   278. Jtm 15,20164:58PM Emailto Sarahf'
                                        rom Dr.M arkM yers(Assoc.Dean ofCounselor
      Education)dt...lk.
                       ecommendedSarihuseRebtablishedprotocol''toaddressissuesexperienced
      while in theprogram .Adm onishes,q fyou arealleging thata Ikensed counselor atyour
      siteabused you.You need to make surethatitiswhatyou m ean.Accusing som eone of
      abuseopensthem up to sedousrepercussionsaswellasopensyou up to a 1aw suitifthat

      accusationistmfoundedorexaggerated...''(emphasisminej.Sarah notes:Sarahbelieves
      thiswasa statem entp eantto intim idateSarah. Clearly,Sarah would nothave
      reported an abusive situation ifithad not oecurred.

   279. June15,2016EmailtoTitleIX t'
                                   BritneyW ardlaw)from Sarahtoreferencetotheemail
      received toherâom Dr.M ark M yers. Sarah notes:Hl-lereisan exam ple ofthe
      minimization oftheabuse1inc= ed,thisoneby aLibertyprofessor.Ihaveforwardeditto
      Dr.W arren aswe11.''

   280. June26,20169:23AM EmailtoSarahâom TitleIX (BrittneyW ardlaw):&%ynomeans
      arew:neglecting yotzrconcernsorir oring thatFearo hereforyou.However,wehave
      donedue diligence in exhausting a11effortsto giveyou thçnecessary supportasWewould
      any individualwho ispartofthecom mlmity weserver.M oreover,wehave followed
      through with theprotocolthatgivesustheability to respond totheallegations.''
             a. Sarah notes:Onceagain Sarah'sexperiencesare m inim ized asthem any events
                citedabovedo notqualify asEçduediligence''underany standard.

   281. November25,20164:48PM EmailtoDr.SteveW arren(Interim DeanSchoolof
      behavioralSciences)9om Sarah:q speùtmonthsbeinztold dailvbv mv supervisorsat
      the IsitelthatIw asno zood asa counselpr.'' Shestatesfaculty,ççonly Iistened tp the
      wordsoftwo abusivesupervisors''and shewasttblam ed ip a situation where'she really
      needed sppport.O barahthendeY lssomepersonaleventsinvolvingherdaughter'shealth,
      including thather child revealed she w as sexually abused w hile atsum m er cam p.
      Sarah notes:A gnin,child'sdlability isnoted in adiserim l atory mnnner.

                                                               COM PLA W T
                                                             Leiûwrv.LibertyUniversityeta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 80 of 124 Pageid#: 319

                                                                                   Page80 of123



   Sum m ary oftheCaseFactors

   282. ln sllmm ary,when Sarah reported asituation w1t11an abusiveintem ship supervisorather
      site.Liberty didnotrespond,eventhough m andated reporterswerenotifiedm ultipletim es.
      Thisexposedhertofurtherabuseatherintemshipsite,incremsingherfearandsubjective
      feeling ofsafetyatherinternship site.ThisalsoIeftSarah w ondering ifshe returned to
      internship in the future,if she w ould be protected or ifshew ould face a hostile
      educationalenvironm entfrom Liberty facultp Finally,Sarah quitthe siteto preserveher
      physicalandm entalhealth andto preservewhatwasleftofherprofessionalcom petency and
      to spend addiionaltimew ith family,and adaughterin exkem is,which could notocctlrdueto
      Liberty'sinaction.
   283. Liberty Universityrefused to investigate,sending heraround in circlestmtilshe nnived
      back atthesam eofficethathad nothelped previously. Attem ptsto subm ita TitleIX
      investigation inthe sllmm erof2016resultedin retaliation. Sarah attempted toreportthe
      retaliation to Liberty in 2018,butwashnmperedby Liberty'srefusalto com mllnicateorally
      w1t11Sarah instead ofviaem ail.'I'lliswasaviolation ofLiberty'spolicy.Sarah'sexperience
      wasconstantly m irlimized by Liberty faculty,whowerenotified multipletim esthatSarah
      felttmsaferetum ing to intem ship.
   284. Appealswereconstantly marked by new inform ation,inform ation usedthathad been
      created up to Svem onthsO erthe expulsion,and information orallegationspreviously
      llnknown to Sarah,asshewmsnoteven given alistofallegations.Thus,some allegations,
      andsome discrim ination,werenoteven known tmtilSarah sled aFERPA requestin 2019.
      '
      Fheextrem et'
                  rallma ofthissituation âom Fall2015to thepresent1ed to physicaland
      emotionaldifficulties,incremsed thediftk ultiesin thefnm ily dealing with adisabled child...
   285. Liberty'sTitleIX refusedtoprocessSarah'sTitle IX complaint,in 2016,2018,or2019.
   286. Sarah wasretaliated againstforsubm itting aTitleIX complaint.



                                                                  COM PLA W T
                                                                LeiG erv.LibertyUniversityeta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 81 of 124 Pageid#: 320

                                                                               Page 81 of 123



  287. Sarah attemptedto resubm itcom plaintin Sllmm er2018 only todiscoverthe
     docllm entation TitleIX keptdiffered 9om the em ailsshehad received 9om TitleIX in 2016.
  288. Sarah attem ptedto resubmitherTitleIX Complaintin February2019,butthiswms
     i> ored.

  289. LIBERTY CESfacultfabusedpowerandauthorityandmayevenbecriminalbehavior.
  290. LIBERTY CES utilized aflawed rem ediation process,littered withblatantprocedlzral
     and substantivedueprocessthateven included blatantuntruths.
  291. LIBERTY CES disregarded itsown m itten processesand procedtlres.
  292. LIBERTY CES ignored astudent'sattemptsto reportillegal/violationsofthe Codeof
     FederalRegulations.
  293. The conductofLIBERTY CES isso brazen,pervasive,and intentionalthatitevidencesa
     clim ateand cultureofsystem icincompetencewitllin LIBERTY'Sentire Schoolof

     BehavioralSciences(SBS),tothedetlimentofstudentsandtheirclientsb,othnow andinthe
     future.
  294. TheconductofLD ERTY CES isbrazen,pervasive,and intentional.CES Faculty
     did notrecognize signsoftrauma,even though many had advanced t'
                                                                   rainingin trallm aand a11
     Faculty had atleastsometrnining in tratlma. M andated reportersdid notsendreportsof
     eventsthatoccurred in Januaryand February2016 tmtilSllm mer2018.
  295. LIBERTY CES facultyfailed to folloF thewritten policiesand proceduresthathadbeen
     written by theCES depnrtm ent.
  296. Beyondthe CES factllty,Liberty employeesappearto nothavefollowed Liberty's
     procedtlresin m ultiple depnrtm ents.
  297. Its attackson Sarah constitute harassm ent,defam ationpers% negligence,
     intentionalinfection ofem otionaldistress,and retaliation for the exercise of frst
     am endm entrightsthatLIBERTY had preserved foritsstudents.Thisintentional,



                                                              COM PLA W T
                                                            Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 82 of 124 Pageid#: 321

                                                                                Page 82 of123



      deliberateandm aliciousconspiracy retaliated againstSarah atevery ttu'
                                                                           n toharm Sarah
      personally and professionally aswellashnrming Sarah'sfnm ily.
   298. Liberty'sattaokson Sarah were arbitrat'y and capricious,asSarah wasnotallowed to
      presentevidenceto theremediation com mitteeand didnoteven receivealistofthe
      allegationsagainstherso thatSarah could prepreevidenceproperly. CaseIaw show sthat
      disciplinary actions,involving expulsion,require m uch m ore due processthan
      Kdacadem ic''actions.
   299. Told notto botherappealingasthedepartm enthad madeup itsm ind - andtold toput
      docum entsDr.Deacon hadhlm ied by inthe appeal- wbich they had said would notbe
      listened to.
   300. In addition ittook fivem onthsforDr.Deacon to even preparea survey ofSarah's
      colmselingabilities.n us,Dr.Deaconwascreatingartifactstojustify decisionsshehad
      previously m ade.Dr.Deacon marked Sarah'ssldllsm arkedly lowerthan Sarah'sextem al
      supervisorhad on two occasions.Thisisevidenceofbiasaswellasretaliation for
      attem pting to file a com plaintw ith Title IX .
   301. LD ERTY CES'Sactionsin thiscase area lh grantviolation,intentionaland
      system icviolation oftheSarahs'srightsin egregiousviolation ofLIBERTY'Sow n
      policies and procedures,going back over three years.
   302. An incidentreportwasputin the system regarding Sarah.However,Sarah wasnever
      notifed ofthis,and didnotknow abouttheexistenceoftheincidentreporttmtilFebruary
      2019,when itappeared in thedocumentsSarah hadrequestedviaFERPA. Sarah stillhasnot
      received acopy oftheincidentreport. Liberty'sCES seem sto comm only utilize secret
      rem ediation m eetings,createsno notesoreven specifcallegationsâom remediation

      meetings,andutilizesreportswtitlenafterthefact(suchasbyDr.Deacon)tosubstantiate
      theg'
          rade



                                                                CO M PLA IN T
                                                              Leio erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 83 of 124 Pageid#: 322

                                                                                         Page83 of123



   303. LIBERTY CES hasadded additionaldocllm entation to itsnewestinternship mmrlnl,
        which ifithad existed in previousm anualswould havem adeitclearthatthe studentwas
        unauthorized to work atthe snm esiteata differentaddress.
   304. LIBERTY CES,dueto i11* 11,m alice,willfularroganceevincesa complete inabilityto
        identt
             'fy actualproblem aticsm dentbehaviororto addressm oblematicfaculty behavior,as
        wellasexkem ely selectiveapplication ofthe Rrem ediation''process. Thissystemicinability
        by LD ERTY CES faculty to adhereto itsown written policiesisproblematicbased on
        ethicalconcems(AmericanCounselingAssociation2014codeofethicsll6aswellas
        standardspublishedbytheAmericanPsychologicalAssociation(APA),theAssociationfor
        CounselorEducationandSupervision (ACESII7,theVirginiaboard ofColmselingl'andthe
        CotmselforAccreditation ofCotmselingandRelatedPropnms(CACREP)accreditation
        PrOCeSS19.

   305. Thewritten record substantiatesa system icpattern ofgrossnegligenceon thepartof
        Liberty University faculty.
   306. n ingsgotsteadily worse and many sectionsoftheCode ofFederalRegulationsand
        ethicalcodeswereignored by m y site,aU SN avy facility outsideCharleston,SC.Dr.Pride
        leA an incomplete open,som ehow expectingthingsto getbetter.Asthingsdeteriorated,I
          ked to getoutofan abusivesite,and wastold to goback by Dr.Pride.1cried every day a
                                                                                           't

        mydeskformonths(whileattheinternsllipj.....ThesituationhasbecomeacutebecauseI
        havebeen trying to re-do internship thissem ester.Ifnally fled acomplaintto the
        IndependentGovernm enthw estigatorsincem y sitewasfederalgovernm ent...1described




   16      hups'
               ./
                /-      .counseling.orWresources/aca-code-of-elics.pdf
          w w.saces.orFresources/documents/acesbest-practices.doc
          he s://www.dhp.virginia.gov/counselinWcounselinc laws recs.htm (whichversioniscontrollingdepends
   onwhentheindividual'slicensewasgranted).                                    .
   19      he ://- .cacrep.orWwn-contensunloads/zo18/05/2016-Standards-with-G1ossaa-5.3.2018.pdf;
   ho ://ww .cacrep.orWv -contenvunloads/zolg/o3/zol6-policy-Document-lanuaw -zolg-revision.pdf;
                                                                       COM PLM NT
                                                                     LeiG erv.LibertyUniversityetal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 84 of 124 Pageid#: 323

                                                                                Page84 of123



     lossofmy coM dentiality to Liberty by my supervisorsand mssociated possible
     discrim ination ...1feelvery hwalidàtedby Liberty'shandling ofthe situation with m yprior
     internship.Thism akesm efeelunsafeand unableto perform ,particularlyw hen Dr.
     Prideisinvolved. Ibelieveifhehadlistened in Octoberand Novem ber2015,thissituation
     would nothaveoccurred,yetheissupposed to beapartofthe solution.Itriedto talk to him
     viaem ailtwow eeksago to clearthe air,and hedidnoteven know theairneededto be
     cleared.W hen Idescribedtheissuein more detail,hedid noteven botherto answerm y
     em ail.Atthispointin m any w aysLiberty's response hasbeen m orew ounding than the
     originalabuse.''
  307. Sarah haspersonalknowledge,in theform ofemails,thatshewasdefnm ed in this
     m nnner,starting in 2016 through Fall2018 to oneotherorm oreindividualswhoreviewed
     hergradeappeal. M ostrecently,Sarah wasdefnm ed to theProvostin slzmm er2018 and the
     PresidentoftheUniversity in the fallof2018.Sarah believesm uch ofthedefnm ation
     occun'
          ed intelephone orin person conversationsbetween Liberty afsliated individuals,such
     asin the casewith Brittany W ardlaw above.
  308. FERPA:On August6,2018,RobertM ullen,Dean ofStudents,wroteto M ark Hine,
     SeniorVicePresident:R'
                          Fhey haveoffered severaltimestohearhercom plainf'. M ark Hines

     reply,16minuteslater:RNice.Butnotaccordingtoher.;)''(Yesthesmileyfaceisinthe
     originall)
  309. Som eallegationsagainstSarah,aswellassom ediscrim inatory,negligentand fraudulent
     actions,w erenoteven lcnown bythe Sarah untilshefled aFERPA requestin 2019.
  310. The2019 emailtotheTitleIX ofGcewasnotanswered by DefendantLiberty atanypoint
     between late Febnzary and A pril2019.




                                                                COW LM N T
                                                              LeiG erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 85 of 124 Pageid#: 324

                                                                                           Page85 of123



                                               DAM AGES

                                                  CountI

                                         A IILiberty D efendants

                                            Breach ofcontrad

          Theforegoing allegationsareincop orated herein by reference.
   312. Breach ofcontrad requiresalegally enforceable conkact,breach ofthecontrad ,and
      acmaldnm ages.
   313. PlaintiF intendsto show thatata11tim esrelevanthereto,acontractualrelationship
       existedbetweenLibertyandSarahthroug,
                                          hLiberty'saccreditationeffortswithPACREPas
      wellaswith m tzltiple internship sites.
          M though thishonorablecourtmay considerthiscase isllniqueand distinguishable.
       Sarah isnotstating thatLiberty Universitybreached acontractwith her,butinstead th:t
      Liberty Urliversitybreached acontractw1t1:CACREP,aswellasSarah'stwo intem ship
       sites. Thusthiscaseismarkedly differentfrom previouscases.

                               Establishm entofcontractwith CACREP

   315. ThePIID CES program Sarah wmsenrolled in had already started tlzeprocessof
       accreditation by thesubm ission oftheself-sm dy priortoFall2017 and itssitevisitin
       Septem ber201720. TheapplicaiionforAccreditationtmderthe2016Standards,availableat

       CACREP.Org,requirestheorganization to abideby a11CACREP standards,starting with
      when theself-studyw assubm itted:
                RTo inslzretheintegrity ofthisprocess,itisimperativethatprofessionalconduct
               beexem plifed intheapplication and self-studym aterialssubm itted to
                CACREP....Fortheprocessto be effective and fair,itmustfollow the
                established review proceduresand theinform ation subm itted dulingthereview


   20ho s://w w.libeo .edA ehavioral-sciences/counselor-e/N -contenfuploads/sites/43/zolg/o7/s.l CES 2017-
   18 AnnualRenoltndf,p.15
                                                                        C OM PLA IN T
                                                                      Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 86 of 124 Pageid#: 325

                                                                                  Page 86 of123


                processmustbebmsed on clearstatem entsand docllm entation describing how the
                program operates. Theself-sm dy narrativeand supporting evidencemustnot
                m isrepresenttheprogram by im plying resourcesorany levelofstrengthsthat
                exceed theprogram 'slevelofoperatiom''
         Furtherm ore,in policiescoveling thepre-application and application review stageson
      CACREP'Swebsite,standard 1.a.lnteglity ofprocess,repeatsvirtually the snm ewording,
      furthertmderlining the importance oftlzisstandard.
   317. Tlzisagreem entisbinding on Libertybecausewithouthaving signedthispolicy,Liberty
      couldnothave applied forthisaccrediution and becauseLiberty prom ised itwould follow its
      own procedm esand policies.
   318. Thus,Liberty isbplmd to follow whatithastold CACREP itwillfollow,which includes
      g.
       l.lofitsprocessesandprocedures,includingintheintem shipmanualandsyllabus.Since
      Dr.Deacon isthesitecoordinatorforCACREP and Dr.Pride and Dr.Sosin arepartofthe
      leadership team ,a11ofthem musthaveseen theserequirem entsand thushadknowledgethat
      they werebinding Liberty and them selvesto theserequirements.
   319. A saPhD CES smdent,Sarah had reason to believethatDr.Deacon,Dr.Pride,Dr.Sosin
      and Dr.M oitinho would follow thedueprocessrequiredby theHandbook and vadousother
      procedtlresthatLiberty hasprom ised to follow aspartofitsapplication to CACREP.
   320. Section 1.
                 N ofthe Section Academ icUnitofCACREP'Sdocumentrequiresthe
      following:
      (Thestudenthandbookincludes(1)themission statementoftheacademicunitandprogram
      objectives,(2)infonnationaboutprofessionalcounselingorganizations,opportunitiesfor
      professionalinvolvementandactivitiesappropriateforstudents,(3)matriculationrequirements,
      (4)expectationsofstudents,(5)academicappealpolicy,(6)written endorsementpolicy
      explainingtheproceduresforrecommendingsmdentsforcredentialingandemployment,and(7)
      polioyforstudentretention,remediation,and dism issal9om theprogram .
      Counseloreducation program shave and follow a policy forstudentretention,rem ediation,and
      dism issalfrom theprogram consistentw ith institutionaldue processpoliciesand w ith the
      counseling profession'sethicalcodesand standardsofpractice.''




                                                                 COM PLAINT
                                                               Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 87 of 124 Pageid#: 326

                                                                                        Page87 of123



                                              The breach

   321. Thislegallv bindincagreem entwasbreached by oneormore ofthedefendants, as
      follows.

             b. First,theinternship manualthatwasin effectin 2016-2017,when Sarahwasin
                 intem ship,did notdetinetheterm lçunauthorizedinternship''and/orgiveexamplesof
                 whatwould be an tmauthorized internship. Thus,the m anualgave no clearguidance
                 on whethera new site agreem entwasnecessary when the sm dentw orked aspartof
                 the sam e internship site.sim ply ata differentgeographicallocation. Liberty has
                 updated the docllm enution in laterversionsofthe handbook.
             c. Second,according to the 2016 to 2017 m anual,pages30 and 31,defcitsm ustbe
                 N erifiable''. Once again,the word ççverifiable''isnotdefined. EGv erifiable''im plies
                 sum cientconsideration,discussion w ith al1partiesmsnecessary,aswellasdocum ent
                 review,again asnecessary. Thisdid N OT happen asDr.Deacon quicldy decided that
                 Sarah wasin an GEunauthorized internship''withouteven speaking to Sarah'ssite
                 supervisoratthe internship OR review ing relevantem ails.Thisrendered the decision
                 m ade by Liberty to expelSarah arbitrary and capriciousand fertile ground for
                 discrim ination.

  322. These areonly two exam plesofm any examplesofambiguousproceduresthatleave
      sm dentsatrisk,requidng significantKinterpretation''duetothearbitrary natureofthe
      guidelines. Thisham persdisciplinaryproceduresasam biguousstatem entsthatcan be read two
      differentwaysedepending on thereader'spre-conceptions.and can be the dilerencebetween
      whethera studentis expelled ornot.asin this case.
                                               D am ages

  323. Asa direct,proxim ateand foreseeableconsequence,Sarahhasexperienced signilk ant
      monetary dam agesin currentand futureearningsasshe hasbeen tm ableto completeher

                                                                     COO LA INT
                                                                   Leim erv.LibertyUniversityeta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 88 of 124 Pageid#: 327

                                                                                Page 88 of123



      PbD due to Liberty arbitrary and capriciousapplication ofmultipletypesofprocedtlres,
      including disciplinaryprocedtlres. Sarah hasalso experienced em otionaland psychological
      dam agesduetoLiberty'sarbitrary and capdciousdecision.
   324. Asaresultoftheforgoing,Sarah isentitled to damages,thenm otmttobedetermined at
      tdal.

                                            C ount11

                                         A IID efendants

                         Tortiousinterference w ith business practk es

   325. Theforegoing allegationsareincop orated herein by reference.

                           RegardingLiberty University Defendants

   326. Plaintiffbelievesandintendstoshow thatoneormoreofdefendants,Liberty,Pljde,
      Deacon,Sosin,orM oitinho did in factinterferewith herability to practiceherbusinessin a
      m nnnerwhich isdetrim entaland thereforetortious.

         Foracotmtoftortiousinterferencetobesustained,theplaintiffmustshow 1.)existence
      ofavalidcontract,2.)thatdefendanthadnoticeofthecontract3.)thatthedefendant's
      impropermethodscausedthebreachofcontract,and4.)thatdnmagesoccurredasaresultof
      the contractualbreach.

                                  Existenceofavalid contract

   328. Liberty breached itscontractwith W in4Lifewhen itwasIlnilaterally canceledthe
      intem ship,despitetheterm softheconkact,which requiredthattheotherpartybegiven a30
      day window oftimçto Gûclzre''the breach,asshown in Section 10 Termination.
   329. Atno pointdid tlliscontractsOtethatLiberty can cancelthear eementforno reason.
      withouteven contactingthesitesupervisor.


                                                                COM PLA W T
                                                              LeiG erv.Liberty Universityetal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 89 of 124 Pageid#: 328

                                                                                 Page 89 of123


   330.   The'CodeofVirginia j55-22alsospeakstothisasfollows:CEAnl
                                                                 immediateestateor

      interestin orthebenefitofacondition respecting any estatem ay betnken by aperson tmder
      an instrument,althoughhebçnotapartythereto;and ifacovenantorprom isebem ade for
      the beneft,in whole orin part,ofaperson with whom itisnotmade,orwith whom itis

      madejointlywithothers,suchperson,whethernamedintheinstrumentornot,maymaintain
      hlhisown nam eany actionthereon which hem ightmaintain in caseithad been m ade with
      him only and theconsideration had m oved âom him tothepartym aldng such covenantor
      promise.In such action thecovenantororprom isorshallbeperm itted tom akea1ldefenseshe
      m ay have,notonly againstthecovenanteeorprom isee,butagainstsuch benefciary aswe11.''

                               Defendanthad noticeofeontrad

          ThedefendanthadnoticeoftlliscontractbecauseDefendantLiberty sir ed thecontract
      w1111W in4taife,andtheconkactism entioned in multipleplaces,such astheintem ship
      handbook.

                  D efendant's im proper m ethods caused the breach ofcontract

   332. DefendantLiberty causedthisbreach ofcontractthrough itsextTemely quick,arbitrary
      and capriciousreview ofSarah'sintem ship sitein 2017.
   333. Thisextrem ely quickbreach ofthe contractby Liberty University and totaldisregard for
      thecontrad'sççctlre''provisions,lendscredencetotheview thatDefendantLfierly didnot
      intendtofollow thecontractaswritten.




                                                                CO O LA IN T
                                                              Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 90 of 124 Pageid#: 329

                                                                                Page 90 of123



                            R egarding alIShield M inistries D efendants

  334. The foregoing allegationsareincorporated herein by reference.
  335. PlaintiF believesand intendsto show thatoneormore ofdefendantsShieldM inistries,
      David Truluck,and/orM elodieTruluck did i'
                                               n factinterferewith Sarah'sabilityto practice

      herbusinessin am nnnerwllich isdetrim entaland thereforetortious.
  336. Foracountoftortiousinterferencetobesustained,theplaintiffmustshow 1.)existence
      ofavalidcontract,2.)thatdefendanthadnoticeofthecontract3.)thatthedefendant's
      impropermethodscausedthebreachofcontract,and4.)thatdnmagesoccurredasaresultof
      the contracttzalbreach.

     Existence ofa valid contract& D efendant Shield M inistries had notice ofthe contract

  337. ShieldM inistriesand W in4lwife entered into avalid,oralcontractin November2016.
  338. ShieldM inistriesand W ilg Life afGrmed said valid,oralcontracton oraroundDecember
      18th 2016 inthepresenceofrepresentativesofW in4taifeand Shield M inistries.
   339. The oralcontractwasreferenced in multipleem ailsqsW in4laifeattempted to m ite
      down the contractso a11partiescould si> it.IfShield M inistriesdidnotthink acontract
      existed,ithad m tlltiple opportunitiesto say so.
   340. TheCodeofVirginia j55-22 alsospeakstothisasfollows:GtAnimmebiateestateor
      interestin orthebeneftofacondition respecting any estatem ay betaken by aperson tmder
      an instnzment,although hebenotaparty thereto;and ifacovenantorprom isebem ade for
      thebenefit,in wholeorin part,ofaperson w1t11whom itisnotmade,orwith whom itis
      madejointlywithothers,suchperson,whethernamedintheinstrumentornot,maymaintain
      in hisown nnm eany action thereon which hemightm aintnin in cmseithad been madew1111
      him only andtheconsideration had m oved 9om bim to theparty m aking such covenantor
      prom ise.ln such action thecovenantororprom isorshallbeperm itted tom akea11defenseshe
      m ay have,notonly againstthecovenanteeorprom isee,butagainstsuch beneficiary aswe11.''

                                                                 COM PLA INT
                                                               Leim erv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 91 of 124 Pageid#: 330

                                                                                 Page 91 of123



                  Defendant'sim properm ethodscaused thebreach ofcontract

   341. Shield M ilzistriesltnew ofthecontractbetween W in4Life and Liberty Urliversity.
   342. Shield M inistries,e.g.,Tnlluck and Truluck,intentionally and im properly interferedwith
      thecontzactbetween Liberty University and Shield M inistriesby denying the existence ofits
      pnrtnership w1111W in4Life.

                                            D am ages

   343. Asadirect,proximateand foreseeableconsequenceofal1defendant'sinterferencein a
      contractualrelationship,Sarah Leitnersustained w eathnrm asshewastmableto com plete
      thePhD and sustained emotionaland fm ancialdnm ageto herselfandherfnmily asaresult.
   344. Asaresultoftheforgoing,Sarah isentitled to dam ages,the amotmtto be determ inedat
      trial.

                                            C ountIII

                                      D etrim entalR eliance

                                          A1ID efendants

   345. Theforegoing allegationsareincorporatedherein by reference.Plaintiffbelievesand
      intendsto show thatoneorm oredefendantscom mitted detrimentalreliance.
   346. Delrim entalreliancerequiresthattheplaintif haverelied upon a remsonablepromiseby
      thedefendant,and thatthereliancewasdetrim enul,i.e.tnzstingtheprom isewmsharm ftllto

      theplaintiff,andthathjusticeresultedbecausethepromisewasnotenforced.
   347. Sarah LeiG erreasonably relied on the prom ises ofLiberty University and Shield
      M inistries. M oreover,Sarah'srelianceon theseprom iseswashnrmGlland hascaused a

      graveinjustice.



                                                                 COM PLA W T
                                                               Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 92 of 124 Pageid#: 331

                                                                               Page92 of123



                                           D am ages

   348. A sadirect,proxim ate and foreseeable consequenceofdefendant'sinterferencein
      established relationshipsSarah Leitnersustained greathnnn asshewastmableto complete
      thePhD and sustained em otionalandfm ancialdamageto herselfand herfnm ily asaresult.
   349. Asaresultoftheforgoing,Sarah isentitled to damages,thenm ounttobedetermined at
      trial.

                                           C ountIV

                                            Fraud

                                        A IID efendants

   350. Theforegoing allegationsareincom orated herein by reference. Plaintiffbelievesand
      intendsto show thatoneormore defendantscomm itted f'
                                                         raud.

                         R egarding AllLiberty U niversity defendants

   351. LibertyUniversity,and itsfactllty,utilized deception to securetmfairorlawfulgain and
      to depriveSarah Leitnerofherrightsunderthe sm dentappealsprocess,theTitleIX process,
      and otherinvestigativeprocesses,formalorinform al.
         Liberty wasnotifedby Sarah Leitneron m any occasionsoffactsthathadbeen ignored
      and/ormisrepresented by individualsatLiberty University between 2015andthepresent.
      Theseincludenllm erousem ailsaswellasam eeting ofSarah Leitnerwith seniorfaclzlty in
      theConnselorEducation and Supervision depnrtm ent- to includeDr.Sosin,Dr.Pride and
      Dr.Deacon and Dr.M yers-in M arch 2017 aswellasasecond m eeting between Sarah
      LeitnerandDr.W arren,Acting Deacon ofthe SchoolofBehavioralSciences,in Fallof
      2017.
          Asan example,in Fall2017 Sarah Leitner,inm eetingw1:1Dr.W arren,provided
      nllmerouswritten and oralexamplesthatcontradicted Dr.W arren'sconclusion in llis

                                                               CO M PLA IN T
                                                             Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 93 of 124 Pageid#: 332

                                                                                 Page93 of123



      rejection ofSarah'sfinalg'
                               radeappeal.However,itappearshedecidednottolookatthis
      information.Asaresult,Dr.W anzn'sdenialofSarah'sappealcontained new Gtinform ation''
      andremsonsforthedenialthathad nevereven been discussed with Sarah,aswellas
      Rreasons''thatwereconkadicted by inform ation SaralzLeiG erhad already supplied toDr.
      W arren.

   354. On anotheroccasion,in Fall2016,Sarah Leitnerrelied on them ultiplepiecesof
      doolmentation,and on LibertyUniversity long standingpolicy,to believethatshew ould be
      given awithdraw ifitbecamenecessary dueto exkem eclcnmstances. W hen extrem e
      circllm stancesdid occurthatDr.Deacon wlâ,aware of,therequestto Withdraw from the
      course wasdenied.Thiswaswholly tmexpected on Sarah'spart,and ifSarah had known
      LibertyUniversitywould chooseto denyherrequestto withdzaw,she ncvcrwouldhave
      enrolled in theclassdueto herongoing fnm ily diY culties.
   355. Sarah Leim ernaturally relied onthe sttem entsofLiberty University faculty,aswellas
      LibertyUniversitym anuals,syllabi,etc.,to believethatshewould receive afairhealing
      throughouttheintem ship process,a11g'
                                          radeappeals,and with otherdepartm entofthe
      University,to includeTitleIX.
   356. Sarah Leitnersuffered ongoingand conthming harm throughout2015to thepresentdue
      to Liberty University'smisrepresentationsdueto Liberty University'sactionsthatwere
      contraryto itsestablished proceduresand indeed,Comm on Law .Thishnrm multiplied when
      Sarah wasderlied,in 2015,perm ission toleave acoercive intem ship site,then denied a
      headngby any partofLiberty Universityto determinewhathad occurred.
   357. SinceDr.Pridewastmwilling to discussthecoerciveinternsllip site asrequiredfordue
      process,Sarah Leitnermsked Dr.Pride,in an em ail,to stop bringing up whathad occurred
      previously. Instead,Dr.Pride,and otherLiberty Ulziversitypersoxm él,conthm ed to blingup
      thepreviousinternship experienceagain and again,m any timesrepeating them is-statements



                                                                CO M PLA IN T
                                                              Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 94 of 124 Pageid#: 333

                                                                                 Page94 of123



      thatpersolmelatthefirstsitehad made. M any ofwhich Sarah couldhaveshown were
      tmtrueifshehadbeen allowedto.
   358. Thiscaused greathnrm to Sarah asitlefthertmablùto leavethepastin thepast- either
      by discussing itwith Liberty persorm eland comingto an tmderstanding,orby burying it-and
      moveforward.
   359. '
        Ihisam otmtedto gaudasSarah had good remson to assllmethatLiberty Urliversity
      would actin accordancewith itsown policiesand proceduresaswellasin accordancewith
      com mon law and w1t11thepromisesithadm adeto CACREP and otheraccreditation boards.

                             Regarding Shield M inistriesdefendants

   360. Shield M inistries,asw ellmsDavid and M elodieTruluckocom mitted fraud utilizing
      deception to depdve SaralzLeim erofherrights.
   361. Shield M iniskies,msw ellasDavid and/orM elodie Tnlluck,asapartofSarah'seffortto
      ensuretheoralpartnersllip between Shield M inistdesand W inc ifewmswritten down,
      received multipletextsand em ails9om Sarah Leitnerinqlliring aboutthe statusofthe
      pnrtnersllip and ifShield M inistdesw antedany additionsorchangespriorto signing.
   362. Afterapproxim ately 3 weeksofinquiry,arotm dJanuary 20*, 2017,Sarah Leitnerw as

      notified thattllisaction requiredboard approvalandthatboard approvalwasrequiredpriorto
      Shield M irlistriesutilizing Sarah LeiG erortheotherintern in any role.
   363. Sarah Leitnernaturally believedthatDavid and M elodieTruluck would actwith integrity
      andtellthetruth to Liberty University,ashehadbeen recomm ended by aformerboard
      m emberand wmsaministerbutinstead they chosetodeceiveLiberty University.
   364. Asaconsequentandproximateresultofthisfraud,Sarah Leitnersuffered hnrm 9om
      2017 to thepresentasaresultofthesem isrepresentations,dueto being unableto complete
      herPbD aswellasin the psychologicaland physicalhealth ofSarah and herfnmily.
   365. Asaresultofthe forgoing,Sarah isentitledto dnm ages,theamotmtto be determinedat


                                                                  CO M PLA IN T
                                                                Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 95 of 124 Pageid#: 334

                                                                                    Page95 of123



         trial

                                                 DZW V CS

      366. Asaconsequentandproxim ateresultofthisfraud,Sarah Leitnersustained greatharm

         andinjtu.
                 ydueto fraudinthem'easoftrauma,psychological,financialhnrm,physicalhealth,
         andthehealth and well-being ofherselfand fnmily mem bers.
            Asaresultofthe forgoing,Sarah isentitled to dnm ages,the nmountto be determ ined at
         trial.

                                                 C ountV

                            Breaeh ofthe covenantofgood faith and fair dealing

                                              A llD efendants

      368. Theforegoing allegationsareincorporated herein by reference.
  .   369. Thefourth district,aswellasVirginiacourts,haveconsistently recognized an implied
         duty ofgood faith and fairdealingin comm on 1aw conkacts.
      370. Forexnmple,in Stony Glen LLC v.Southem Bnnk and TrustCompany,the courtheld
         thatplaintiffshad suo ciently plemsed abreach oftheimplied duty ofgood faith and fair
         dealing by the defendants,whohad acted in bad faith withoutfollowing ordinary andprudent
         businesspractices. Seealso Historic Green Springs,Inc.v.Brandy Fnrm Ltd,32 Va Circ.98

         (Lolzisacotmty 1993),VirginiaVermiculiteLtdvs.GraceandCompany ofConnecticut(156
                   '
         F .3d535-4th circuit1998),andGoodrichCorp.V.BaysysTechs.
                                                                ,LLC (4thcircuit,2012).
                  R egarding D efendants Liberty U niversity,Sosim Pride,D eacon,M oitinho

            Likewise,Liberty acted in bad faith againstusualand prudentpracticesinvolving
         studentsand lmiversitieson many occasionswith Sarah by,interalia,failing toprovide




                                                                    CO M PLAIN T
                                                                  Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 96 of 124 Pageid#: 335

                                                                                Page 96 of123



      Sarah with an im partialttibunalsatld refusingto assistSarah when shewasin extrem isdue
      to an unsafe,hostileeducationalenvironm entin Decem ber2015through February2016.
   372. Plaintiffbelievesmld intendsto show thatone orm oreofthe defendantsLiberty Sosin,
                                                      '
             .


      Pride,D eacon and/orM oitinho breached thecovenantofgood faith and fairdealing.

                          R egarding AIIShield M inistriesDefendants

         Theforegoing allegationsareincorporatedhereinby reference.
   374. PlaintiF believesand intendsto show thatone ormoreofdefendantsShieldM inistries,
      David Tnlluck and/orM elodieTnzluck.breached thecovenantofgood faith and fairdealing.

                                           Dam ages

   375. Asadirect,proximate and foreseeable consequenceofthesebreaches,Sarah'sacadem ic
      and careerprospects,enrningpotentialand reputation havebeen severely hnrmed. Shehas
      sustnined significantdnm ages,includingbutnotlim ited to,dnm agesto well-being,emotional
      andpsychologicaldamages,damageto reputation,past,currentand ftzture econom iclosses,
      lossofeducationaland professionalopportunities,lossoffuturecaieeropportunities,and
      otherdirectand consequentialdnmages.
   376. Asaresultoftheforgoing,Sarah isentitled to dnmages,thenm otmttobedetermined at

      trial,plusprejudgmentinterestandattom ey'sfeesandcosts.




                                                                COM PLAINT
                                                              Leitnerv.LibertyUiversityeta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 97 of 124 Pageid#: 336

                                                                                   Page 97 of 123



                                            COUNT W

                                AIlLiberty University Defendants


    ViolationofAmericanswithDisabilitiesActof1990lasamendedin2008TitleIII(28CFR
    Part36)andSection504oftheRehabilitationAdo
                                             If1973:DiscriminationagainstSarah
                  Leitnerasrelated to her disability & thedisability ofher child
                                                         l
          Theforegoing allegationsareincorporated herein by reference.

   378. Thisdiscrim ination m ay be implem ented throughoutthe PIzD program tlzrough the use of
                                                         1                      ''
      flaw ed rem ediation proceduresand/orspuriousclaim sthata sm dentwas in an unauthorized
      intem ship'' asSarah experienced.
   379. AsaresultofLiberty'sinaction in 2015 and 20 6,Sarah wasforced toreturn to a
      coerciveintem ship site. Tllisinaction by Liberty University m eantDefendantLiberty
      created adisability then penalized Sarah forhaving one.
   380. Sarah had stlffered additionaltrallma dueto themultiple conkadictoryinterpretations
                                                         (
      and/orfallaciousstatementsSarah received from thedefendant.
   381 According to Sarah'semailrecords,in 2016,thelDisability officeatLibertyUniversity
      .


     refusedtoallowSarahtofileacomplaintinviolatioI      nofFederallaw when Sarah soughtto
                                                                         ,

     fileareportbased on the llperceived disability''indivi
                                                         tdualsatherinternsllip sitehad
      ar ibutedto her.
   382. Fourth,Sarah sentm ultiplerequeststo any om ce atDefendantLibertyrequesting any
      departm entthatpossiblv couldhave'Jurisdiction toil
                                                        nvestizateheralleaations. W hen no one
      atLibertychosetolisten,thisincremsedthetrallmald
                                                    1
                                                      theaccompanyingphysicalillness
      Sarah endured.
   383. Fifth,these areonly afew examplesofLiberty'sactionsatzd inactionsthatdeepened the
      tatunathatSarah had enduredthroug,h thepresent. Thistraumaoccurred during internship



                                                                  COM PLAINT
                                                                Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 98 of 124 Pageid#: 337

                                                                                 Page98 of123



      in January and February 2016,bitween internship in springand sllm mer2016,d'lring
      internship in fall2016through February 2017.
   384. Thesemany actionsby defendantLiberty created andm aintained ahostile envizonm ent
                                             '              '
                                    .
      based on disability relatéd discrlmination asSarah attemptedto completeherinternship.
      Thisenvironm entalso doomed Sarah'sattemptsto seek redressthrough thegradeappeals
      process,aswellasinform alappeals,to failure.
   385. In Decem ber2016,Libertyissued açtletterofconcem ''to Sarah. Thisoccurred shortly
      aûerSarah attempted to withdl'
                                   aw âom theinternship dueto fnm ily concernsaswellas
      because ofSarah'sdisability.DefendantLiberty choseto question Sarah'smentalstateby
      statingthatshehad alack ofç'self-regulation'',asm ostany individualwould tmderthesnm e
      circllm stnncesand levelofstress,a si> ofLiberty'sdiscrim ination.
   386. W hileLiberty discriminated agninstSarah forhaving adisability,Liberty also
      discdminated agninstSarah dueto herchild'sdisabilities. Statem entssuch asGtlkepeatedly
      contacted SAO to discusseventsincluding RAbuse''suffered atintem ship and difficulties
      with daughter''- a clearstatem entshowing thatLiberty,through itsdiscrim ination,had
      discounted al1eventsrelatedtotheabuse Sarah endured,withouteven hw estigatingthe
      allegations.
   387. On oraround Jtme 1St,2017,DefendantLiberty choseto disregard Sarah'spleasfor
      additionaltim eto appealwhenherchild wasassaulted fora secondtim ein M ay 2017.Tllis
      reasonablerequestforadditionaltim eforSarah to defendherselfagainstLiberty's
      oukageousàccusationsw asdenied,onceagain showing thatLibertyintended forSarah to
      fail.
   388. Thesem any actionsby defendantLiberty created and m nintnined ahostileenvironment
      based on disability related disczim ination.Thisenvironm entdoom ed Srah'sattemptsto
      seek redressthrough thegradeappealsprocess,aswellasinform alappeals,to failtlre.



                                                                  CO M PLAW T
                                                                Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 99 of 124 Pageid#: 338

                                                                                 Page99 of123



  389. Sarah Leitnerdoesnotknow whatotherdiscrim ination occurred sincethedocllm ents
      received*om FERPA wereincom plete,duplicative,missingentire crhicalperiodsoftim e,
      such asmostof2015 and som eof2016.

                                            D am ages

  390. Asa direct,proximateand foreseeableconsequenceLiberty'sviolation oftheADA,
      Sarah'sacadem ic and careerprospects,enrningpotentialand reputation havebeen severely
      hnrmed.Shehassustained significantdam ages,including butnotlim ited to,dnmagesto
      well-being,em otionaland psychologicaldnm ages,dam agetoreputation,past,currentand
      futtlreeconom ic losses,lossofeducationalandprofessionalopportunities,lossoffuture
      careeropportunities,and otherdirectand consequentialdnm ages.
   391. Asaresultoftheforgoing,Sarah isentitledto dnm ages,thenmotmtto be determined at

      trial,plusprejudgmentinterestandattomey'sfeesandcosts.
                                           C ountW I

                                     M ILiberty D efendants

      Violation ofTitleIX oftheEducation Amendmentsof1972,20U.S.C.j1681etseq.
                               R egarding G ender D iscrim ination

   392. Theforegoing allegationsareincorporatedherein by reference.
   393. TitleIX oftheEducationActAmendmentof1972,20U.S.C.j 1681(a)(1988),also
      known as<TitleW '',providesinrelevantpartçllnjopersonintheUlzited Statesshall,onthe
      basisofsex beexcluded9om participation in,bedeniedthebeneftsof,orbesubjectedto
      discrim ination tmderany education prop nm oractivityreceiving federalmssistance.''
   394. TitleIX isenforceablethrough an implied l'ightofaction affording an individual
      discrim ination dueto llisorhergenderpeclmiary dnmagesand equitablerelief. Thisimplied
      rightofaction isalsoavailablein thecaseofretaliation.

                                                                 CO M PLAIN T
                                                               Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 100 of 124 Pageid#: 339

                                                                                Page 100 of123



   395. LIBERTY receivesfederalflmding in vmiousform s,including,butnotlim ited to federal
      studentloans. LIBERTY hasdiscriminated againstSarah,on thebasisofhersex,through its
      discrim inatory,inequitableimplementation ofLIBERTY'Sappealprocess,rem ediation

      process,andinmanyothercommllnicationsw11.
                                              11Sarah.'FhissubjectedSarahtodifferent
      rulesthanthoseofherm aleclassm ates.

   396. AccordingtoLiberty's0m 121statistics, atthe outsetofthe 2016-2017 year,25% ofstudents

      inthePhD program weremale(e.g.,16/64),while6% oftheapplicantswhowereacceptedand
      enrolleddudngthesnmetimepeziodweremale(e.g.,1/17).Thismaybeevidencethatthe
      newly adm itted and enrolled studentsaresignificantly differentthan theoverallm akeup of
      Liberty PhD CES students- forinstanceifalargerpercentageofwom en are forced to leave

      theprogrnm duetomjustremediationduetogender.
         In Sarah Leitnerv.LibertyUniversity,Dilellw Deacon,Daniel,M oitinho,and Cnmden,
      CivilActionN o.6:19CV00007,acase currently beforethe4thDistdct, the Plaintiffalso
      allegesgenderdiscrimination by individualsinthe CounselorEducation and Supervision
      DepartmentatLiberty University. TM salsolendscredenceto thenotion thatSarah was
      discriminated againstbythe CotmselorEducation and Supervision DeparM entatLiberty
      University.
   398. Justasconcerningaresom eofPresidentFalwell'stweets,in which PresidentFalw ell
      showsabiasagainstttM erroo'' alargely fem alemovem ent.Asoneexnmple,on oraround
      M arch 1StFalwelltweetedthefollowing:Gl-
                                             frlzmpJr.makeçM etoo'jokedllringCPAC panel
      lThel-lill.Ftm paqeldiscussiontoday.ladmire@Donald-fnlmplrforllisboldnessin




   21     ho s://- .libe> .ede ehaviorz-sciences/counselor-ed/o -
   contenVup1oads/sites/19/2018/12/5.1 CES 2017-18 AnnualReport.pdfpage10
                                                                 CO M PLM N T
                                                               Leitnerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 101 of 124 Pageid#: 340

                                                                                       Page 101of123



        spenkingthet1-t1t11!''@LibertyU''22 whilemultiplearticlesin September2019allegeother
        inappropdateactionsagainstwom en23.

   399. Together,these datapointsshow thatLiberty mav besystem atically discrim inatinc
        againstfemalestudentsasitappearsalowerpercentageoffem ale sm dentscompletethe
        program thm1thepercentageoffem alestudentswho begin theprop am .Itisbelieved that
        discovery willleadto additionaldocum entationto show genderdiscrimination occ= ed
        throughoutthe experiencesSarah detailsinthiscom plaint.
   400. TM screated ahostile educationalenvironment,based on genderdiscrimination and
        retaliation,in violation offederallaw.
                                         R egarding R etaliation

   401. Liberty defmesaResponsible employee asIiAny employeewho hastheauthority totake
        actionto redresssexualviolence,thestudentreasonably believeshasauthority,hasbeen
        given the duty ofreporting incidentsofharassmentorotherm isconductz4''.

   402. Notethisstatesççreporting incidentsofharassmentorotherm isconduct''- and doesnot
        sGtetheconductmustbeofa sexualnature. TM sshowsthattmderLiberty'spolicies,the
        tmsafeand hostileeducationalenvironm ent,including the abusethatSarah endttred ather
        firstinternship site shotlld havebeen reported and investigated in January orFebruary 2016 -
        notir ored orcalled alleged GGabuse''orstated in written docllmentsas&Gabuse''.
   403. ThebehaviorthatSarah endtu'
                                  ed atherfrstinternsllip siteonly rem ained asalleged
        and/orttabuse''dueto Liberty'sinadion in reftzsingto investiaasewhathad occurred.




   22       hc s://- iter.coe l
                              'ee alwelll
                                        'r/stams/l101679980642209792 aswellasan exampleofnewsreporting:
   he s://leMll.coe logsllog-bdee g-rooe news/43zz34-M p-jr-makes-metoo-joke-dchg-cpac-panel
   23ho s://w w.politico.coe magazhe/stol/zolg/og/og/jen -falwell-libeo -universil-loans-zz7g14
   24        hlps'
                 .//- .libeo .edititleifindex.cfm ?plD=334l4 aswellas
   he s. .//- .libeo .edi medii lzz6& ibehy ulversil Discrl'm l'nation H r assm ent r d sexu
                                                 -           -                -            -    -

   al M isconduct policy.pdf
                  -



                                                                      COM PLA W T
                                                                    Leim erv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 102 of 124 Pageid#: 341

                                                                                     Page 102 of123



   404. N otethatany RResponsible employee''wmsrequiredto report,thusrequiring Libertv to
      taketheil tiative.ln otherw ords,Libertyw asnotto waittmtilSarah,in herextrem edistress
      and physicalillness,fm ally realizedthatthebehaviorwasreportable.
   405. TheUrliversity wmsresponsibleto help Sarah 5lereportsand nottreatherreportswith

      extremeskepticism,asiftheywantedSarahtojustEGgoaway''.Thetmiversity'sattitude
      seem sto havebeen typified by aFall2018 email,which claimedthatSarah hadhad adequate
      chanceto subm itareportto TitlelX,com pletewith asmiley face.Thisexnmple showsthe
      callousdisregardthatLiberty University placed on Sarah'sTitleIX clahn,aswellasrelated
      m atters.

   406. N otethatDefendantSosin,in Sllm mer2018,upon seeing Sarah'sem ailswhereshe
      described herenvironm entatthe& stsiteastmsafe,fileda report,thusshowing Defendant
      Sosin had a similartmderstanding ofLiberty'spoliciesand thelaw. How ever,Liberty also
      hadtheProvostrespond totheem ail,telling Sarah a11academ ic appealswereover,when
      Sarah'sem ailhad noteven centered on academ ic appeals,anotherattemptatintim idation.
   407. However,in 2016,theTitleIX om ce atLiberty University had refused to allow Sarah to

      fileacomplaintbyfalselystatingitdidnothavejurisdiction.In2018itprematttrelyclosed
      Sarah'scom plaintbecause Sarah had apparently notresponded qlzicldy enough dueto her
      hospital'shospitalization and suygery. Sarah wasreassm ed viaem ailthatitcould be
      reopened atany time. W hen itwmsre-opened,accordhv torecordsreceived âom FERPA it
      appearsthere-opening wasneverrecorded in Liberty'sdatabmse.AltoRether.thesearemore
      exnmplesofretaliation and an environm entofintim idation.
   408. Throughout2018,in violation oftheLibertvUniversitv Discriminatiom Harassm ent.and
      SexualM isconductPolicy25Sarah wasnotallowed to speak to any TitleIX investigator.




          he s://-   .libeo .edèmediilzz6& ibeo University Discrimination Harassment and SexualM iscon
   duct Policy.
              pdf
                                                                     COM PLAINT
                                                                   Leimerv.Liberty University etal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 103 of 124 Pageid#: 342

                                                                                      Page 103 of123



      Thiscombined with Liberty''
                                spreviouskeatm entofherTitleIX complnin in 2016,posedan
      insurmotmtablebnrrierduetothetraum aoftheviolation.
   409. 1.
         n Febnlary 2019,Liberty didnoteven acknowledgereceiptofSarah'sTitle IX
      com plaint.
   410. Libertyhasretaliated againstSarah forsubm ission ofaTitleIX complaintthrough its
      inabilityto allow Sarah to subm itaTitleIX report,itsextreme skepticism,and in many other
      Ways.
   411. ln disciplinary proceedings,theUi versitym ustprovideafairand equitableprocess-
      notonethatisarbikary and capricious- fortheaccusedand Rmustform ulate,interpretand
      apply itsrulesso astoprotectacadem icfreedom and 9ee speech rights.''Additionally :%
      both publicandpdvateschools,additionalorseparate rightsmay becreated for...students
      by ....institutionalregulationsand policies,such as ...sm denthandbooks...'' ttM oreover,in
      regulating theconductofitssm dentsand facultyto preventorredressdiscrim ination

      prohibitedbyTitleIX (e.g.,respondingtoharmssmentthatissum ciently sedousastocreate
      ahostileenvironment),aschoolmustformulate,interpretandapply itsrulessoastoprotect
      academicgeedom and 9eespeechrights.''26

   412. DefendantLiberty itselfcreatethishostile educationalenvironm entasdetailed above.

   413. A lmiversityviolatesTitleIX regulationswhenitsubjectsstudentsRto separateor
      differentrulesorbehavior,sanctionsorotherkeatment.-.''(C.F.R.1211.4000944)..
   414. The above eventsevidencethatSarah,a fem ale student,wastreated differently,toher
                                                                                $
      detriment,on mlzltipleoccasion dueto hergenderand dueto retaliation forherattem ptsto
      submitaTitleIX com plaint.
   415. DefendantLibertyfurtherviolated TitleIX by failing to accord Sat'ahtheopporttmityto
      completesubmissiono?aTitleIX casetbroug,
                                             hitsTitleIX office.



          ho s://wwwz.ed.cov/abouvoo ces/lislocr/docs/shguide.html.
                                                                        CO M PLM N T
                                                                      Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 104 of 124 Pageid#: 343

                                                                              Page 104of123



   416. DefendantLibertyviolated TitleIX by notkeeping aTitle IX com plaintconfidentialand
      indeed,by sending an em ailtoalertoneofthe defendantsthatacasewasbrewing.
   417. DçfendantLibertyviolated TitleIX by noteven giving Sarah a sllmm aryofthe
      allegationsagainsthersothatshe couldprepare asuflkientdefense.
   418. Liberty did notfollow thepreponderance ofevidencestandard on multipleoccasionsasit
      refusedto allow Sarah to completethe subm ission ofaTitle IX com plnl
                                                                          'nt. Thepower
      differentialbetween Sarah and heraccusers,aswellasintimidation,served asafurther
      bnrrier

   419. DefendantLibel!ydidnotsendalldocllmentationasrequiredforaFERPA request.This
      isevidentbecauseofm issing attachm ents,aswellasalm ostNO docum entsreceived about
      Sarah'sreportsto DefendantLiberty abouthow shewasunsafe atthebrig.
   420. Theseseveredenialsofdueprocess-pervasiveandobjective-denied Sarah equalaccess
      to education asTitleIX guarantees.

                                           Dam ages

   421. Asa direct,proxhnateand foreseeable consequenceofthisdiscrim ination,Sarah's
      academicand careerprospects,enrning potentialand reputation havebeen severely hnrmed.
      Shehassustained significantdnmages,including butnotlim ited to,dnm agestowell-being,
      em otionaland psychologicaldnmages,dnm ageto reputation,past,currentandfuture
      econom iclosses,lossofeducationalandprofessionalopportunities,lossoffuturecareer
      opporttmities,and otherdirectand consequentialdnm ages.
   422. Asaresultoftheforgoing,Sarah isentitled to dnm ages,the amountto be determ inedat
      trial,plusprejudpnentinterestandattorney'sfeesandcosts.




                                                               CO M PLA IN T
                                                             Leim erv.Liberty Uxliversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 105 of 124 Pageid#: 344

                                                                                  Page 105 of123



                                            CountV111

                     D efendants Liberty,Sosin,D eacon,Pride,and M oitinho

                                            N egligence

   423. The foregoing allegation
                               'sareincorporated herein by reference. Plnintiffbelievesand
      intendsto show thatoneormore defendantsbreached theduty ofcare.
   424. The breach oftheDefendant'sduty isdoubly significantforDefendantsSosin,Deacon,
      Plide andM oitinhowho arelicensed counselorsin thèstateofVirginia,who arebotmd to
      follow theethicalcodeofconductofthe Am erican Counseling Associationz;and ofthe
      VirginiaBoard ofCollngelingz8, including a11applicablelawsandregulationsofthestateof

      Virginia.
   425. DefendantsLiberty,Sosin,DeaconoPride,and M oitinho owea duty ofcareto Sarah.
      Such dutiesinclude,withoutlimitation:
             d. a duty ofremsonablecare in hiring and retaining qualised employeesto conduct

                  fair,justandimpartialinvestigations,inTitle1X,disability,academicand
                  disciplinary m atters;
             e. a duty ofcarein lziling andretaining counseling-progrnmsfaculty who are
                  professionalcompetentptlrsuanttotheACA 'Scodeofethics;
             f. A duty ofcareto enstlrefaculty and otheremployeeswho hold powerand
                  authorityto determineastudent'sguiltorinnocence areproperly t'
                                                                               rainingand
                  professionally com petentto do so.
             g. A specialduty ofcareexisted dueto the expertknowledgeoftrallmathatm any in
                  theCES departmentpossessed.




          he s://- .coc selhg.ore owledge-center/ee cs#zol4code
          he s://- w.A p.vkgH a.gov/coc see F
                                                                    COM PLA IN T
                                                                  Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 106 of 124 Pageid#: 345

                                                                              Page106 of123



             h. A dutyofcareto recognizethatordinaryfactllty,arenot,in almostevery case,
                 trained investigators.Thus,DefendantLiberty hasan obligation to ensuretrained
                 investigatorsareutilizedwhen appropriate.Theinvestigatorsm ustbetrained in
                 Title1X ,disabilitylaw,llighereducation law,and thelike.N otean employer
                 m ay benegligentwhen orifitmssignsemployeestopositionsordutiesforwhich
                 they havehad no priorexpedence fort'
                                                    raining. See,e.g.,Grotev.M eyersLand
                 and Cattle Co.,a 1992 case in which aranch ownerwasfotmd negligentwhere all

                 adolescentemployeewasinjuredwhenannnimalkickedtheboyinthehead;
                 W elshM antlfactuting,DivisionofTextronlnc.,v.Pinkerton'slnc.(474A.2D
                 436,R.I.,1984),inwhich an employerwasfotmdnegligentforfailureto
                 superviseand/ortrain employeesfortheassignedtasks.
             i. Liberty Uiversityhasadutyofcareto protectstudentsin thelightofevidence

                 thatoneormorefactlltymember'sjudgmentmayhavebeenimpairedasaresult
                 ofbias,contlictofinteresi,biasedresultsduetolackofadequateinvestigation
                 and/orlack ofclearpoliciesandprocedm es,orany otherreason.
   426. A ssuch DefendantsLiberty,Sosin,Pride,Deacon and/orM oitinho breached thei.
                                                                                  rduty of
      careto Sarah.
   427. In Sarah'scase,DefendantLiberty had aduty to actto rem ediateand/ordismiss
      professorswho evidence showsacted unprofessionally towardsSarah and/orotherstudents.
      SeeSoutheastApnrtm entsM anagem entlnc.v.Jack-man,257 Va.256,513 S.E.2d 395

      (1999).
   428. ln an appealdirectly toDr.Pride and Dr.Sosin datedM arch 15,2016,and referenced
      above,Sarah listed som eindustrybestpracticesthatthe sitedid notobserveandneitherdid
      Liberty. ThefollowinglistofACES29andAPA practicesthatwerenotobservedby




          Association ofCounselorEducation and Supervision
                                                                CO M PLAIN T
                                                              Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 107 of 124 Pageid#: 346

                                                                                 Page 107 of123



      DefendantLiberty,Sosin,Ptide,Deacon and M oitinho,between 2015 and thepresent,som e
      even asrecently as2018:

            j. TheACESBestPracticesemphasizetheimportatlceoftheworkingallianceanda
                supervisor/superviseerelationshipthatislGcollaborativeandegalitadan''(1.c),the
                importanceutilizingasupervision contract(8.a),theimportanceofbalancing
                KEchallenging and supportive''and Etclèar''feedback thatisconstructive...specific,
                concreteanddescdptive''(3.a& b),thatthesupervisormustrecognizethat
                Rsom elevelofcontlictisinevitable..,'',andthatthe supervisorm usthandletllis
                conflictin çtproductiveways''(5.b),thatthesupervisorGGattendstostrains,gaps
                and/orrupturesinworldngalliance''(5.b),thatthesupervisorGGelicits''andis
                opentofeedback (5.b),thatthesupervisordiscussessuperdseestrengthsaswell
                aslimitations(7.c,9.a),thatthesupervisorisattentivetothepowerdifferential
                (5.c),thatremediationmustincludeltclearobjectives,reqtèements,atimeline,
                andconsequences''(9.d),andthattheSupervisorhmstheçlcouragetobe
                imperfect''anddoesnotreqtliresuperviseestobeperfect(11.d).
            k. similarguidelinesf'
                                 rom the APA30em phasizethe supervisoryrelationship and ks
                link to themssessment,evaluation and feedback ofsuperdsees3l. These

                guidelinesamplifytheACA BestPracticesby requiring GGopennessand

                transparency''(E.1),thatmultiplecotmselingsessionsshouldbeincludedinan
                evaluation(E.2 & 3),thatfeedbackshouldbeGGdirect,clear,andtimel
                                                                              y,
                behaviorally anchore4 responsivetosupervisees'reactions,andmindfulofthe
                impacton theJwpcrvfé'
                                    t?ryrelationsh+ ''sothatê'evaluation isnotasurprise''
                W .Jz),highliglztthepossibilityofsuperviseeLGdemoralization''(E.3),the



         AmericanPsychologicalAssociation
         he t//apa.org/aboufpolicy/guidelles-supervision.pdf
                                                                 COM PLAW T
                                                               Leitnerv.LibertyUniversityeta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 108 of 124 Pageid#: 347

                                                                              Page 108 of123



                emphasizingimportanceofthepowerdiferential(C,C.3),andbyempathizing
                theimportanceofacollaborativerelationship(ExecutiveSllmmary).
                Am erican Cotmseling Association 2014 etllicscode ism andatory and hasm any
                applicableportiollsascitedthroughoutthisdocument.
   429. W hen Sarah Leitner,on multipleoccu ions,sentalistingofstandardsthe sitedidnot
      meet,thisprovided LibertyUniversitynotice,requiring an investigation.

                                           Dam ages

   430. Asadirect,proximateand foreseeableconsequenceofnegligence,Sarah'sacademicand
      careerprospects,enm ingpotentialandreputation havebeen severely hnrm ed. Shehas
      sustained signifcantdamages,including butnotlim ited to,damagesto well-being,em otional
      and psychologicaldnm ages,dnm ageto reputation,pmst,currentand ftlttlreeconomiclosses,
      lossofeducationaland professionaloppoe mities,lossoffuturecreeropporttmities,and
      otherdirectand consequentialdnm ages.
   431. Asareslzltoftheforgoing,Sarah isentitled to dnmages,thenm otmttobedetermined at

      trial,plusprejudgmentinterestandattomey'sfeesandcosts.
                                           counttx

      DefendantsLibery Sosin,Pride,Deacon,M oitinho,ShieldM inistries,Truluck and
                                            Truluck

                                          D efam ation

   432. The foregoing allegationsareincorporated herein by reference.

   433. tr efnmation isIGtheoffenseofhzjtuingaperson'scharacter,fnmeorreputationbyfalse
      andmaliciousstatements...''12A M .J.Libeland Slanderj2(2014).Tostateaclaim for
      defnmationunderVirginialaw,aplaintiffitmustshow (1)publication,(2)ofanactionable
      statementw1111(3)recklessintent.Echtenknmpv.Loudon CotmtyPublicSchools,263F.

                                                               COM PLAIN T
                                                             Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 109 of 124 Pageid#: 348

                                                                              Page 109 of123



      Supp.2d 1043,1061(E.D.Va2003).&%obeEactionable',thestatementmustnotonlybe
      false,butdefnm atory,thatit,itmustGEtend so tohnrm thereputation ofanotherasto lower
      him intheestim ation ofthecom mlmity orto deterthird personsfrom associated ordealing
      with h1
            'm .''Echtenknm p,suprw quoting Chapin v.Knight-m dder,Inc.,993 F.2d 1087,1092,
      4* Circuitcourt, 1993.Eichtenknmp,supraalsosaysdetamatorystatementstl
                                                                          arethosethat
      m aketheplnlntiffappearodious,infnmous,orridiculous.''
   434. Sarah Leitner'sdismissalf'
                                 rom the Liberty CES progrnm werethedirectresultof
      DefendantsLiberty,Sosin,Plide,Deacon,M oitinho,ShieldM inistries,Tnzluck and Tnlluck
      individualmzd corporatedefnmation ofSarah'scharacter,professionalcom petence,clinical
      skillsand integrity in amalicious and intentionalm atter.TheAIIIextentofthesetmtrue
      statem entswerenotlcnown tmtil2019 when thestatem entsweresentto Sarah through the
      FERPA process.
   435. Below are afew exnmplesofthem alicious,intentionaland misrepresentation ofSarah
      LeiG er'scharacter,integrity,clinicalsldllsandprofessionalcompetenceatShieldM inistries:
             m .Forinstance,oneorm ore Slzield M inistriespersonnelclnim ed toD efendant
                LibertythatSarah had representedherselfasan Ragent''ofShield M inisG es.
                SinceSarah haspapem ork,si> ed by each and every individualthatshe
                cotm seled,stating thatshewasan intem forW in4Life,itwasvery clearthatSarah
                wasN OT an agentofShield M inistriesatanytim e.Thusthisisaspuriousand
                defam atory accusation forwhich Sarah wisnotgiven an opportunityto respond,
                asSarah didnotknow ofthisallegationuntilFebruary 2019. Shestilldoesnot
                know the circllm stancesDefendantswererefeningto.
             n. A second allegationsby one orm oreindividualsatSllield M inistriestoDefendant
                Libertyincluded additionalvague,spuriousand defam atory allegations,such as
                thatSarahwasspeaking to avoltmteerwhen Truluck and/orTruluck werenot
                available. '
                           FheçEvolunteer''wasathen-m emberoftheBoard ofShield M inistries

                                                               COM PLA INT
                                                             Leitnerv.LibertyUniversityetal.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 110 of 124 Pageid#: 349

                                                                              Page 110 of123



                thatSarah had been instnlcted to speak to ifTruluck and/orTnzluck were
                tmavailàble. Sincedetailsarenotavailable,Sarah m ay havebeen attemptingto
                secure adifferentroom to seeclientsasTruluck and/orTnlluck often were
                utilizing theroom when Sarah hadpriorauthorization to counselclientsthere.
                Regardless,shweno onef'
                                      rom Shield M inistriesorLiberty Ulversity ever
                broughtthisup to Sarah,Sarah hashad no chance to presentherside ofthe story.
            o. Shield M inistries,Tnzluck and Truluck m ay also havedefam ed Sarah Leimerto
                othersasSarah Leitnerlcnowsofan oralcom mlmication between Truluck and a
                third party,herminister.
            p. Duetothewidespread confllsion and chaosatShieldM inistdes,Sarah doesnot
                know who sentsom eoftheem ailsthatweresentto herfrom the Shield M inistries
                account. Some werenotsigned and m ultiplepeople appearto havehad accessot
                to the account.
   436. Below aresom e exnmplesofthem alicious,intentionalmisrepresentation ofSarah
      Leitner'scharacter,integrity,clinicalskillsandprofessionalcompetence by Defendants
      Liberty,Sosin,Pride,Deacon and M oitinho:
            q. Sarah Leitner'snon-Academicincidentreport,the contentsofwhich arenot
                known asthereportwasom itted 9om thedocllm entsSarah Leitnerreceived âom
                LibertyUniversitythrough herFERPA request,containsoneormoredefam atory
                allegationsagainstSarah Leitner.Theexistenceofthenon-Academ icincident
                reportwashidden f'
                                 rom Sm'ah Leitnerpriorto 2019.
                DefendantsLiberty,Sosin,Pdde,D eacon andM oitinho intentionally defam ed
                SarahLeitnerthroughmultipleinjuriousand/ortmtruestatementstoother
                defendantsaswellasto others,includingPresidentFalwelland ProvostHicksin
                Summ erandFall2018.'I'
                                     hefullextentofthesestatementswerenotlcnown until
                2019.


                                                               CO M PLAIN T
                                                             Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 111 of 124 Pageid#: 350

                                                                                Page111 of123



            s. In Summ erandFall2018,when Sarah Leim erattempted to discussLiberty's
               inabilityto allow herto subm ita TitleIX cmse,falsearid defnm atory statem ents
               werem adeby one,orm ore oftheLibertyD efendants.
               Asaresult,oneormore individualsbrokeconfidentiality with ProvostHicksin
               theSummerof2018 by discussing Sarah'srequestto ask Libertyto undertakea
               new TitleIX hwestigation.
            u. W hen Sarah wastmableto subm itdetailswithin ten daysofconu ctw1111TitleIX
               in 2018,thecasewmsautom atically closed.W hen Sarah askedto re-open the
               case,due to herhusband'shospitalization and stlrgery,thiswasallowed,butthe
               re-openingw asnoteven been docllm ented in theTitleIX databasesasreleased
               through the FERPA process.'Fhisappearsto beone ofm any tim esin which
               Sarahwasdeniedopporttmityto submitaTitleIX case,whiletheinstitmiontold
               senioroffcials,possibly including Jerry Falwell,thatSarah had opporttmity to
               subm itcomplaints.
               BecauseofDefendantLiberty'srefusalto conductan oralinterview ofSarah as
               required by Liberty'spolicy and Liberty'srequirem entthatSarah answerin a
               foreshortened period oftim e,Sarah waàunableto subm itanythingthatm et
               DefendantLiberty'sM gh slandardseventhough DefendantLiberty often took the
               smne length oftim eto even answeremailsaboutTitle1X .
            w. Despitethis,an emailbetween two Liberty employees,dated sGtesçThat'swhat
               shesays@ ''msifitwasçlfnnny''thatSarah wastmableto submita complaint
               tmdertheseeonditions.Thisconversation between two individuals,oneofwllich
               Sarah had noteven corresponded with,again showshow Sarah wmsdefamedto
               individualsHnknown who m ay havehad an effed on Sarah'scase.
            x. Sarah'scasewasfurtherundermined bv DefendantLiberty'swlzistleblowing
               ofsceinFall2018,who prom ised Sarah confidentiality whilefom ardingher

                                                                COM PLA IN T
                                                              Leitnerv.Liberty Ulziversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 112 of 124 Pageid#: 351

                                                                                   Page 112 of123



                   emailstootàersintheUniversitynotingonlyFYI....Tllislikely impededSarah's
                   attemptstobring saféty andrelated issuesto Jen'y Falwell'sattention in Fall
                   2018.
                   DefendantLibertyclaimedtotheIRSinitsform 990(201732)tohavea
                   wllistlebloWing policies. However,based on em ailsSarah Leitnerreceived âom
                   the wllistleblowing offce,the tçwhistleblowing''officedoesnotentertain
                   W histleblowingcom plahts,butinstead sendsindividualsto otherofficeswithin
                   DefendantLiberty. Since Sarah LeiG erwenttothewllistleblowing office
                   precisely becausetheseofdcesdidNOT do duediligence,tlzisdefeated the point
                   ofhaving awhistleblowing office.
               z Jeny FalwellFall2018to Sarah LeiGer,viaemail,thata1lissueshad been
                   adequately investigated wasaconclusion based on defnm atory inform ation.

                                               Dam ages

   437. Asadirect,proximateand foreseeableconsequenceofDefendantLiberty,Sosin,Pride,
      Deacon,M oitinbo,ShieldM inistries,Tm luck and Truluck'sconduct,Sarah'sacademicand
      careerprospects,enrning potential,and reputation havebeen severely hnrmed. Shehas
       suffered significantdamages,including butnotlim ited to,dnmagestoreputation,her
      physical,em otionaland psychologicalwell-being,pmstand future econom iclosses,lossesof
      educational,professionaland careerprospectsand opportunities,and otherdirectand
       consequentialdnmages.
   438. Asaresultofthe foregoing,Sarah isentitled to recoverdnm agesin an nm ounttobe
       determined attdal,plusprejudpnentinterestandattom ey'sfeesandcosts.




   32CharityNavigator.org
                                                                   CO M PLAIN T
                                                                 Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 113 of 124 Pageid#: 352

                                                                              Page 113 of 123



                                           CountX

                                        A llD efendants

                                       D efam ationper se

   439. Theforegoing allegationsare incorporated herein by reference.
   440. Som edefam atory statem entshavellistorically been deem ed so vilethatdnm ageswould
      bepresumed.Theseincludeç1(1)W ordsimputingthecommission ofacrimeofmoral
      turpitude,(2)wordsimputinginfectionwithacontagiousorloathsomedisease,(3)words
      imputing an llnGtnessto perform thedutiesofan ofdce oremploymentofprost,orlack of

      integrityinthedischrgeofsuchduties,(4)wordsprejudicingaperson inhisprofessionor
      kade.''Fleming v.M oore,221Va.884,889,275S.E.2d632,635(1981);seealsoShuppe
      v.Rose'sStores,Inc.,213Va.374,376,192S.E.2d766,767(1972)9
   441. Thepresentcasehw olvesstatem entsand allegationsthatinvolvethelatertwo elements:
      W ordsimputing Sarah'sunfiG essto perlbrm ancethe dutiesofadoctoralsttzdentin a
      counseloreducation and supervision prop nm and asaprofessionalcounselor,researcherand
      advocatedueto an alleged lack ofintegrity and professionalcompetencein the discharge of
      such duties.
   442. Thesettspecialdnm ages''havebeen found by the Supreme CourtofVirginia,in Flem ing
      v.M oore,supra,to includetiemotionalupsetand embarrassm ent.''. Sarah hassuffered
      emotionalupsetand embarrassmentdueto the defnm ation ofherprofessionalcharacterand
      com petence.
   443. Virginiacourtsapply anegligencestandard todefam ation claimsbroughtby pdvate
      figtlresseeking compensatory dam ageswhen theallegedly defamatory statem entm akes
      substantialdangerto reputation apparent.Ifsubstnntialdnm agetoreputation isnotapparent
      the actualm alicestandard applies. See The Gazette,Inc.v.Harris,325 S.E.2d 713,725

      (1985).Actualmaliceinvolvessutementsthataremadewith çllmowledgethatitwasfalseor

                                                               COM PLAINT
                                                             Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 114 of 124 Pageid#: 353

                                                                                Page 114 of123



      with recklessdisregard ofwhetheritwmsfalseornot''N ew York TimesCo.v.Stlllivan,376

      U.S.(2790280),84S.Ct(725-726).
   444. Plaintiffbelievesand intendsto show defendants,including defendantLiberty,defnmed
      Sarah,asrecently asFall2018.
   445. DespiteSarah'splemseand docllmentation torefm ethedefamatory claim s,Liberty
      neverthelessreftzsed to actto restore Sarah to theCES program orto disciplineany ofthe
      defendantswho arelicensedprofessionalcounselors.
   446. M oreover,on multipleoccasions,includingin Fall2018,oneormoredefendantsmade
      oneormore defam atory statem entsto individualsto includeFalwell.Forinstance,in Fall
      2018 Sarah speciscally addressed the lack ofinvestigation ofherclaim s,including Liberty's
      refusalto allow Sarahto leave ahnrmfuland tm safeinternship environm entto Dr.Falwell.
   447. Reportsmadeto Dr.Falwellinvolved inform ation thatwasknown to beincorrectby one
      orm oredefendants. Sarah,herextem aland sitesupervisorhad a11endeavored to give
      defendantsadditiènalinformation thatwasignored orrefused,and in fact,in Febnlary 2017
      had refused to listen when itbecnm eevidentthatSarah'ssite supervisorhad notbeen
      consulted pdortotheerroneousreportsDeacon had m adeto DefendantSosin. Dr.Sosin,by
      herown admission also m adethesame allegationsto lmspecised ttlleans''.Dr.Deacon had
      notallowed Sarah to presentm ore evidencein herdefense,such astheemailsto Sllield
      M inistriesâom W in4Life. W hen Sarah endeavored to correcttherecord,emailsfrom one
      Defendant,Dr.Sosin,told Sarah thedecision wasmadeand notto appeal.Near
      simultaneousem ailstold Sarahto includetheirlform ation Defendantshad neglected to
      includein theappeal.ltisevidentf'
                                      rom thesestatem entsthatthedefendantsdid noteven
      considerthisinform ation. Thedefendantsdid noteven includethisinformation in Liberty's
      outrageousand inaccm ate çGsum maryofAcadem icEventsLeadingto M s.Sarah Leitner's

      Dismissal''aswellasLiberty'sflawedlTimelineofTitleIX Activit/'.



                                                                 COO LAIN T
                                                               Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 115 of 124 Pageid#: 354

                                                                                  Page 115 of123



      448. Assuch,DefendantsLiberty,Pride,Deacon,Sosin and/orM oitinhoknew thatSarahhad
         practiced ethicalbehavior,thatan investigation had notbeen completed,and thatSarah's
         expulsion had notfollowedtheguidelinesin theinternship manual,yetchoseto knowingly
         giveDr.Falwelland othersincorrectand libelousinfbrm ation aboutSarah. Other
         information notgiven to Sarah when sheasked fordocllmentation 9om DefendantLiberty
         tmderFERPA,such asthemissingIncidentReport,also may haveinfluenced thecase so as
                                                                                      .



         furtherdefam eSarah.
  '

      449   Itislmknown ifanyonefrom Shield M inistriescom mitteddefamationrcrseaboutSarah
         Leitnerto Liberty University 9om M arch 2017to thepresent. IfLiberty Universify
         defendantsdidNOT contactShieldMinistriesdllringtllistime,thiswouldbeasevereiackof
         consideration to ap ade appeal.
      450. Atlemstoneindividualattempted to contactLiberty Universityviatelephonedtuing the
         appealspedod in orderto disputetheallegations,Dr.CharlotteM urrow-Taylor,Professor
         Em edtusataCACREP accredited cotmselingprop nm atClem son University.No oneat
         DefendantLiberty retlm led hercalls. Dr.CharlotteM urrow-Taylordid send aregistered
         letterto Dr.W arren to provideadditionalinform ation duetothe severity ofthedefam ation
         anddefamationpersethathad occurred.N o responsewasreceived 9om D efendantLiberty.

                                               D am ages

      451. Asa direct,proxim ateand föreseeableconsequenceofthisdefnm ation,Sarah'sacadem ic
         andcareerprospects,enrning potentialand reputation havebeen severely hnnned. Shehas
         sustained significantdnmages,including butnotlim ited to,dnmagesto well-being,emotional
         andpsychologicaldam ages,dnm ageto reputation,past,currentand futureeconomiclosses,
         lossofeducationalandprofessionalopportunities,lossoffuture careeropportunities,and
         otherdired and consequentialdnmages.




                                                                   COM PLA INT
                                                                 Leitnerv.LibertyUniversityeta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 116 of 124 Pageid#: 355

                                                                             Page116 of123



   452. Asarestlltoftheforgoing,Sarah isentitledto dnm ages,thenmotmtto be determ ined at
      trial,plusprejudgmentinterestandattomey'sfeesandcosts.
                                            CountM

                                       A LL D EFEND A N TS

                                Civiland Statutory Conspiracy

   453. Theforegoing allegationsare incorporatedherein byreference.Plaintiffbelievesand
      intendsto show thatm oreth% oneofthe defendantswasinvolved in acivilconspiracy
      againstPlaintiffSarah Leitner.
   454. Sarah assertsaclnim ofciviland stamtory conspiracy againstallDefendants.
   455. Defendantsengaged in concerted action,with legalm alice,thatresulted in dnm ages.

      Sarah'sreputation,business,andprofessionhavebeeninjtlredbyDefendant'sactions.
                                            Dam ages

   456. Asa direct,proxim ateand foreseeableconsequence ofthisconspiracy,Sarah'sacadem ic
      and careerprospects,earning potentialand reputation havebeen severely hnnned. Shehas
      sustained significantdnm ages,including butnotlim ited to,damages'
                                                                       towell-being,em otional
      and psychologicaldam ages,dnm ageto reputation,past,currentand futtu'eeconomiclosses,
      lossofeducationalandprofessionalopporttmities,lossoffuture careeropporttmities,and
      otherdirectand consequentialdnm ages.
   457. Asaresultoftheforgoing,Sm'ah isentitledto dnm ages,thenm ountto bedetermined at

      trial,plusprejudgmentinterestandattomey'sfeesandcosts.




                                                               COM PLA W T
                                                             Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 117 of 124 Pageid#: 356

                                                                               Page 117 of123



                                           CountM I

                                        A llD efendants

                          IntentionalInniction ofEm otionalD istress

   458. Theforegoing allegationsareincop orated herein by reference. Plaintiffbelievesand
      intendsto show thatoneorm ore defendantsinflicted em otionaldnm AgeagninstSarah.
   459. TheVirginiaSupreme Courthasrecognized intentionalinflection ofemotionaldiskessas

      acauseofactionin Womackv.Eldridge,210S.E.2d 145(1974).ln Womack,the courtheld
      thatfourelementsm ustbeproved to esGblish an intentionalinfliction ofemotionaldistress:

      1)theconductwasintentionalorreclcless;2)theconductwasoukageousorintolerable;3)
      therewasacausalcozmection between theDefendants'sconductand therestllting emotional

      distress;and4)theresultingemotionaldistresswassevere.1d.At148.
   460. ThisComplaintdetailseach ofthesereqtlisiteelem ents. Indeed,DefendantLiberty,
      Pride,M oitinho,Deacon,Slzield M inistdes,Truluck and Truluck'sconducttoward Sarah
      Gthasbeen so outrageousin character,and so exkem ein degree,asto go beyond a11possible
      botmdsofdecency,and to beregarded asatrocious,and utterly intolerablein acivilized

      commlmitp''Russo241Va.23,27(1991) (quotingRestatement(SeconQ ofTortsj46cmtj
      (1965$.SeealsoBairdv.Rose,192F.3d462(4thCirc.,1999).
   461.. The actionsofDefendantLiberty,by and through itsCES facultyPride,Deacon,Sosin,
      and M oitinho,w erewillfuland intentionalon m any occasions,including itsactions
      throughout2015to 2018.
   462. TheactionsofDefendantShield M inistries,by andtlzrough itsagentsTruluck and
      Tnlluck,werewillfulandintentional.
   463.   DefendantsLiberty,Pride,Deacon,Sosin and M oitinho,knew orshould haveknown
      thatitsactionsin finding Sarah responsibleforitsfaculty m ember'spatently frivolousand
      tmtruecharges,in creatingand conducting a ftmdnm entally flawedprocesses,andin

                                                                COM PLM NT
                                                              Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 118 of 124 Pageid#: 357

                                                                                Page 118 of123



      sanctioning Sarah by effectively labellingherasprofessionally im paired,unethicaland
      incom petentwould cause Sarah severeem otionaldistress.Russo,supra.
   464. DefendantsShieldM inisu es,Truluck and Truluck,knew orshould havelcnown thatits
      patently tmtruedescriptionsofSarah'sbehaviorto Liberty Defendants,would causeSarah
      severeem otionaldiskess.Russo,supra.
   465. Theconductofal1Defendantswasextrem eand outrageous,beyond theboundsof
      decency,andutterly hztolerablein acivilized comm unity.

                                            Dam ages

   466. DefendantsLiberty,Pride,Deacon,Sosin,M oitinho,ShieldM inistries,Truluck and
      Truluck'sconductwasthedirectand proxim atecauseofSarah'ssevere emotionaldistress.
      Shehasexpedenced PostTrallmatic Stressdisorder,nnxiety,depression;inability to sleep
      through thelzight,and hasexperienced severem edicaleffects.
   467. Asadirect,proximateand foreseeableconsequenceofDefendantsLiberty,Pride,
      Deacon,Sosin,M oitinho,Shield M inistries,Truluck and Tm luck'saforem entioned conduct,
      Sarah'sacadem ic and creerprospects,enrningpotential,andreputation havebeen severely
      hnrmed. Shehassustnined signifcantdsm ages,includingbutnotlimited to,severe
      emotionaldistress,damagestophysicalwell-being,emotionalandpsychologicaldistress,
      dnmagestoreputation,past,currentand ftltureeconomiclosses,lossofeducationaland
      professionalopportunities,lossoffuturecareerprospects,and otherdirectand consequential
      dam ages.
   468. A saresultoftheforgoing,Sarah isentitled to recoverdam ages,in mlthe nmountto be

      determined attrial,plusprejudgmentinterestandattomey'sfeesandcosts.




                                                                  COM PLAIN T
                                                                Leiinerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 119 of 124 Pageid#: 358

                                                                               Page119 of123



                                          C ountX H I

                                         A IIDefendants

                           N egligentInniction ofE m otionalDistress

   469. The foregoing allegationsareincop orated herein by reference. Plaintiffbelievesand
      intendsto show thatoneormore defendantsintlicted em otionaldnm ageagninstSarah.
   470. W hen Defendantundertakesto investigation allegationsofany form ofm isconduct
      agaim toneofitssm dents,orto oneofitssmdents,orhiresfaculty and vestspowersin them,
      itowesthatsmdentadutyto protecthim orherfrom foreseeablehnrm.
   471. By Sarah'sm ultiple attempts,viaem ailto Dr.Pdde,toberemoved f'
                                                                      rom thebrig,
      m ultipleattemptsin 2016tllrough 2019 toprovideDefendantLibertywith inform ation in
      orderto pm icipate in investigations,includinggradeappealsand aRemediation Processthat
      wasnotexplained to Sarah,Sarah reasonébly relied upon Liberty'sduty toprotecther9om
      harm.
   472. Thisisparticularly truewhen Sarah wasgequently notifyingDr.Pride ofharm that
      occurred whilestillatthebrig,ofthe em otionaldistressinflectedupon Sarah dueto Dr.
      Pride'srefusalto rem oveherâom a coerciveinternsllip site,and ofadditionaldistressdueto
      DefendantLiberty'sattitudethroughouttheprocess9om 2016 to 2019.

                                            D am ages

   473. Asadirect,proxim ate and foreseeable consequenceofDefendantsLiberty,Pride,
      Deacon,Sosin,M oitinho,Shield M inistries,Tnlluck andTruluck'saforementioned conduct,
      Saralz'sacadem ic mld careerprospects,earning potential,and reputation havebeen severely
      hnrmed. Shehassustained signifcantdnm ages,includingbutnotlimited to,severe
      emotionaldistress,dnmagestophysicalwell-being,emotionaland psychologicaldistress,
      dnmagesto reputation,past,currentarld futtlreeconomiclosses,lossofeducationaland


                                                                CO M PLAIN T
                                                              Leitnerv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 120 of 124 Pageid#: 359

                                                                            Page 120 of123



      Professionalopportunities,lossofftzturecareerprospects,andotherdtrectandconsequential
      damages.
   474. Asarestlltofthe forgoing,Sarah isentitledto dam ages,in an nm otmttobe detennined at

      trial,plusprejudgmeniinterestandattom ey'sfeesand costs.




                                                              COM PLM NT
                                                            Leim erv.LibertyUniversity eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 121 of 124 Pageid#: 360

                                                                               Page121 of123



                                    PR AYER FO R R ELIEF

   475. Accordingly,Plaintil praysforjudgmentinherfavorandagainstDefendantsas
      describedbelow :
   476. Declaring thatDefendantsLiberty,Pride,Sosin,and M oitinho,breached a contTactwith
      CACREP causing grievoushann to Sarah Leitner.
   477. Declaring thata1lDefendantscom mittedtorturousintetference,causing grievousharm to
      Sarah Leitner.
   478. Declnring thata11Defendantscom mittedDetrim entalReliance,causing grievousharm.

   479. Declaringthata1lDefendantscommittedfraud,causingl evoushnrm.
   480. Declaringthata11Defendantsviolated the1aw through breach ofthecovenantofgood
      faith and fairdealing.
   481. Declaring thatDefendantsLiberty,Pride,Sosin,Deacon andM oitinhoviolated the
      Am ericansw1111Disabilitiesactby discriminating againstPlaintiffon thebasisofdisability,
      and/orxetaliating againstPlaintiffforengaging in protectedactivity,and/ordueto the
      disability ofherchild;
   482. DeclnringthatDefendantsLiberty,Pride,Sosin,Dèacon and M oitinho violatedthe
      violated TitleIX through genderdiscrim ination aswellasretaliation forprotectedactivity.
   483. DeclnringthatDefendantsLiberty,Pride,Sosin,Deacon and M oitinho werenegligentin
      theirkeatm entofSarah Leim er;
   484. DeclaringthatA11Defendantsdefnm ed Sarah Leitner;
   485. DeclnringthatDefendantsa11defendantscommitted defnm ationpcrseagainst Sarah
      LeiG er;
   486. Declnringthata11D efendantswereinvolved in a civil/statutory conspiracy against Sarah
      Leitner;AwardingPlaintiffreliefasnecessary forLiberty'sCiviland Stattltory Conspiracy

      (includingtreblednmagespursuanttoVirginiaCode5518.2-499and 18.2-500)


                                                                COM PLA m T
                                                              Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 122 of 124 Pageid#: 361

                                                                                  Page122 of123



   487. DeclaringthatDefendantsa11Defendantscom m itted Intentionallnfliction ofEm otional
      Diskessagainst Sarah LeiG er;
   488. DecladngthatDefendantsa11defendantscommitted IntentionalInfliction ofEm otional
      Distressagainst Sarah Leim er;
   489. Awarding Plaintifflostpastand futurewagesand benefitsasaresultofDefendant's
      violations,plusinterestthereon;
   490. Awarding Plnintiffcompensatory dnm agesin an nm otmttobeproven attrial,plus
      interestthereon;
   491. Awrding Plnintiffp lnitivedam agesin an nm ountto beproven attrial,plusinterest
      thereon;
   492. Aw arding Plaintifflostpmstand futurewagesand benetksasaresultofDefendant's
      actions,plusinterestthereon;
   493. Awarding Plnintiffthecostsofbringingand m aintaining tlliscivilaction andthe
      investigation thatpreceded it,including reasonableattorneys'feesand costs;

   494. AwrdingPlaintiffpre-andpost-judgmentinterest;
   495. EnjoiningDefendantfrom discdminatingorretaliatingagainstPlaintiffintheftzture
   496. AwardingPlaintiffsuchotherandfurtherreliefastheinterestsofjusticemayrequire.
                           PLAINTIFF DEM ANDS A TRIAL BY JURY

   PursuanttoVederalRuleofCivilProcedtlre38(19,PlaintiffdemandsajtlryG aIfora1lclaims
   and issuesso triable.

                                     C ertilk ation and closing

   UnderFederalRuleofCivilProcedm e 11,by sir ingbelow,lcertify tothebestofmy
   knowledge,information,andbelievethatthiscomplaint:(1)isnotbeingpresentedforan
   improperpurpose,such asto hrass,cause unnecessary delay,orneedlessly increasetliecostof

   litigation;(2)issupportedby existing1aw orbyanonfrivolousargumentforextending,
                                                                    COM PLA IN T
                                                                  Leitnerv.Liberty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 123 of 124 Pageid#: 362

                                                                               Page123 of123



   modifying,orreversingexistinglaw;(3)thefactualcontentionshaveevidentiarysupport,or,if
   specifcally so identified,willlikelyhave evidentiaa supportafterareésonableopportlmity for

   furtherhwestigatiönordiscovery;and (4)thecomplaintotherwisecomplieswiththe
                                       1                                                    -!
   reqe ementsofRule11.Additionally,1
   C.
                                    ,,SarahLeiGer,declareunderpenaltyofperjurythatthé
   l                                                            i
   f
   1-o
     -r
      .e
       --g
         .co
           wxi
             n-.g
                -Y i
                   smzeandcorrectpursllnnttoVip iniaCode98.01-4.3.
                                                                 j

                                                              Respectfully submitted,


                                                              Sarah LeiGer
                                                               132 Clay St
                                                               GooseCreek,SC 29445
                                                                843-860-5638




                                                                CO M PLM N T
                                                              Leim erv.Libetty University eta1.
Case 6:19-cv-00029-NKM-RSB Document 17 Filed 09/18/19 Page 124 of 124 Pageid#: 363

                                                                                 Page 123 of123



   modifying,orreversingexistinglaw;(3)thefact'ualcontentionshaveevidentiarysupport,or,if
   speciscally so identified,willlikely have evidentiary supportaqerareasonable opportunity for

   furtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
   requirementsofRule11.Additionally,1,SarahLeitner,declaretmderpenaltyofperjurythatthe
   foregoingistrueand correctpllrsuanttoVirginiaCodej8.01-4.3.

                                                               Respectfully submitted,
                                                                   Ja
                                                                . .#
                                                                    N wt           e'
                                                                sarahLeioer                       kov li
                                                                                                       1
                                                                132ClaySt                          Jz3 /9
                                                                 GooseCreek,SC 29445.
                                                                  843-860-5638




                                                                 C OM PLA W T
                                                               Leim erv.Liberty Urliversity etal.
